



EXECUTION VERSION

Exhibit 10.10




INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT NO. 1, dated as of November 16,
2015 (this “Agreement”). Reference is made to the Credit Agreement dated as of
October 7, 2015, among MATCH GROUP, INC. (formerly known as THE MATCH GROUP,
INC.), a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement, as lenders (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”) and Collateral Agent and the
various other parties thereto (as amended, restated, modified and supplemented
from time to time prior to the date hereof, the “Credit Agreement”, and the
Credit Agreement, as amended and restated by this Agreement, the “Amended Credit
Agreement”) . Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Amended Credit Agreement.
WHEREAS, the Borrower has notified the Administrative Agent that it is
requesting Incremental Term Loan Commitments pursuant to Section 2.02 of the
Amended Credit Agreement in the form of Term B-1 Loans;
WHEREAS, the Term B-1 Lender has agreed to provide such Term B-1 Loans in the
amount set forth on Schedule I hereto;
WHEREAS, pursuant to Section 2.02(b) of the Credit Agreement, the Borrower and
each Incremental Term Lender shall execute and deliver to the Administrative
Agent an Incremental Assumption Agreement to evidence the Incremental Term Loan
Commitment of such Incremental Term Lender;
WHEREAS, pursuant to Section 9.02(b) of the Credit Agreement, the Borrower, the
Administrative Agent and the Required Lenders may amend, amend and restate or
modify the Credit Agreement pursuant to an agreement in writing;
WHEREAS, in order to effect the foregoing, the Borrower and the other parties
hereto desire to amend and restate the Credit Agreement, subject to the terms
and conditions set forth herein;
NOW, THEREFORE, the parties hereto agree as follows:
Section 1.Amendment. The Credit Agreement is, effective as of the Term B-1
Effective Date (as defined below), hereby amended and restated to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto.
Section 2.    Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Term B-1 Effective Date (as defined
below), (i) after giving effect to the amendment and restatement set forth in
this Agreement and the

1

--------------------------------------------------------------------------------





EXECUTION VERSION

incurrence of the Term B-1 Loans, no Default or Event of Default shall have
occurred and be continuing and (ii) the representations and warranties of each
Loan Party set forth in the Credit Agreement shall be true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects),
except to the extent that any such representation and warranty relates to an
earlier date (in which case such representation and warranty shall have been
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such earlier date).
Section 3.    Effectiveness. Section 1 of this Agreement shall become effective
on the date (such date, if any, the “Term B-1 Effective Date”) that the
following conditions have been satisfied:
(i)    Consents. The Administrative Agent shall have received (including by
telecopy or email transmission) executed signature pages hereto from the
Borrower, each Subsidiary Guarantor, the Administrative Agent, each Term B-1
Lender and the Lenders constituting Required Lenders immediately prior to the
Term B-1 Effective Date;
(ii)    Fees. The Administrative Agent shall have received (or shall receive out
of the proceeds of the Term B-1 Loans) all fees required to be paid, and all
expenses required to be paid or reimbursed under Section 9.04(a) of the Credit
Agreement for which invoices have been presented a reasonable period of time
prior to the Term B-1 Effective Date, in each case on or before the Term B-1
Effective Date;
(iii)    Legal Opinions. The Administrative Agent shall have received a
favorable written opinion (addressed to the Administrative Agent and the Lenders
as of the Term B-1 Effective Date and dated the Term B-1 Effective Date) of (i)
Wachtell, Lipton, Rosen & Katz, counsel for the Borrower and certain of the Loan
Parties and (ii) local counsel in each jurisdiction in which a Loan Party is
organized and the laws of which are not covered by the opinion referred to in
(i) above, in each case in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;
(iv)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Term B-1 Effective Date and signed by the Chief Executive
Officer, a Vice President, a Financial Officer of the Borrower or any other
executive officer of the Borrower who has specific knowledge of the Borrower’s
financial matters and is satisfactory to the Administrative Agent, confirming
that (a) after giving effect to the amendments set forth in this Agreement, the
incurrence of the Term B-1 Loans and the use of proceeds therefrom, no Default
or Event of Default has occurred and is continuing under the Credit Agreement,
(b) after giving effect to the amendment and restatement set forth in this
Agreement and the incurrence of the Term B-1 Loans, the representations and
warranties of each Loan Party set forth in the Credit Agreement are true and
correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation

2

--------------------------------------------------------------------------------





EXECUTION VERSION

and warranty shall be true and correct in all respects), except to the extent
that any such representation and warranty relates to an earlier date (in which
case such representation and warranty shall have been true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects) as
of such earlier date), (c) the Borrower is in pro forma compliance with Section
6.10 of the Credit Agreement as of the last day of the most recently ended Test
Period prior to the Term B-1 Effective Date after giving effect to the
incurrence of the Term B-1 Loans and (d) the Separation Date has occurred;
(v)    Closing Certificates. The Administrative Agent shall have received a
certificate of each Loan Party substantially in the form of Exhibit E to the
Credit Agreement, dated the Term B-1 Effective Date;
(vi)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit I to the Credit Agreement, dated the
Term B-1 Effective Date and signed by the chief financial officer of the
Borrower;
(vii)    No Change. Since December 31, 2014, there has been no event that has
had or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;
(viii)KYC. Each Loan Party shall have provided the documentation and other
information requested by the Term B-1 Lenders that is required by regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including without limitation, the Act, in each case as
requested at least three Business Days prior to the Term B-1 Effective Date; and
(ix)    Separation Date. The Separation Date shall have occurred.
Section 4.    Reaffirmation. Each Loan Party hereby acknowledges its receipt of
a copy of this Agreement and the Amended Credit Agreement and its review of the
terms and conditions hereof and thereof and consents to the terms and conditions
hereof and of the Amended Credit Agreement and the transactions contemplated
thereby. Each Subsidiary Guarantor hereby (a) affirms and confirms its
guarantees and other commitments under the Subsidiary Guarantee and (b) agrees
that the Subsidiary Guarantee is in full force and effect and shall accrue to
the benefit of the Secured Parties to guarantee the Obligations, including the
Term B-1 Loans. Each Loan Party hereby (a) affirms and confirms its pledges,
grants and other commitments under the Pledge Agreement and (b) agrees that the
Pledge Agreement is in full force and effect and shall accrue to the benefit of
the Secured Parties to secure the Obligations, including the Term B-1 Loans.
Section 5.    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of

3

--------------------------------------------------------------------------------





EXECUTION VERSION

this Agreement by facsimile or any other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.
Section 6.    Applicable Law; Waiver of Jury Trial; Jurisdiction; Consent to
Service of Process. The provisions set forth in Sections 9.10 and 9.11 of the
Credit Agreement are hereby incorporated mutatis mutandis with all references to
the “Agreement” therein being deemed references to this Agreement.
Section 7.    Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 8.    Effect of Amendment. Except as expressly set forth herein,
(i) this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or any other Agent, in each case under the
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document. This Agreement shall constitute a
Loan Document for purposes of the Credit Agreement and from and after the Term
B-1 Effective Date, all references to the Credit Agreement in any Loan Document
and all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Amended Credit Agreement. The
Borrower hereby consents to this Agreement and confirms that all obligations of
the Borrower under the Loan Documents to which it is a party shall continue to
apply to the Amended Credit Agreement.
[Signature pages follow]



4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
MATCH GROUP, INC.


By:
/s/ NICK STOUMPAS
    Name: Nick Stoumpas    
    Title: Vice President and Treasurer    



HIGHER EDGE MARKETING SERVICES, INC.
HUMOR RAINBOW, INC.
MATCH.COM INTERNATIONAL HOLDINGS, INC.
MATCH.COM, L.L.C.
MOJO ACQUISITION CORP.
PEOPLE MEDIA, INC.
PEOPLE MEDIA, LLC
TINDER, INC.
TPR EDUCATION HOLDINGS, INC.
TPR EDUCATION IP HOLDINGS, LLC
TPR EDUCATION OFFSHORE HOLDINGS, LLC
TPR EDUCATION WORLDWIDE, LLC
TPR EDUCATION, LLC
TUTOR.COM, INC.



By:
/s/ NICK STOUMPAS
    Name: Nick Stoumpas    
    Title: Authorized Person    




[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:
/s/ DONATUS O. ANUSIONWU    

Name: Donatus O. Anusionwu    
Title: Vice President
JPMORGAN CHASE BANK, N.A.,
as Term B-1 Lender
By:
/s/ DONATUS O. ANUSIONWU    

Name: Donatus O. Anusionwu    
Title: Vice President
BANK OF AMERICA, N.A.,
as Lender
By:
/s/ MARIE F. HARRISON

Name: Marie F. Harrison
Title: Vice President
BARCLAYS BANK PLC,
as Lender
By:
/s/ AMIR BARASH
    Name: Amir Barash    

Title: Director
BMO HARRIS BANK, N.A.,
as Lender
By:
/s/ JOAN MURPHY    

Name: Joan Murphy
Title: Director





[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------




BNP PARIBAS,
as Lender
By:
/s/ NICOLE RODRIGUEZ    

Name: Nicole Rodriguez
Title: Director
By:
/s/ ADE ADEDEJI    

Name: Ade Adedeji
Title: Vice President
DEUTSCH BANK AG NEW YORK BRANCH,
as Lender
By:
/s/ ANCA TRIFAN    

Name: Anca Trifan
Title: Managing Director
By:
/s/ MICHAEL WINTERS    

Name: Michael Winters    
Title: Vice President
FIFTH THIRD BANK,
as Lender
By:
/s/ CHRISTOPHER F. STAPLES

Name: Christopher F. Staples    
Title: Vice President
GOLDMAN SACHS BANK USA,
as Lender
By:
/s/ JERRY LI    

Name: Jerry Li    

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------


Title: Authorized Signatory
PNC BANK, NATIONAL ASSOCIATION,
as Lender
By:
/s/ THOMAS BROWER    

Name: Thomas Brower    
Title: Senior Vice President
SOCIETE GENERALE,
as Lender
By:
/s/ NIGEL ELVEY    

Name: Nigel Elvey    
Title: Director









[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------


SCHEDULE 1
COMMITMENTS IN RESPECT OF TERM B-1 LOANS
Term B-1 Lender
Commitment
JPMORGAN CHASE BANK, N.A.


$800,000,000


Total:


$800,000,000








--------------------------------------------------------------------------------




EXECUTION VERSION Exhibit A
 



    
$500,000,000
AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 7, 2015,
as amended and restated as of November 16, 2015

among

THE MATCH GROUP, INC.,
as Borrower,

THE LENDERS PARTY HERETO,

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
_________________

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, DEUTSCHE BANK SECURITIES INC., BNP PARIBAS SECURITIES CORP. and
GOLDMAN SACHS LENDING PARTNERS LLC,
as Joint Lead Arrangers and Joint Bookrunners,

BANK OF AMERICA, N.A.,
as Syndication Agent,

andDEUTSCHE BANK AG NEW YORK BRANCH, BNP PARIBAS and GOLDMAN SACHS BANK USABMO
CAPITAL MARKETS CORP., FIFTH THIRD BANK, SG AMERICAS SECURITIES, LLC and PNC
CAPITAL MARKETS LLC
as Co-Documentation Agents


 







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
ARTICLE I
 
 
 
 
 
Definitions
 
 
 
 
 
 
 
 
 
 
SECTION
1.01
 
Defined Terms
1
SECTION
1.02
 
Classification of Loans and Borrowings
3743
SECTION
1.03
 
Terms Generally
3743
SECTION
1.04
 
Accounting Terms; GAAP
3743
SECTION
1.05
 
Change of Currency
3743
SECTION
1.06
 
Currency Equivalents Generally
3744
 
 
 
 
 
ARTICLE II
 
 
 
 
 
The Credits
 
 
 
 
 
SECTION
2.01
 
Revolving Commitments
3844
SECTION
2.02
 
Incremental Revolving Commitments and Incremental Term Loans
3945
SECTION
2.03
 
Procedure for Revolving Loan Borrowing
4248
SECTION
2.04
 
Funding of Borrowings
4249
SECTION
2.05
 
Interest Elections
4349
SECTION
2.06
 
Termination and Reduction of Commitments
4450
SECTION
2.07
 
Repayment of Loans; Evidence of Debt
4450
SECTION
2.08
 
Prepayments
4451
SECTION
2.09
 
Fees
4553
SECTION
2.10
 
Interest
4554
SECTION
2.11
 
Alternate Rate of Interest
4654
SECTION
2.12
 
Increased Costs
4755
SECTION
2.13
 
Break Funding Payments
4856
SECTION
2.14
 
Taxes
4856
SECTION
2.15
 
Pro Rata Treatment and Payments
5058
SECTION
2.16
 
Mitigation Obligations; Replacement of Lenders
5260
SECTION
2.17
 
Letters of Credit
5261
SECTION
2.18
 
Defaulting Lenders
5765
SECTION
2.19
 
Extensions of Commitments
5866
SECTION
2.20
 
Refinancing Amendments
6068
SECTION
2.21
 
Loan Repurchases
6372
 
 
 
 
 
ARTICLE III
 
 
 
 
 
Representations and Warranties
 
 
 
 
 
SECTION
3.01
 
Organization; Powers
6473
SECTION
3.02
 
Authorization; Enforceability
6473
SECTION
3.03
 
Governmental Approvals; No Conflicts
6574


-i-



--------------------------------------------------------------------------------









 
 
 
 
Page


SECTION
3.04
 
Financial Position
6574
SECTION
3.05
 
Properties
6574
SECTION
3.06
 
Litigation and Environmental Matters
6574
SECTION
3.07
 
Compliance with Laws and Agreements
6674
SECTION
3.08
 
Investment Company Status
6675
SECTION
3.09
 
Taxes
6675
SECTION
3.10
 
ERISA
6675
SECTION
3.11
 
Disclosure
6675
SECTION
3.12
 
Pledge Agreement
6675
SECTION
3.13
 
No Change
6675
SECTION
3.14
 
Guarantors
6675
SECTION
3.15
 
Solvency
6675
SECTION
3.16
 
No Default
6776
SECTION
3.17
 
Anti-Corruption Laws and Sanctions
6776
 
 
 
 
 
ARTICLE IV
 
 
 
 
 
Conditions
 
 
 
 
 
SECTION
4.01
 
Closing Date
6776
SECTION
4.02
 
Each Credit Event
6877
 
 
 
 
 
ARTICLE V
 
 
 
 
 
Affirmative Covenants
 
 
 
 
 
SECTION
5.01
 
Financial Statements; Other Information
6978
SECTION
5.02
 
Notices of Material Events
7180
SECTION
5.03
 
Existence; Conduct of Business
7180
SECTION
5.04
 
Payment of Obligations
7180
SECTION
5.05
 
Maintenance of Properties; Insurance
7180
SECTION
5.06
 
Books and Records; Inspection Rights
7181
SECTION
5.07
 
Compliance with Laws
7281
SECTION
5.08
 
Use of Proceeds
7281
SECTION
5.09
 
Guarantors and Collateral
7281
SECTION
5.10
 
Post-Closing Delivery of Certificated Equity Interests
7381
SECTION
5.11
 
Further Assurances
7382
SECTION
5.12
 
Ratings
82
 
 
 
 
 
ARTICLE VI
 
 
 
 
 
Negative Covenants
 
 
 
 
 
SECTION
6.01
 
Indebtedness
7382
SECTION
6.02
 
Liens
7685
SECTION
6.03
 
Fundamental Changes
7887
SECTION
6.04
 
Disposition of Property
7987
SECTION
6.05
 
Restricted Payments
7988
SECTION
6.06
 
Transactions with Affiliates
8190


-ii-





--------------------------------------------------------------------------------









 
 
 
 
Page


SECTION
6.07
 
Changes in Fiscal Periods
8291
SECTION
6.08
 
Sales and Leasebacks
8291
SECTION
6.09
 
Clauses Restricting Subsidiary Distributions
8291
SECTION
6.10
 
Consolidated Net Leverage Ratio; Interest Coverage Ratio
8493
SECTION
6.11
 
Investments
8493
SECTION
6.12
 
Activities of The Match Group, Inc.
8594
 
 
 
 
 
ARTICLE VII
 
 
 
 
 
Events of Default
 
 
 
 
 
SECTION
7.01
 
Events of Default
8695
 
 
 
 
 
ARTICLE VIII
 
 
 
 
 
The Administrative Agent
 
 
 
 
 
SECTION
8.01
 
Appointment and Authorization
8797
SECTION
8.02
 
Administrative Agent and Affiliates
8897
SECTION
8.03
 
Action by Administrative Agent
8897
SECTION
8.04
 
Consultation with Experts
8897
SECTION
8.05
 
Delegation of Duties
8898
SECTION
8.06
 
Successor Administrative Agent
8898
SECTION
8.07
 
Credit Decision
8998
SECTION
8.08
 
Lead Arrangers; Syndication Agent; Co-Documentation Agents
8998
SECTION
8.09
 
Tax Indemnification by the Lenders
8998
 
 
 
 
 
ARTICLE IX
 
 
 
 
 
Miscellaneous
 
 
 
 
 
SECTION
9.01
 
Notices
8999
SECTION
9.02
 
Waivers; Amendments
90100
SECTION
9.03
 
Waivers; Amendments to Other Loan Documents
92101
SECTION
9.04
 
Expenses; Indemnity; Damage Waiver
92102
SECTION
9.05
 
Successors and Assigns
93103
SECTION
9.06
 
Survival
96106
SECTION
9.07
 
Counterparts; Integration; Effectiveness
97106
SECTION
9.08
 
Severability
97106
SECTION
9.09
 
Right of Setoff
97106
SECTION
9.10
 
Governing Law; Jurisdiction; Consent to Service of Process
97107
SECTION
9.11
 
WAIVER OF JURY TRIAL
98107
SECTION
9.12
 
Headings
98107
SECTION
9.13
 
Confidentiality
98108
SECTION
9.14
 
Judgment Currency
99108
SECTION
9.15
 
USA PATRIOT Act
99109
SECTION
9.16
 
Collateral and Guarantee Matters
99109
SECTION
9.17
 
No Advisory or Fiduciary Relationship
100109
SECTION
9.18
 
Platform; Borrower Materials
110


-iii-





--------------------------------------------------------------------------------




SCHEDULES:
 
 
 
 
Schedule
1.01A
--
Commitments
Schedule
1.01B
--
Unrestricted Subsidiaries on Closing Date
Schedule
3.01
--
Certain Material Subsidiaries
Schedule
3.06
--
Disclosed Matters
Schedule
3.12
--
Filings
Schedule
3.14
--
Guarantors
Schedule
5.10
--
Post-Closing Delivery of Certificated Equity Interests
Schedule
6.01
--
Existing Indebtedness
Schedule
6.02
--
Existing Liens
Schedule
6.09
--
Existing Restrictions
 
 
 
 
EXHIBITS:
 
 
 
 
Exhibit
A
--
Form of Assignment and Assumption
Exhibit
B
--
Form of Affiliated Lender Assignment and Assumption
Exhibit
C
--
Form of Guarantee Agreement
Exhibit
D
--
Form of Pledge Agreement
Exhibit
E
--
Form of Secretary Certificate
Exhibit
F
--
[Reserved]
Exhibit
G-1
--
Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)
Exhibit
G-2
--
Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)
Exhibit
G-3
--
Form U.S. Tax Certificate (For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
Exhibit
G-4
--
Form U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships For
U.S. Federal Income Tax Purposes)
Exhibit
H
--
Form of Perfection Certificate
Exhibit
I
--
Form of Solvency Certificate
Exhibit
J
--
Pari Passu Intercreditor Agreement[Reserved]
Exhibit
K
--
Auction Procedures




-iv-

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 7, 2015 (asand as
amended and restated as of November 16, 2015 (as further amended, restated,
extended, supplemented or otherwise modified from time to time, this
“Agreement”), among THE MATCH GROUP, INC., a Delaware corporation (the
“Borrower”), the LENDERS party hereto from time to time, JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders and as collateral agent for the
Secured Parties (as defined herein) (in such capacities, the “Administrative
Agent”) and as an Issuing Bank.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Act” has the meaning assigned to such term in Section 9.15.
“Adjustment Date” has the meaning assigned to such term in the definition of
“Pricing Grid.”
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder and, as applicable (including, for the avoidance of doubt, each
reference to the Administrative Agent in Article VIII), as Collateral Agent,
together with any successors in such capacities.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Lender” means, at any time, any Lender that is an Affiliate of the
Borrower (other than any of its subsidiaries) at such time.
“Affiliated Persons” means, with respect to any specified Person, (a) such
specified Person’s parents, spouse, siblings, descendants, step children, step
grandchildren, nieces and nephews and their respective spouses, (b) the estate,
legatees and devisees of such specified Person and each of the Persons referred
to in clause (a), and (c) any company, partnership, trust or other entity or
investment vehicle Controlled by any of the Persons referred to in clause (a) or
(b) or the holdings of which are for the primary benefit of any of such Persons.
“Agent Party” means the Administrative Agent, the Issuing Bank or any other
Lender.
“Aggregate Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate then outstanding principal amount of such Lender’s Term Loans
and (b) the amount of such Lender’s Revolving Commitment then in effect or, if
such Revolving Commitment has been terminated, such Lender’s Outstanding
Revolving Credit.






--------------------------------------------------------------------------------




“Agreement” has the meaning assigned to such term in the preamble to this Credit
Agreement.
“Agreement Currency” has the meaning assigned to such term in Section 9.14.
“All-in Yield” means, as to any Loans (or other Indebtedness, if applicable),
the yield thereon to Lenders (or other lenders, as applicable) providing such
Loans (or other Indebtedness, if applicable) in the primary syndication thereof,
as reasonably determined by the Administrative Agent in consultation with the
Borrower, whether in the form of interest rate, margin, original issue discount,
up-front fees, rate floors or otherwise; provided, that original issue discount
and up-front fees shall be equated to interest rate based on an assumed four
year average life; and provided, further, that “All-in Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees and customary
consent fees for an amendment paid generally to consenting lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Eurocurrency Rate that would
be calculated as of such day (or, if such day is not a Business Day, as of the
next preceding Business Day) in respect of a proposed Eurocurrency Borrowing in
Dollars with a one-month Interest Period plus 1.00%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
such Eurocurrency Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurocurrency Rate, respectively.
“Alternative Currency” means Sterling, Yen, Euro, Australian Dollar or Canadian
Dollar.
“Alternative Currency Revolving Sublimit” means, with respect to all Alternative
Currencies, the Dollar Amount of $100,000,000.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder and the Bribery Act
2010 of the United Kingdom, as amended.
“Applicable Rate” means (a) for each Type ofRevolving Loan other than
Incremental Term Loans, (i) prior to the first Adjustment Date occurring after
the Closing Date, 2.00% for Eurocurrency Loans and 1.00% for ABR Loans and (ii)
on and after the first Adjustment Date occurring after the Closing Date, a
percentage determined in accordance with the Pricing Grid, and (b(b) for each
Term B-1 Loan, 4.50% for Eurocurrency Loans and 3.50% for ABR Loans and (c) for
each Type of Incremental Term Loan, such per annum rates as shall be agreed to
by the Borrower and the applicable Incremental Term Lenders as shown in the
applicable Incremental Assumption Agreement.
“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency the local time in the place of settlement for such
Alternative Currency, as may be reasonably determined by the Administrative
Agent to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment and notified to the
relevant parties hereto.
“Approved Fund” has the meaning assigned to such term in Section 9.05(b).
“Asset Acquisition” means:
(1)    an Investment by the Borrower or any Restricted Subsidiary in any other
Person if, as a result of such Investment, such Person shall become a Restricted
Subsidiary, or shall be merged with or into the Borrower or any Restricted
Subsidiary, or

-2-



--------------------------------------------------------------------------------




(2)    the acquisition by the Borrower or any Restricted Subsidiary of all or
substantially all of the assets of any other Person or any division or line of
business of any other Person.
“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Borrower or any Restricted Subsidiary to any Person
other than the Borrower or any Restricted Subsidiary (including by means of a
sale and leaseback transaction or a merger or consolidation) (collectively, for
purposes of this definition, a “transfer”), in one transaction or a series of
related transactions, of any assets of the Borrower or any of its Restricted
Subsidiaries other than in the ordinary course of business. For purposes of this
definition, the term “Asset Sale” shall not include:
(1)    transfers of cash or Cash Equivalents;
(2)    transfers of assets (including Equity Interests) that are governed by,
and made in accordance with, Section 6.03;
(3)    Restricted Payments permitted under the covenant described under Section
6.05 and Investments not prohibited by Section 6.11;
(4)    the creation of any Lien permitted under this Agreement;
(5)    transfers of assets that are (i) damaged, worn out, uneconomic, obsolete
or otherwise deemed to be no longer necessary or useful in the current or
anticipated business of the Borrower or its Restricted Subsidiaries or (ii)
replaced by assets of similar suitability and value;
(6)    sales or grants of licenses or sublicenses to use the patents, trade
secrets, know-how and other intellectual property, and licenses, leases or
subleases of other assets, of the Borrower or any Restricted Subsidiary to the
extent not materially interfering with the business of the Borrower and the
Restricted Subsidiaries;
(7)    any transfer or series of related transfers that, but for this clause,
would be Asset Sales, if the aggregate Fair Market Value of the assets
transferred in such transaction or any such series of related transactions does
not exceed $150,000,000(x) prior to the Term B-1 Loan Repayment Date,
$50,000,000 and (y) on or after the Term B-1 Loan Repayment Date, $150,000,000,
in each case for such transaction or any such series of related transactions;
and
(8)    transfers in connection with the Match Transactions; and
(9)    at any time prior to the Term B-1 Loan Repayment Date, transfers of
assets of the Princeton Review Group and the Tutor.com Group.
“Asset Swap” means any exchange of assets of the Borrower or any Restricted
Subsidiary (including Equity Interests of a Restricted Subsidiary) for assets of
another Person (including Equity Interests of a Person whose primary business is
a Related Business) that are intended to be used by the Borrower or any
Restricted Subsidiary in a Related Business, including, to the extent necessary
to equalize the value of the assets being exchanged, cash of any party to such
asset swap.

-3-



--------------------------------------------------------------------------------




“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Auction Manager” has the meaning assigned to such term in Section 2.21(a).
“Auction Procedures” means auction procedures with respect to Purchase Offers
set forth in Exhibit K hereto.
“Australian Dollar” means the lawful currency of Australia.
“Australian Dollar Bank Bill Reference Rate” means for any Loans in Australian
Dollars, the Australian Dollar Screen Rate or, if applicable pursuant to the
terms of Section 2.11(a), the applicable Reference Bank Rate.
“Australian Dollar Screen Rate” means, with respect to any Interest Period, the
average bid reference rate as administered by the Australian Financial Markets
Association (or any other Person that takes over the administration of that
rate) for Australian Dollar bills of exchange with a tenor equal in length to
such Interest Period, as displayed on page BBSY of the Reuters screen or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as selected by
the Administrative Agent from time to time in its reasonable discretion.
“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect at such time over (b) such Lender’s Outstanding Revolving Credit.
“Bankruptcy Event” means, with respect to any Lender, such Lender or any other
Person as to which such Lender is a subsidiary (a “Parent Company”) (i) is
adjudicated as, or determined by any Governmental Authority having regulatory
authority over it or its assets to be, insolvent, (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or the Administrative Agent has given
written notice to such Lender and the Borrower of its good faith determination
that such Lender or its Parent Company has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or (iii) has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or the
Administrative Agent has given written notice to such Lender and the Borrower of
its good faith determination that such Lender or its Parent Company has taken
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such appointment; provided that a Bankruptcy Event shall
not result solely by virtue of any control of or ownership interest in, or the
acquisition of any control of or ownership interest in, such Lender or its
Parent Company by a Governmental Authority as long as such control or ownership
interest does not result in or provide such Lender or its Parent Company with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender or its Parent Company (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm such Lender’s obligations under this Agreement.
“Basel III” means, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: A
Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a

-4-



--------------------------------------------------------------------------------




Lender’s primary U.S. federal banking regulatory authority or primary non-U.S.
financial regulatory authority, as applicable.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means the Board of Directors of the Borrower or, other than
for the purposes of the definition of “Change of Control,” any committee thereof
duly authorized to act on behalf of such Board of Directors.
“Borrower” means The Match Group, Inc., a Delaware corporation.
“Borrower Materials” has the meaning assigned to such term in Section 9.18.
“Borrowing” means a group of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.
“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
Euro, the term “Business Day” shall also exclude any day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
operating system) is not open for the settlement of payments in Euro and (c) a
Eurocurrency Loan denominated in an Alternative Currency, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in such
Alternative Currency deposits in the interbank market in the principal financial
center of the country whose lawful currency is such Alternative Currency.
“Canadian Dollar” means the lawful currency of Canada.
“Capital Expenditures” means, for the Borrower and its Restricted Subsidiaries
in respect of any period, the aggregate of all expenditures incurred by such
person during such period that, in accordance with GAAP, are or should be
included in “additions to property, plant or equipment” or similar items
reflected in the statement of cash flows of such person; provided, however, that
Capital Expenditures for the Borrower and its Restricted Subsidiaries shall not
include:
(a) expenditures to the extent made with proceeds of the issuance of Qualified
Equity Interests of the Borrower or capital contributions to the Borrower or
funds that would have constituted Net Proceeds under clause (a) of the
definition of the term “Net Proceeds” (but that will not constitute Net Proceeds
as a result of the first or second proviso to such clause (a));
(b) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful

-5-



--------------------------------------------------------------------------------




in the business of the Borrower and its Restricted Subsidiaries to the extent
such proceeds are not then required to be applied to prepay Term Loans pursuant
to Section 2.08(c)(1);
(c) interest capitalized during such period;
(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding the Borrower or any
Restricted Subsidiary) and for which none of the Borrower or any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);
(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;
(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase, (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business or (iii) any Asset Swap;
(g) Investments in respect of an Asset Acquisition; or
(h) the purchase of property, plant or equipment made with proceeds from any
Asset Sale or Recovery Event to the extent such proceeds are not then required
to be applied to prepay Term Loans pursuant to Section 2.08(c)(1).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that any obligations relating to a lease that would have been
accounted by such Person as an operating lease in accordance with GAAP as of the
Closing Date shall be accounted for as an operating lease and not a Capital
Lease Obligation for all purposes under this Agreement.
“Cash Equivalents” means (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (2)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any commercial bank organized under the laws of the United States or
any state thereof or any Lender or any Affiliate of any Lender; (3) commercial
paper of an issuer rated at least A-1 by Standard & Poor’s or P-1 by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within one year from the date of acquisition;
(4) repurchase obligations of any commercial bank satisfying the requirements of
clause (2) of this definition with respect to securities issued or fully
guaranteed or insured by the United States government; (5) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state,

-6-



--------------------------------------------------------------------------------




commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by Standard &
Poor’s or A by Moody’s; (6) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the requirements of clause (2) of this definition;
(7) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (1) through (6) of this definition; (8)
money market funds that (i) comply with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
Standard & Poor’s or Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and (9) in the case of any Foreign Subsidiary, investments
substantially comparable to any of the foregoing investments with respect to the
country in which such Foreign Subsidiary is organized.
“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or any Restricted Subsidiary in connection with Cash Management
Services for collections, other Cash Management Services or for operating,
payroll and trust accounts of such Person, including automatic clearing house
services, controlled disbursement services, electronic funds transfer services,
information reporting services, lockbox services, stop payment services and wire
transfer services, unless, when entered into, such agreement is designated in
writing by the Borrower and the relevant Cash Management Bank to the
Administrative Agent to not be included as a Cash Management Agreement.
“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement or provides any Cash Management Services, is a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party or (ii) in the
case of any Cash Management Agreement in effect or any Cash Management Services
provided, on or prior to the Closing Date, is, as of the Closing Date, a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party and a party to a
Cash Management Agreement or provider of Cash Management Services.
“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary Guarantor to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.
“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including under any
Cash Management Agreements.
“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or, if
applicable pursuant to the terms of Section 2.11(a), the applicable Reference
Bank Rate.
“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal in length to such Interest Period, as displayed
on CDOR page of the Reuters screen or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected from time to time by the
Administrative Agent in its reasonable discretion.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

-7-



--------------------------------------------------------------------------------




“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the Closing Date, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender (or, for purposes of Section
2.12(b), by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Closing
Date; provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” but only to the extent it is the general policy of a
Lender to impose applicable increased costs or costs in connection with capital
adequacy requirements similar to those described in clauses (a) and (b) of
Section 2.12 generally on other similarly situated borrowers under similar
circumstances under agreements permitting such impositions.
“Change of Control” means any of the following events:
(a)    the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the assets of the Borrower and its subsidiaries,
taken as a whole, to any Person other than a Permitted Holder;
(b)    the acquisition of beneficial ownership by any person or group (excluding
any one or more Permitted Holders or group Controlled by any one or more
Permitted Holders) of more than 35% of the aggregate voting power of all
outstanding classes or series of the Borrower’s Voting Stock and such aggregate
voting power exceeds the aggregate voting power of all outstanding classes or
series of the Borrower’s Voting Stock beneficially owned by the Permitted
Holders collectively;
(c)    during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election by the Board of Directors or
whose nomination for election by the equityholders of the Borrower was approved
by a vote of the majority of the directors of the Borrower then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Borrower’s Board of Directors then in office;
(d)    the Borrower shall adopt a plan of liquidation or dissolution or any such
plan shall be approved by the stockholders of the Borrower; or
(e)    a “change of control triggering event” (or similar event) shall occur in
any document pertaining to Permitted Ratio Debtthe Senior Notes or any
Refinancing Indebtedness thereof, in each case, to the extent constituting
Material Indebtedness.
Notwithstanding the foregoing, a transaction in which the Borrower becomes a
subsidiary of another Person (other than a Person that is an individual or a
Permitted Holder) shall not constitute a Change of Control if the shareholders
of the Borrower immediately prior to such transaction beneficially own, directly
or indirectly through one or more intermediaries, the same proportion of voting
power of the outstanding classes or series of the Borrower’s voting stock as
such shareholders beneficially own immediately following the consummation of
such transaction.

-8-



--------------------------------------------------------------------------------




For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of securities subject to a stock purchase agreement, merger agreement
or similar agreement until the consummation of the transactions contemplated by
such agreement.
“CIM” means the Confidential Information Memorandum dated October 27, 2015 and
made available to the Lenders in connection with the Lender meeting held on
October 27, 2015 with respect to the Term Facility and this Agreement.
“Class” (a) when used in reference to any Loans or Borrowing, refers to whether
such Loans or the Loans comprising such Borrowing, are Revolving Loans, Term B-1
Loans, Incremental Term Loans established pursuant to any Incremental Assumption
Agreement, Extended Term Loans or Extended Revolving Loans established pursuant
to any Extension Amendment or Refinancing Term Loans or Replacement Revolving
Facility CommitmentsLoans established pursuant to any Refinancing Amendment or
(b) when used in reference to any Commitments, refers to whether such Commitment
is in respect of a commitment to make Revolving Loans, Term B-1 Loans,
Incremental Term Loans established pursuant to any Incremental Assumption
Agreement, Extended Term Loans or Extended Revolving Loans established pursuant
to any Extension Amendment or Refinancing Term Loans or Replacement Revolving
Loans established pursuant to any Refinancing Amendment.
“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied (or waived in accordance with Section
9.02).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agents” means Deutsche Bank AG New York Branch, BNP Paribas
and Goldman Sachs Bank USABMO Capital Markets Corp., Fifth Third Bank, SG
Americas Securities, LLC and PNC Capital Markets LLC.
“Collateral” has the meaning assigned to such term or a similar term in each of
the Collateral Documents and shall include all property pledged or granted (or
purported to be pledged or granted) as collateral pursuant to the Pledge
Agreement on the Closing Date or thereafter pursuant to Section 5.09.
“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent under the Guarantee Agreement and the Collateral Documents for the Secured
Parties.
“Collateral Documents” means the Pledge Agreement, the Pari Passu Intercreditor
Agreement, if any, and each other security document, mortgage, pledge agreement
or collateral agreement executed and delivered in connection with this Agreement
and/or the other Loan Documents to grant a security interest in any property as
collateral to secure the Obligations.
“Commitment” means, with respect to each Lender (to the extent applicable), such
Lender’s Incremental Commitment, Revolving Commitment, Term Loan Commitment or
Extended Revolving Commitment, as applicable.
“Commitment Fee Rate” means (a) prior to the first Adjustment Date occurring
after the Closing Date, 0.35% and (b) on and after the first Adjustment Date
occurring after the Closing Date, a rate determined in accordance with the
Pricing Grid.

-9-



--------------------------------------------------------------------------------




“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated Amortization Expense” for any Test Period means the amortization
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Contingent Consideration Fair Value Remeasurement Adjustments” for
any period means the contingent consideration fair value remeasurement
adjustments, of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Depreciation Expense” for any Test Period means the depreciation
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated EBITDA” for any Test Period means, without duplication, the sum of
the amounts for such Test Period of
(1)    Consolidated Net Income, plus
(2)    in each case only to the extent (and in the same proportion) deducted in
determining Consolidated Net Income,
(a)    Consolidated Income Tax Expense,
(b)    Consolidated Amortization Expense,
(c)    Consolidated Depreciation Expense,
(d)    Consolidated Interest Expense,
(e)    all non-cash compensation, as reported in the Borrower’s financial
statements,
(f)    any non-cash charges or losses or realized losses related to the
write-offs, write-downs or mark-to-market adjustments or sales or exchanges of
any investments in debt or equity securities by the Borrower or any Restricted
Subsidiary,
(g)    the aggregate amount of all other non-cash charges, expenses or losses
reducing such Consolidated Net Income, including any impairment (including any
impairment of intangibles and goodwill) (excluding any non-cash charge, expense
or loss that results in an accrual of a reserve for cash charges in any future
period and any non-cash charge, expense or loss relating to write-offs, write
downs or reserves with respect to accounts receivable or inventory), for such
Test Period, and
(h)    the amount of any restructuring charges or reserves, including any
one-time costs incurred in connection with acquisitions, minus
(3)    in each case only to the extent (and in the same proportion) included in
determining Consolidated Net Income, any non-cash or realized gains related to
mark-to-market adjustments or sales or exchanges of any investments in debt or
equity securities by the Borrower or any Restricted Subsidiary,

-10-



--------------------------------------------------------------------------------




in each case determined on a consolidated basis in accordance with GAAP;
provided that the aggregate amount of all non-cash items, determined on a
consolidated basis, to the extent such items increased Consolidated Net Income
for such period will be excluded from Consolidated Net Income.
For purposes of this definition, whenever pro forma effect is to be given, the
pro forma calculations shall be factually supportable, reasonably identifiable
and made in good faith by a Financial Officer. Any such pro forma calculation
may include adjustments appropriate, in the reasonable good faith determination
of the Borrower as set forth in an Officer’s Certificate, to reflect cost
savings and other operating improvements or synergies reasonably expected to be
realized within 12 months from the applicable event to be given pro forma
effect; provided that the aggregate amount of all items added back to
Consolidated EBITDA pursuant to this paragraph and clause (A)(2) of the
definition of “Consolidated Net Leverage Ratio” shall not exceed 10.0 % of
Consolidated EBITDA (prior to giving effect to such adjustment) for such Test
Period.
“Consolidated Income Tax Expense” for any Test Period means the provision for
taxes of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” for any Test Period means the sum, without
duplication, of the total interest expense of the Borrower and its Restricted
Subsidiaries for such Test Period, determined on a consolidated basis in
accordance with GAAP, minus consolidated interest income of the Borrower and its
Restricted Subsidiaries, and including, without duplication,
(1)    imputed interest on Capital Lease Obligations,
(2)    commissions, discounts and other fees and charges owed with respect to
letters of credit securing financial obligations, bankers’ acceptance financing
and receivables financings,
(3)    the net costs associated with Hedging Obligations related to interest
rates,
(4)    amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses,
(5)    the interest portion of any deferred payment obligations,
(6)    all other non-cash interest expense,
(7)    capitalized interest,
(8)    all dividend payments on any series of Disqualified Equity Interests of
the Borrower or any Preferred Stock of any Restricted Subsidiary (other than any
such Disqualified Equity Interests or any Preferred Stock held by the Borrower
or a Restricted Subsidiary of the Borrower that is a Wholly Owned Subsidiary or
to the extent paid in Qualified Equity Interests),
(9)    all interest payable with respect to discontinued operations, and
(10)    all interest on any Indebtedness described in clause (6) or (7) of the
definition of “Indebtedness”,
but excluding, without duplication,

-11-



--------------------------------------------------------------------------------




(x)     on and prior to the Separation Date, interest expense in respect of
guarantees by any one or more members of the Match Group of Indebtedness of any
one or more members of the IAC Group, and(y)     interest on any Pre-IPO Note.
“Consolidated Net Income” for any Test Period means the net income (or loss) of
the Borrower and the Restricted Subsidiaries for such Test Period determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:
(1)    the net income (or loss) of any Person that is not a Restricted
Subsidiary, except to the extent that cash in an amount equal to any such income
has actually been received by the Borrower or any Restricted Subsidiary during
such period;
(2)    gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP;
(3)    gains and losses with respect to Hedging Obligations;
(4)    the cumulative effect of any change in accounting principles;
(5)    any extraordinary or nonrecurring gain (or extraordinary or nonrecurring
loss), together with any related provision for taxes on any such extraordinary
or nonrecurring gain (or the tax effect of any such extraordinary or
nonrecurring loss), realized by the Borrower or any Restricted Subsidiary during
such period;
(6)     Consolidated Contingent Consideration Fair Value Remeasurement
Adjustments;
(7)     any net after-tax income or loss from discontinued operations and any
net after-tax gains or losses on disposal of discontinued operations; and
(8)    any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
the Borrower or any Restricted Subsidiary upon (a) the acquisition of any
securities, or the extinguishment of any Indebtedness, of the Borrower or any
Restricted Subsidiary or (b) the sale of any financial or equity investment by
the Borrower or any Restricted Subsidiary;
provided, further, that the effects of any adjustments in the inventory,
property and equipment, software, goodwill, other intangible assets, in-process
research and development, deferred revenue, debt line items, any earn-out
obligations and any other non-cash charges (other than the amortization of
unfavorable operating leases) in the Borrower’s consolidated financial
statements pursuant to GAAP in each case resulting from the application of
purchase accounting in relation to any consummated acquisition or the
amortization or write-off of any such amounts shall be excluded when determining
Consolidated Net Income.
“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Indebtedness of the Borrower and its Restricted Subsidiaries as of
the last day of the Test Period most recently ended on or prior to such date of
determination (as set forth on the balance sheet and determined on a
consolidated basis in accordance with GAAP (but excluding, (x) on and prior to
the Separation Date, Indebtedness consisting of guarantees by any one or more
members of the Match Group of Indebtedness of any one or more members of the IAC
Group and (y) any Pre-IPO Note) minus the amount of unrestricted cash and Cash
Equivalents of the Borrower and its Restricted

-12-



--------------------------------------------------------------------------------




Subsidiaries on such date in an amount not to exceed (x) prior to the Term B-1
Loan Repayment Date, $100,000,000 (or, solely with respect to calculating the
Consolidated Net Leverage Ratio for purposes of (i) incurring Permitted
Unsecured Ratio Debt, unsecured Indebtedness pursuant to Section 6.01(g) and
unsecured Indebtedness pursuant to Section 6.01(z), (ii) the Match Transaction
Distributions and (iii) the Pricing Grid and actual compliance (and not pro
forma compliance or compliance on a pro forma basis) with Section 6.10,
$200,000,000) and (y) on or after the Term B-1 Loan Repayment Date, $200,000,000
to (b) Consolidated EBITDA for such Test Period.
(A)    The Consolidated Net Leverage Ratio shall be calculated for any period
after giving effect on a pro forma basis (as if they had occurred on the first
day of the applicable Test Period) to:
(1)    the incurrence of any Indebtedness of the Borrower or any Restricted
Subsidiary (and the application of the proceeds thereof) and any repayment,
repurchase, defeasance or other discharge of Indebtedness (and the application
of the proceeds therefrom) (other than the incurrence or repayment of
Indebtedness in the ordinary course of business for working capital purposes
pursuant to any revolving credit arrangement) occurring during the applicable
Test Period or (except when calculating the Consolidated Net Leverage Ratio for
purposes of determining the Applicable Rate or determining actual compliance
(and not pro forma compliance or compliance on a pro forma basis) with Section
6.10) at any time subsequent to the last day of such Test Period and on or prior
to the date of determination, as if such incurrence, repayment, issuance or
redemption, as the case may be (and the application of the proceeds thereof),
occurred on the first day of the Test Period; and
(2)    any (w) Asset Sale, (x) asset sale if the Fair Market Value of the assets
sold in such transaction or series of related transactions exceeds $2,000,000,
which is solely excluded from the definition of Asset Sale pursuant to clause
(7) of such definition, (y) Asset Acquisition (including, without limitation,
any Asset Acquisition giving rise to the need to make such calculation as a
result of the Borrower or any Restricted Subsidiary (including any Person who
becomes a Restricted Subsidiary as a result of such Asset Acquisition or as a
result of a Revocation) incurring Acquired Indebtedness and also including any
Consolidated EBITDA associated with any such Asset Acquisition) or (z)
operational restructuring (each a “pro forma event”) (including any cost savings
and synergies resulting from head count reduction, closure of facilities and
similar operational and other cost savings and synergies relating to such pro
forma event occurring within 12 months (or expected, in the good faith
determination of the Borrower, to occur within 12 months) of such pro forma
event and during such period or (except when calculating the Consolidated Net
Leverage Ratio for purposes of determining the Applicable Rate or determining
actual compliance (and not pro forma compliance or compliance on a pro forma
basis) with Section 6.10) subsequent to such period and on or prior to the date
of such calculation, in each case that are expected to have a continuing impact
and are factually supportable, and which adjustments the Borrower determines are
reasonable as set forth in an Officer’s Certificate; provided that the aggregate
amount of all such cost savings and synergies pursuant to this clause (A)(2) and
the second paragraph of the definition of “Consolidated EBITDA” shall in no
event exceed 10 % of Consolidated EBITDA for such period calculated prior to
giving effect to such pro forma adjustments) occurring during the Test Period or
at any time subsequent to the last day of the Test Period and on or prior to the
date of determination, as if such pro forma event occurred on the first day of
the Test Period and; provided, further that asset sales described in clause
(A)(2)(x) in an aggregate amount not to exceed $50,000,000 in any Test Period
shall not be required to be given pro forma effect; and
(B)    in calculating Consolidated Interest Expense for purposes of the
Consolidated Net Leverage Ratio with respect to any Indebtedness being given pro
forma effect:

-13-



--------------------------------------------------------------------------------




(1)    interest on outstanding Indebtedness determined on a fluctuating basis as
of the date of determination and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such Indebtedness in effect on the date of
determination;
(2)    if interest on any Indebtedness actually incurred on the date of
determination may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rates, then the interest rate in effect on the date of determination will
be deemed to have been in effect during the Test Period;
(3)    notwithstanding clause (1) or (2) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of the agreements
governing such Hedging Obligations;
(4)    interest on any Indebtedness under a revolving credit facility shall be
computed based upon the average daily balance of such Indebtedness during the
Test Period; and
(5)    interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
Officer of the Borrower to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP.
“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Current Assets” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash, Cash Equivalents or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred taxes based on
income or profits.
“Current Liabilities” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) accruals of Consolidated Interest Expense (excluding
Consolidated Interest Expense that is due and unpaid), (c) accruals for current
or deferred taxes based on

-14-



--------------------------------------------------------------------------------




income or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for exclusions from
Consolidated Net Income included in clause (5) of the definition of such term.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Agent Party any amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to such funding or
payment has not been satisfied, or, in the case of clause (ii) or clause (iii)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of a good faith dispute regarding its obligation to make
such funding or payment; (b) has notified the Borrower or any Agent Party in
writing, or has made a public statement to the effect, that it does not intend
to comply with any of its funding or payment obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent to such
funding or payment under this Agreement cannot be satisfied); (c) has failed,
within three Business Days after request by the Administrative Agent or Issuing
Bank, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Agent Party’s receipt of such
certification; or (d) has become the subject of a Bankruptcy Event.
“Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.
“Designation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”
“Designation Amount” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Disposition” means, with respect to any property, any sale, lease, license,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms, or by the terms of any related
agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, in each case on or
prior to the date that is 91 days after the Revolving Termination Date;
provided, however, that any class of Equity Interests of such Person that, by
its

-15-



--------------------------------------------------------------------------------




terms, authorizes such Person to satisfy in full its obligations with respect to
the payment of dividends or upon maturity, redemption (pursuant to a sinking
fund or otherwise) or repurchase thereof or otherwise by the delivery of Equity
Interests that are not Disqualified Equity Interests, and that is not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that are not Disqualified Equity Interests;
provided, further, however, that any Equity Interests that would not constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests are
convertible, exchangeable or exercisable) the right to require the Borrower to
redeem such Equity Interests upon the occurrence of a change of control
occurring prior to the 91st day after the Revolving Termination Date shall not
constitute Disqualified Equity Interests if such Equity Interests specifically
provide that the Borrower will not redeem any such Equity Interests pursuant to
such provisions prior to the Obligations (other than (x) (i) Cash Management
Obligations and (ii) Obligations under Specified Swap Agreements not yet due and
payable, and (y) contingent obligations not yet accrued and payable) having been
paid in full, all Letters of Credit having been cash collateralized or otherwise
back-stopped or having been terminated, and the Total Revolving Commitments
having been terminated.
“Dollar Amount” means, at any date, (a) with respect to any amount denominated
in Dollars, such amount and (b) with respect to any amount denominated in amount
other than Dollars, such amount converted to Dollars by the Administrative Agent
at the Exchange Rate on such date.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower that is
not a Foreign Subsidiary.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, of any Person, (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person, but excluding any debt securities
convertible into such shares or other interests.

-16-



--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event” (as defined in Section 4043(c) of
ERISA or the regulations issued thereunder) with respect to a Plan other than an
event for which the 30-day notice period is waived; (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 or
430 of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Plan or the
failure by the Borrower or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan; (e) the incurrence by the Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, including but not limited to the imposition of any
Lien in favor of the PBGC or any Plan; (f) a determination that any Plan is, or
is expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Title IV of ERISA); (g) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan;
(h) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan (or
a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA) or Multiemployer Plan; or (i) the receipt by the Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization or in endangered or critical
status, within the meaning of Section 432 of the Code or Section 305 of ERISA.
“Escrow Assumption Agreement” means an assumption agreement in form reasonably
satisfactory to the Administrative Agent, among the Borrower and the
Administrative Agent.
“Escrow Assumption” means with respect to (i) any Escrow Permitted Ratio Debt,
the assumption of the Escrow Borrower’s obligations with respect thereto by the
Borrower or (ii) any Incremental Term Loan that is initially established as an
Escrow Incremental Term Loan, the assumption of the Escrow Borrower’s
obligations with respect thereto by the Borrower pursuant to an Escrow
Assumption Agreement.
“Escrow Borrower” means an Unrestricted Subsidiary established to borrow Escrow
Permitted Ratio Debt or Escrow Incremental Term Loans (pending assumption of
such Escrow Permitted Ratio Debt or Escrow Incremental Term Loans by the
Borrower) and that is not engaged in any material operations and does not have
any other material assets other than in connection therewith.
“Escrow Incremental Term Loan” means any Indebtedness that is initially borrowed
by an Escrow Borrower that would constitute an Incremental Term Loan if borrowed
by the Borrower and that is not guaranteed by any other subsidiary of the
Borrower and, if secured, is secured only by the proceeds of such Escrow
Incremental Term Loan, unless and until the Borrower has assumed all of the
obligations of the Escrow Borrower with respect thereto.
“Escrow Permitted Ratio Debt” means any Indebtedness that is initially borrowed
by an Escrow Borrower that would constitute Permitted Ratio Debt if borrowed by
the Borrower and that is not guaranteed by any other

-17-



--------------------------------------------------------------------------------




subsidiary of the Borrower and, if secured, is secured only by the proceeds of
such Escrow Permitted Ratio Debt, unless and until the Borrower has assumed all
of the obligations of the Escrow Borrower with respect thereto.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.
“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to (A) any Eurocurrency Borrowing in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR Screen
Rate as of the ApplicableSpecified Time on the Quotation Day for such currency
and Interest Period and (B) any Eurocurrency Borrowing in any Non-Quoted
Currency and for any applicable Interest Period, the applicable Local Screen
Rate for such Non-Quoted Currency as of the Applicable Time and on the Quotation
Day for such currency and Interest Period; provided, that, if a LIBOR Screen
Rate or a Local Screen Rate, as applicable, shall not be available at the
applicable time for the applicable Interest Period (an “Impacted Interest
Period”), then the Eurocurrency Rate for such currency and Interest Period shall
be the Interpolated Rate; provided, further, that if the applicable Screen Rate
shall not be available for such Interest Period and/or for the applicable
currency with respect to such Eurocurrency Borrowing for any reason and the
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the applicable Reference Bank Rate shall be the
Eurocurrency Rate for such Interest Period for such Eurocurrency Borrowing;
subject to Section 2.11; provided that, (i) if any Eurocurrency Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement and (ii) solely with respect to the Term B-1 Loans, the Eurocurrency
Rate shall not be less than 1.00%.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
(a) the sum, without duplication, of
(i) Consolidated Net Income for such period,
(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts included
in clauses (5), (7) and (8) of the definition of Consolidated Net Income and
excluded in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from dispositions outside the ordinary course of business
by the Borrower and its Restricted Subsidiaries completed during such period),
(iv) cash receipts by the Borrower and its Restricted Subsidiaries in respect of
Hedging Obligations during such fiscal year to the extent not otherwise included
in such Consolidated Net Income; and
(v) the amount by which tax expense deducted in determining such Consolidated
Net Income for such period exceeded taxes (including penalties and interest)
paid in cash or tax reserves set aside or payable (without duplication) by the
Borrower and its Restricted Subsidiaries in such period,

-18-



--------------------------------------------------------------------------------




over (b) the sum, without duplication, of
(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (5), (7)
and (8) of the definition of Consolidated Net Income and included in arriving at
such Consolidated Net Income,
(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior years, the amount of Capital Expenditures or acquisitions of Intellectual
Property made in cash during such period by the Borrower and its Restricted
Subsidiaries, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of Indebtedness of the Borrower or
its Restricted Subsidiaries (other than under the Revolving Facility),
(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capital Lease Obligations and (B) the amount of any
scheduled repayment of Term Loans, but excluding (x) all other prepayments of
Term Loans, (y) all prepayments of Revolving Loans and (z) all prepayments in
respect of any other revolving credit facility, except in the case of clauses
(y) and (z) to the extent there is an equivalent permanent reduction in
commitments thereunder), except to the extent financed with the proceeds of
other Indebtedness (other than under the Revolving Facility) of the Borrower or
its Restricted Subsidiaries,
(iv) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting),
(v) payments by the Borrower and its Restricted Subsidiaries during such period
in respect of long-term liabilities of the Borrower and the Subsidiaries other
than Indebtedness, to the extent not already deducted from Consolidated Net
Income,
(vi) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Borrower and the Subsidiaries (on a consolidated basis) in connection with
Investments (including acquisitions) made during such period pursuant to Section
6.11 (except for those Investments made under Section 6.11(b) and (d)) to the
extent that such Investments were financed with internally generated cash flow
of the Borrower and its Restricted Subsidiaries,
(vii) the amount of Restricted Payments during such period (on a consolidated
basis) by the Borrower and its Restricted Subsidiaries made in compliance with
Section 6.05 (other than Section 6.05(iii), (iv), (vii), (xiii) and (xiv)) to
the extent such Restricted Payments were financed with internally generated cash
flow of the Borrower and its Restricted Subsidiaries,
(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent that such payments are not deducted in calculating Consolidated Net
Income,
(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period

-19-



--------------------------------------------------------------------------------




relating to Asset Acquisitions, Capital Expenditures or acquisitions of
intellectual property to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period,
provided that to the extent the aggregate amount of internally generated cash
actually utilized to finance such Asset Acquisition, Capital Expenditures or
acquisitions of intellectual property during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters,
(x) the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period; and
(xi) cash expenditures in respect of Hedging Obligations during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income.
“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year of the Borrower ending December 31, 2016; provided that the
first Excess Cash Flow Period hereunder shall begin on the first day of the
first full fiscal quarter to occur on or after the earlier of (x) the date of
the Match Offering and (y) the date that is six months after the Term B-1
Effective Date.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Rate” means, on any day, with respect to Dollars in relation to any
Alternative Currency, the rate at which Dollars may be exchanged into such
Alternative Currency, as set forth at approximately 11:00 a.m., New York City
time, on such day on the applicable Reuters World Spot Page. In the event that
such rate does not appear on the applicable Reuters World Spot Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, the
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 11:00 a.m., London time, on such date for the purchase of such Alternative
Currency with Dollars, for delivery on such date, in the case where such
Alternative Currency is Sterling, or two Business Days later, in the case of
each other Alternative Currency; provided that if at the time of any such
determination, for any reason, no such spot rate is being reasonably quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Equity Interests” means any Equity Interests (a) of any subsidiary (i)
for which the pledge of its Equity Interests is prohibited by applicable law or
by Contractual Obligations existing on the Closing Date (or, in the case of a
newly acquired subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) or for which governmental (including
regulatory) consent, approval, license or authorization would be required or
(ii) that is not a Material Subsidiary or (b) of any Foreign Subsidiary or FSHCO
in excess of 65% of each class of outstanding Equity Interests of such Foreign
Subsidiary or FSHCO.
“Excluded Indebtedness” means all Indebtedness not incurred in violation of
Section 6.01.
“Excluded Subsidiary” means (a) any subsidiary that is not a Wholly Owned
Subsidiary, (b) any subsidiary that is prohibited by applicable law or by
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from

-20-



--------------------------------------------------------------------------------




guaranteeing the Obligations or if guaranteeing the Obligations would require
governmental (including regulatory) consent, approval, license or authorization,
(c) any subsidiary that is not a Material Domestic Subsidiary, (d) any
Unrestricted Subsidiary, (e) any FSHCO and (f) any Domestic Subsidiary that is a
direct or indirect subsidiary of a Foreign Subsidiary that is a CFC; provided
that no subsidiary of the Borrower that Guarantees the IAC Credit Agreement or
the IAC Senior Notes shall be deemed to be an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and the Borrower. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.
“Excluded Taxes” means (a) in the case of each Lender and the Administrative
Agent, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes by a jurisdiction (including any political
subdivision thereof) as a result of (i) such Lender or the Administrative
Agent’s being organized under the laws of or having a principal office in such
jurisdiction and, in the case of a Lender, having an applicable lending office
in such jurisdiction or (ii) a present or former connection between such Lender
or the Administrative Agent and the jurisdiction (other than any connection
arising solely from such Lender or the Administrative Agent having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to and/or enforced any Loan Document); (b) any tax in the
nature of branch profits taxes imposed by any jurisdiction described in clause
(a); (c) in the case of a Non-U.S. Lender, United States federal withholding tax
imposed pursuant to laws in effect on the date on which (i) such Non-U.S. Lender
becomes a Lender or (ii) such Non-U.S. Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.14, additional amounts
with respect to such taxes were payable either to such Non-U.S. Lender’s
assignor immediately before such Non-U.S. Lender became a party hereto or to
such Non-U.S. Lender immediately before it changed its lending office; (d) any
taxes attributable to such Lender’s failure to comply with Section 2.14(e) and
(e) any United States federal withholding taxes imposed under FATCA.
“Extended Revolving Commitment” shall have the meaning assigned to such term in
Section 2.19(a).
“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.19(a).
“Extended Term Loan” shall have the meaning assigned to such term in Section
2.19(a).
“Extending Lender” shall have the meaning assigned to such term in Section
2.19(a).
“Extension” shall have the meaning assigned to such term in Section 2.19(a).

-21-



--------------------------------------------------------------------------------




“Extension Amendment” shall have the meaning assigned to that term in Section
2.19(b).
“Fair Market Value” means, with respect to any asset, as determined by the
Borrower, the price (after taking into account any liabilities relating to such
assets) that would be negotiated in an arm’s‑length transaction for cash between
a willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction.
“Facility” means any of (a) the Revolving Facility and (b) the Term Facility.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the current Code (or any amended or successor
version described above) and any intergovernmental agreements implementing the
foregoing.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions from three Federal funds brokers of recognized standing selected by
it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Restricted Subsidiary of the Borrower that is
organized under the laws of any jurisdiction other than the United States, any
State thereof or the District of Columbia.
“FSHCO” means any Domestic Subsidiary that owns no material assets other than
Equity Interests of one or more Foreign Subsidiaries that are CFCs or Equity
Interests of one or more other FSHCOs.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, consistently applied.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means a direct or indirect
guarantee by any Person of any Indebtedness of any other Person and includes any
obligation, direct or indirect, contingent or otherwise, of such Person (1) to
purchase or pay (or advance or supply funds for the purchase or payment of)
Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreements to keep well, to purchase

-22-



--------------------------------------------------------------------------------




assets, goods, securities or services (unless such purchase arrangements are on
arm’s length terms and are entered into in the ordinary course of business), to
take-or-pay, or to maintain financial statement conditions or otherwise); or (2)
entered into for purposes of assuring in any other manner the obligee of such
Indebtedness of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); “Guarantee,” when used as a verb, and
“Guaranteed” have correlative meanings.
“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by each Subsidiary Guarantor and each IAC Guarantor, substantially in the form
of Exhibit C.
“guarantor” has the meaning assigned to such term in the definition of
“Guarantee.”
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Obligations” of any Person means the obligations of such Person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates or commodity prices, either
generally or under specific contingencies.
“IAC” means IAC/InterActiveCorp., a Delaware corporation.
“IAC 2012 Senior Notes” means the $500,000,000 aggregate principal amount of
4.75% senior notes due 2022 issued by IAC on December 21, 2012 and any exchange
notes related thereto.
“IAC 2013 Senior Notes” means the $500,000,000 aggregate principal amount of
4.875% senior notes due 2018 issued by IAC on November 15, 2013 and any exchange
notes related thereto.
“IAC Credit Agreement” means the credit agreement dated as of December 21, 2012,
as amended and restated on or about the Closing Date (as further amended,
restated, extended, supplemented or otherwise modified from time to time) among
IAC, the lenders party thereto from time to time and JPMorgan Chase Bank, N.A.
as administrative agent and collateral agent.
“IAC Facility Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity
as collateral agent for the secured parties under the IAC Credit Agreement.
“IAC Group” means IAC and its subsidiaries not including the Match Group.
“IAC Guarantor” means any member of the IAC Group that is an obligor under the
IAC Credit Agreement or the IAC Senior Notes.
“IAC/Match Intercompany Debt” means subject to compliance by IAC on a pro forma
basis with Section 6.10 of the IAC Credit Agreement as in effect on the Closing
Date, the incurrence prior to the Match Offering, extension of existing or
settlement of (x) unsecured intercompany loans, intercompany payables and
intercompany receivables between the Match Group and the IAC Group or (y) any
intercompany contributions from the IAC Group to the Match Group (and, in each
case, payments or distributions thereon), in each case (i) under intercompany
arrangements existing as of the Closing Date or put in place in connection with
the Match Offering or related transactions, (ii) in connection with the
acquisition of Plentyoffish Media Inc. or (iii) in connection with cash

-23-



--------------------------------------------------------------------------------




management arrangements; provided that, to the extent any IAC/Match Intercompany
Debt remains outstanding or is incurred following the Separation Date, the
Consolidated Net Leverage Ratio (calculated on a pro forma basis) on the
Separation Date (or if incurred after the Separation Date, the date of such
incurrence) shall be equal to or less than 4.50 to 1.00.
“IAC Senior Notes” means the IAC 2012 Senior Notes and the IAC 2013 Senior
Notes.
“IAC Subordinated Debt Facility” has the meaning assigned to such term in
Section 6.01(z).
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate.”
“Incremental Amount” means, at any time, the greater of:
(a)    the excess (if any) of
(i)    $150,000,000 over
(ii)     the aggregate amount of all Incremental Term Loan Commitments and
Incremental Revolving Commitments, in each case, established after the Closing
Date and prior to such time and outstanding pursuant to Section 2.02; and
(b)    any amounts so long as immediately after giving pro forma effect to the
establishment of the commitments in respect thereof, any Asset Acquisition
consummated concurrently therewith and the use of proceeds of the loans
thereunder, both (x) the Secured Net Leverage Ratio is equal to or less than
3.50(i) prior to the Term B-1 Loan Repayment Date, 2.25 to 1.00 (or, if such
Incremental Facility is incurred in connection with the Match Transactions, 4.00
to 1.00) and (ii) on or after the Term B-1 Loan Repayment Date, 3.50 to 1.00 and
(y) the Consolidated Net Leverage Ratio is equal to or less than 4.50 to 1.00,
in each case, only on the date of the initial incurrence of (or commitment in
respect of) the applicable Incremental Facility (except as set forth in the
final paragraph under Section 6.01) and calculated (x) as if any commitments in
respect of Ratio Debt and Incremental Revolving Commitments were fully drawn on
the effective date thereof and (y) excluding any cash constituting proceeds of
any such Incremental Facility or any simultaneous incurrence of Ratio Debt.
“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and, if applicable, one or more
Incremental Term Lenders and/or Incremental Revolving Lenders or, in the case of
any Escrow Incremental Term Loans, the Escrow Assumption Agreement in respect
thereof.
“Incremental Assumption Agreement No. 1” means the Incremental Assumption
Agreement and Amendment No. 1 dated as of the Term B-1 Effective Date relating
to the Term B-1 Loans.
“Incremental Commitment” means an Incremental Term Loan Commitment or an
Incremental Revolving Commitment.
“Incremental Facility” means the Incremental Commitments and the Incremental
Loans made thereunder.
“Incremental Loan” means an Incremental Term Loan or an Incremental Revolving
Loan.

-24-



--------------------------------------------------------------------------------




“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.02, to make Incremental Revolving Loans to the
Borrower.
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.
“Incremental Revolving Loan” means Revolving Loans made by one or more Revolving
Lenders to the Borrower pursuant to an Incremental Revolving Commitment to make
additional Revolving Loans.
“Incremental Term A Facility” means any Incremental Term Facility designated by
the Borrower as an “Incremental Term A Facility.”
“Incremental Term A Loans” means any term loans borrowed under an Incremental
Term A Facility.
“Incremental Term Facility” means the Incremental Term Loan Commitments and the
Incremental Term Loans made thereunder.
“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.02, to make Incremental Term Loans to the
Borrower. Any commitment of any lender established pursuant to Section 2.02(d)
to make Escrow Incremental Term Loans to an Escrow Borrower shall not constitute
Incremental Term Loan Commitments unless and until the Borrower has assumed all
of the obligations of the Escrow Borrower with respect thereto in accordance
with Section 2.02(d).
“Incremental Term Loans” means any term loans borrowed in connection with an
Incremental Assumption Agreement. Any Escrow Incremental Term Loans shall not
constitute Incremental Term Loans unless and until the Borrower has assumed all
of the obligations of the Escrow Borrower with respect thereto in accordance
with Section 2.02(d).
“Indebtedness” of any Person at any date means, without duplication:
(1)    all liabilities, contingent or otherwise, of such Person for borrowed
money;
(2)    all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
(3)    all reimbursement obligations of such Person in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions;
(4)    all obligations of such Person to pay the deferred and unpaid purchase
price of property or services, except (i) trade payables and accrued expenses
incurred by such Person in the ordinary course of business and (ii) amounts
accrued associated with contingent consideration arrangements;
(5)    all Capital Lease Obligations of such Person;

-25-



--------------------------------------------------------------------------------




(6)    all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person;
(7)    all Indebtedness of others Guaranteed by such Person to the extent of
such Guarantee; provided that Indebtedness of the Borrower or its subsidiaries
that is Guaranteed by the Borrower or the Borrower’s subsidiaries shall only be
counted once in the calculation of the amount of Indebtedness of the Borrower
and its subsidiaries on a consolidated basis; and
(8)    all obligations of such Person under conditional sale or other title
retention agreements relating to assets purchased by such Person (excluding
obligations arising from inventory transactions in the ordinary course of
business).
The amount of any Indebtedness which is incurred at a discount to the principal
amount at maturity thereof as of any date shall be deemed to have been incurred
at the accreted value thereof as of such date. The amount of Indebtedness of any
Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above, the maximum liability of such
Person for any such contingent obligations at such date and, in the case of
clause (6), the lesser of (a) the Fair Market Value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(b) the amount of the Indebtedness secured.
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.04(b).
“Information” has the meaning assigned to such term in Section 9.13.
“Insolvent” with respect to any Multiemployer Plan means the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
patents, trademarks, service marks, trade dress, internet domain names,
software, data, databases, technology, know-how, trade secrets, processes and
other confidential or proprietary information, together with all registrations
and applications for registration thereof, all licenses thereof or pertaining
thereto, and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the
Test Period most recently ended on or prior to such date of determination to (b)
Consolidated Interest Expense for such Test Period.
(A)    The Interest Coverage Ratio shall be calculated for any period after
giving effect on a pro forma basis (as if they had occurred on the first day of
the applicable Test Period) to:
(1)    the incurrence of any Indebtedness of the Borrower or any Restricted
Subsidiary (and the application of the proceeds thereof) and any repayment,
repurchase, defeasance or other discharge of Indebtedness (and the application
of the proceeds therefrom) (other than the incurrence or repayment of
Indebtedness in the ordinary course of business for working capital purposes
pursuant to any revolving

-26-



--------------------------------------------------------------------------------




credit arrangement) occurring during the applicable Test Period or (except when
calculating the Interest Coverage Ratio for purposes of determining actual
compliance (and not pro forma compliance or compliance on a pro forma basis)
with Section 6.10) at any time subsequent to the last day of such Test Period
and on or prior to the date of determination, as if such incurrence, repayment,
issuance or redemption, as the case may be (and the application of the proceeds
thereof), occurred on the first day of the Test Period;
(2)    any (w) Asset Sale, (x) asset sale if the Fair Market Value of the assets
sold in such transaction or series of related transactions exceeds $2,000,000
individually, which is solely excluded from the definition of Asset Sale
pursuant to clause (7) of such definition, (y) Asset Acquisition (including,
without limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of the Borrower or any Restricted Subsidiary (including
any Person who becomes a Restricted Subsidiary as a result of such Asset
Acquisition or as a result of a Revocation) incurring Acquired Indebtedness and
also including any Consolidated EBITDA associated with any such Asset
Acquisition) or (z) operational restructuring (each a “pro forma event”)
(including any cost savings and synergies resulting from head count reduction,
closure of facilities and similar operational and other cost savings and
synergies relating to such pro forma event occurring within 12 months (or
expected, in the good faith determination of the Borrower, to occur within 12
months) of such pro forma event and during such period or (except when
calculating the Interest Coverage Ratio for purposes of determining actual
compliance (and not pro forma compliance or compliance on a pro forma basis)
with Section 6.10) subsequent to such period and on or prior to the date of such
calculation, in each case that are expected to have a continuing impact and are
factually supportable, and which adjustments the Borrower determines are
reasonable as set forth in an Officer’s Certificate; provided that the aggregate
amount of all such cost savings and synergies pursuant to this clause (A)(2) and
the second paragraph of the definition of “Consolidated EBITDA” shall in no
event exceed 10 % of Consolidated EBITDA for such period calculated prior to
giving effect to such pro forma adjustments) occurring during the Test Period or
at any time subsequent to the last day of the Test Period and on or prior to the
date of determination, as if such pro forma event occurred on the first day of
the Test Period, and, provided, further, that asset sales described in clause
(A)(2)(x) in an aggregate amount not to exceed $50,000,000 in any Test Period
shall not be required to be given pro forma effect; and
(B)    in calculating Consolidated Interest Expense for purposes of the Interest
Coverage Ratio with respect to any Indebtedness being given pro forma effect:
(1)    interest on outstanding Indebtedness determined on a fluctuating basis as
of the date of determination and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such Indebtedness in effect on the date of
determination;
(2)    if interest on any Indebtedness actually incurred on the date of
determination may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rates, then the interest rate in effect on the date of determination will
be deemed to have been in effect during the Test Period;
(3)    notwithstanding clause (1) or (2) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of the agreements
governing such Hedging Obligations;

-27-



--------------------------------------------------------------------------------




(4)    interest on any Indebtedness under a revolving credit facility shall be
computed based upon the average daily balance of such Indebtedness during the
Test Period; and
(5)    interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
Officer of the Borrower to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means, as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one week, one month, two months, three
months or six months (or, if available to all Lenders under the applicable
Facility, twelve months) thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto, and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one
week, one month, two months, three months or six months (or, if agreed to by all
Lenders under the applicable Facility, twelve months or such other, shorter
period) thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 noon, New York City time (or in the
case of an Alternative Currency, 11:00 a.m., London time), on the date that is
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period for a Revolving Loan that
would extend beyond the Revolving Termination Date or an Interest Period for a
Term Loan that would extend beyond the date the final payment is due on such
Term Loan; and
(iii)    any Interest Period of at least one month’s duration that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for

-28-



--------------------------------------------------------------------------------




such Interest Period. When determining the rate for a period which is less than
the shortest period for which the relevant Screen Rate is available, the
applicable Screen Rate for purposes of paragraph (a) above shall be deemed to be
the overnight screen rate where “overnight screen rate” means, in relation to
any currency, the overnight rate for such currency determined by the
Administrative Agent from such service as the Administrative Agent may select.
“Investments” has the meaning assigned to such term in Section 6.11.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and each
other Issuing Bank designated pursuant to Section 2.17(j), each in its capacity
as an issuer of Letters of Credit, and its successors in such capacity as
provided in Section 2.17(i). The Borrower may, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld), arrange
for one or more Letters of Credit to be issued by other Lenders, in which case
the term “Issuing Bank” shall include such Lender with respect to the Letters of
Credit issued by such Lender; provided that no such Lender shall have any
obligation to be an Issuing Bank unless it agrees to do so in its sole
discretion.
“Judgment Currency” has the meaning assigned to such term in Section 9.14.
“Junior Debt” means Indebtedness for borrowed money that is (x) unsecured, or
(y) by its terms subordinated or junior in right of payment or security to the
Obligations, in each case with an aggregate outstanding principal amount in
excess of $50,000,000.
“Junior Debt Restricted Payment” means, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Borrower or any if its Restricted Subsidiaries, of or in respect of
principal of or interest on any Junior Debt (or any Indebtedness incurred as
Refinancing Indebtedness in respect thereof); provided, that the following shall
not constitute a Junior Debt Restricted Payment:
(a)    refinancings with any Refinancing Indebtedness permitted to be incurred
under Section 6.01;
(b)    payments of regularly-scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Debt from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and principal on the
scheduled maturity date of any Junior Debt;
(c)    payments or distributions in respect of all or any portion of the Junior
Debt with the proceeds from the issuance, sale or exchange by the Borrower of
Qualified Equity Interests within eighteen months prior thereto; or
(d)    the conversion of any Junior Debt to Qualified Equity Interests of the
Borrower.
“Latest Maturity Date” means, at any date of determination, the latest of the
latest Revolving Termination Date and the latest maturity date in respect of any
Class of Term Loans, in each case then in effect on such date of determination.

-29-



--------------------------------------------------------------------------------




“LC Disbursement” means a payment made by the Issuing Bank pursuant to a demand
for payment or drawing under a Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Revolving Commitment Percentage of the total LC Exposure at such time. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by the Issuing Bank or any refund of a reimbursement payment made by the
Issuing Bank to the Borrower, in each case in a currency other than Dollars, (a)
the date on which such Issuing Bank shall advise the Administrative Agent that
it purchased with Dollars the currency used to make such LC Disbursement or
refund or (b) if such Issuing Bank shall not advise the Administrative Agent
that it made such a purchase, the date on which such LC Disbursement or refund
is made.
“Lead Arrangers” means, collectively, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith, Incorporated, Deutsche Bank Securities Inc., BNP Paribas
Securities Corp. and Goldman Sachs Lending Partners LLC, as joint lead arrangers
and joint bookrunners.
“Lender PresentationPresentations” means the (i) Lender Presentation made
available to the Lenders in connection with the Lender meeting held on September
17, 2015 with respect to the Revolving Facility and this Agreement and (ii)
Lender Presentation made available to the Lenders in connection with the Lender
meeting held on October 27, 2015 with respect to the Term B-1 Facility and this
Agreement.
“Lenders” means the Persons listed on Schedule 1.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or any
Incremental Assumption Agreement, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to Section 2.17.
“LIBOR Quoted Currency” means Dollars, Euros, Sterling and Yen.
“LIBOR Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Association (or any other Person that takes over the
administration of such rate) for such LIBOR Quoted Currency for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion.
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, easement, charge, security interest or other
encumbrance of any kind or nature in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset. “Lien”
shall not, however, include any

-30-



--------------------------------------------------------------------------------




interest of a vendor in any inventory of the Borrower or any of its Restricted
Subsidiaries arising out of such inventory being subject to a “sale or return”
arrangement with such vendor or any consignment by any third party of any
inventory to the Borrower or any of its Restricted Subsidiaries.
“Limited Condition Acquisition” means any acquisition, including by means of a
merger, amalgamation or consolidation, by the Borrower or one or more of its
Restricted Subsidiaries, the consummation of which is not conditioned upon the
availability of, or on obtaining, third party financing or in connection with
which any fee or expense would be payable by the Borrower or its Restricted
Subsidiaries to the seller or target in the event financing to consummate the
acquisition is not obtained as contemplated by the definitive acquisition
agreement.
“Loan Documents” means the collective reference to this Agreement, the Guarantee
Agreement, the Collateral Documents, any Incremental Assumption Agreement, the
Letters of Credit and any amendments or waivers to any of the foregoing.
“Loan Parties” means the collective reference to the Borrower, and the
Subsidiary Guarantors and, prior to the Separation Date, the IAC Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Screen Rates” means the Australian Dollar Screen Rate and the CDOR Screen
Rate; provided, that, if any Local Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Match Group” means the Borrower and its subsidiaries.
“Match Offering” means the issuance by the Borrower of up to an aggregate of 20%
of the economic interest represented by all outstanding capital stock of the
Borrower as of the date of the Match Offering (after giving pro forma effect to
the issuance of such capital stock in such offering) in an initial underwritten
public offering pursuant to an effective registration statement filed with the
SEC pursuant to the Securities Act.
“Match Transaction Distributions” means dividends or distributions of cash and
other property from the Match Group to the IAC Group (i) of a combination of
cash and/or Pre-IPO Notes which, in the aggregate, do not exceed the net cash
proceeds of the Match Offering, (ii) of a combination of the net cash proceeds
of certain Indebtedness incurred by the Match Group on or prior to the date of
the Match Offering and/or debt securities issued by Match or IAC (including the
Senior Notes) which, in the aggregate, do not exceed $1,500,000,000, in each
case, designated by the Borrower as incurred in connection with the Match
Offering, (iii) of any cash on the balance sheet of the Match Group on the
Closing Date and any cash flow of the Match Group accruing from and after the
Closing Date until the date of the Match Offering and (iv) without duplication,
in an amount equal to any proceeds from cash common equity contributions
received by the Match Group after the Closing Date and prior to the date of the
Match Offering, in each case so long as, on a pro forma basis after giving
effect thereto and to the other transactions consummated in connection
therewith, (x) the Borrower is in compliance with Section 6.10, (y) no Default
or Event of Default shall have occurred and be continuing and (z) in the case of
any dividend or distribution under clause (iii) above occurring on or after the
Separation Date, on the date of such distribution, (A) the Consolidated Net
Leverage Ratio is equal to or less than 4.50 to 1.00 and (B) no Loans are
outstanding under the Revolving Facility.
“Match Transactions” means, the Match Offering, and in connection therewith, the
entry into a number of related transactions and agreements with the IAC Group,
including, but not limited to:

-31-



--------------------------------------------------------------------------------




(a)    entry into and consummation of the transactions contemplated under a
master transaction agreement, an investor rights agreement, a services
agreement, a tax sharing agreement, an employee matters agreement and similar
agreements and arrangements and the transactions in connection therewith;
(b)    the IAC/Match Intercompany Debt;
(c)    the Match Transaction Distributions;
(d)    the entry into this Agreement and any Incremental Assumption Agreements
and performance of the obligations hereunder and thereunder and any related
agreements, including any guarantee agreements or pledge agreements; and
(e)    the creation of, and payments under, the IAC Subordinated Debt Facility.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition, financial or otherwise, of the Borrower and
its Restricted Subsidiaries taken as a whole that results in a material
impairment of the ability of the Borrower to perform any payment obligations
hereunder or (b) the validity or enforceability of this Agreement or the other
Loan Documents or the rights or remedies of the Administrative Agent (including
in its capacity as Collateral Agent) or the Lenders hereunder or thereunder.
“Material Domestic Subsidiary” means any Wholly Owned Subsidiary that is a
Domestic Subsidiary of the Borrower, as of the last day of the fiscal quarter of
the Borrower most recently ended for which financial statements have been or are
required to have been delivered, that has assets or revenues (including third
party revenues but not including intercompany revenues) with a value in excess
of 2.50% of the consolidated assets of the Borrower and its Wholly Owned
Subsidiaries that are Domestic Subsidiaries or 2.50% of the consolidated
revenues of the Borrower and its Wholly Owned Subsidiaries that are Domestic
Subsidiaries; provided that in the event Wholly Owned Subsidiaries that are
Domestic Subsidiaries that would otherwise not be Material Domestic Subsidiaries
shall in the aggregate account for a percentage in excess of 7.50% of the
consolidated assets of the Borrower and its Wholly Owned Subsidiaries that are
Domestic Subsidiaries or 7.50% of the consolidated revenues of the Borrower and
its Wholly Owned Subsidiaries that are Domestic Subsidiaries as of the end of
and for the most recently completed fiscal quarter, then one or more of such
Domestic Subsidiaries designated by the Borrower (or, if the Borrower shall make
no designation, one or more of such Domestic Subsidiaries in descending order
based on their respective contributions to the consolidated assets of the
Borrower), shall be included as Material Domestic Subsidiaries to the extent
necessary to eliminate such excess.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of a Swap Agreement, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.
“Material Subsidiary” means any Restricted Subsidiary of the Borrower, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been, or were required to be, delivered pursuant to
Section 5.01, that has assets or revenues (including third party revenues but
not including intercompany revenues) with a value in excess of 1.0% of the
consolidated assets of the Borrower or 1.0% of the consolidated revenues of the
Borrower; provided that in the event Restricted Subsidiaries that would
otherwise not be Material Subsidiaries shall in the aggregate account for a
percentage in excess of 7.5% of the consolidated assets

-32-



--------------------------------------------------------------------------------




of the Borrower or 7.5% of the consolidated revenues of the Borrower as of the
end of and for the most recently completed fiscal quarter for which financial
statements have been, or were required to be, delivered pursuant to Section
5.01, then one or more of such Restricted Subsidiaries designated by the
Borrower (or, if the Borrower shall make no designation, one or more of such
Restricted Subsidiaries in descending order based on their respective
contributions to the consolidated assets of the Borrower), shall be included as
Material Subsidiaries to the extent necessary to eliminate such excess.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Proceeds” means:
(a)    100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) from any
Asset Sale, net of (i) attorneys’ fees, accountants’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer Taxes, deed or mortgage recording Taxes, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, (ii) required payments of Indebtedness (other than
Indebtedness incurred under the Loan Documents or Other First Lien Debt) and
required payments of other obligations relating to the applicable asset to the
extent such Indebtedness or other obligations are secured by a Lien permitted
hereunder (other than pursuant to the Loan Documents, Other First Lien Debt or
obligations secured by a Lien that is junior to the Liens securing the
Obligations), (iii) repayments of Other First Lien Debt (limited to its
proportionate share of such prepayment, based on the amount of such then
outstanding debt as a percentage of all then outstanding Indebtedness incurred
under the Loan Documents and Other First Lien Debt), (iv) Taxes paid or payable
(in the good faith determination of the Borrower) as a direct result thereof,
and (v) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
Taxes deducted pursuant to clause (i) or (iv) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Subsidiaries
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (provided that (1) the amount of any reduction of
such reserve (other than in connection with a payment in respect of any such
liability), prior to the date occurring 18 months after the date of the
respective Asset Sale, shall be deemed to be cash proceeds of such Asset Sale
occurring on the date of such reduction and (2) the amount of any such reserve
that is maintained as of the date occurring 18 months after the date of the
applicable Asset Sale shall be deemed to be Net Proceeds from such Asset Sale as
of such date); provided, that, if the Borrower shall deliver an Officer’s
Certificate to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, within 12 months of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower and the Subsidiaries or to make Asset Acquisitions and other
Investments permitted hereunder (excluding Cash Equivalents or intercompany
Investments in Subsidiaries) or to reimburse the cost of any of the foregoing
incurred on or after the date on which the Asset Sale giving rise to such
proceeds was contractually committed (other than inventory), such portion of
such proceeds shall not constitute Net Proceeds except to the extent not, within
365 days of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 365 day period but within such 365 day period are contractually committed
to be used, then such remaining portion if not so used within 180 days following
the end of such 365 day period shall constitute Net Proceeds as of such date
without giving effect to this proviso); provided, further, that no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall

-33-



--------------------------------------------------------------------------------




constitute Net Proceeds unless such net cash proceeds shall exceed (x) prior to
the Term B-1 Loan Repayment Date, $50,000,000 and (y) on or after the Term B-1
Loan Repayment Date, $150,000,000 (and in each case thereafter only net cash
proceeds in excess of such amount shall constitute Net Proceeds);
(b)    100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including casualty insurance settlements and condemnation awards,
but only as and when received) from any Recovery Event, net of (i) attorneys’
fees, accountants’ fees, transfer Taxes, deed or mortgage recording Taxes on
such asset, other customary expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith, (ii) required payments
of Indebtedness (other than Indebtedness incurred under the Loan Documents or
Other First Lien Debt) and required payments of other obligations relating to
the applicable asset to the extent such Indebtedness or other obligations are
secured by a Lien permitted hereunder (other than pursuant to the Loan
Documents, Other First Lien Debt or obligations secured by a Lien that is junior
to the Liens securing the Obligations), (iii) repayments of Other First Lien
Debt (limited to its proportionate share of such prepayment, based on the amount
of such then outstanding debt as a percentage of all then outstanding
Indebtedness incurred under the Loan Documents and Other First Lien Debt, and
(iv) Taxes paid or payable (in the good faith determination of the Borrower) as
a direct result thereof; provided, that, if the Borrower shall deliver an
Officer’s Certificate to the Administrative Agent promptly following receipt of
any such proceeds setting forth the Borrower’s intention to use any portion of
such proceeds, within 365 days of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower and the Subsidiaries or to make Asset Acquisitions and other
Investments permitted hereunder (excluding Cash Equivalents or intercompany
Investments in Subsidiaries) or to reimburse the cost of any of the foregoing
incurred on or after the date on which the Recovery Event giving rise to such
proceeds was contractually committed (other than inventory, except to the extent
the proceeds of such Recovery Event are received in respect of inventory), such
portion of such proceeds shall not constitute Net Proceeds except to the extent
not, within 365 days of such receipt, so used or contractually committed to be
so used (it being understood that if any portion of such proceeds are not so
used within such 365 day period but within such 365 day period are contractually
committed to be used, then such remaining portion if not so used within 180 days
following the end of such 365 day period shall constitute Net Proceeds as of
such date without giving effect to this proviso); provided, further, that no net
cash proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed (x) prior to the Term B-1 Loan
Repayment Date, $50,000,000 and (y) on or after the Term B-1 Loan Repayment
Date, $150,000,000 (and in each case thereafter only net cash proceeds in excess
of such amount shall constitute Net Proceeds); and
(c)    100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness, except for Refinancing Term Loans), net of all fees (including
investment banking fees), commissions, costs and other expenses, in each case
incurred in connection with such issuance or sale.
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.16(c).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Defaulting Revolving Lender” means, at any time, each Revolving Lender that
is not a Defaulting Lender at such time.
“Non-Loan Party” means any Restricted Subsidiary other than a Loan Party.
“Non-Quoted Currency” means each of Australian Dollars and Canadian Dollars.

-34-



--------------------------------------------------------------------------------




“Non-U.S. Lender” means any Lender that is not a U.S. Lender.
“Obligations” means the unpaid principal of and interest on (including interest,
fees and expenses accruing after the maturity of the Loans and interest, fees
and expenses accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest,
fees and expenses is allowed in such proceeding) the Loans, the obligations of
the Loan Parties to reimburse the Issuing Bank for demands for payment or
drawings under a Letter of Credit, and all other obligations and liabilities of
the Borrower to the Administrative Agent or to any Secured Party, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Specified Swap Agreement, any Cash
Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
fees, indemnities, costs, expenses or otherwise (including all fees, charges and
disbursements of counsel to the Administrative Agent, the Lead Arrangers or to
any Lender that are required to be paid by the Borrower pursuant hereto).
Notwithstanding the foregoing, the Obligations shall not include any Excluded
Swap Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Certificate” means a certificate of a Financial Officer in form and
substance reasonably acceptable to the Administrative Agent.
“Other First Lien Debt” means obligations secured by Liens on the Collateral
that are equal and ratable with the Liens thereon securing the Term B-1 Loans
pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent.
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.
“Outstanding Revolving Credit” means, with respect to any Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate then outstanding
principal amount of such Revolving Lender’s Revolving Loans and (b) such
Revolving Lender’s LC Exposure.
“parent” has the meaning assigned to such term in the definition of
“subsidiary.”
“Parent Company” has the meaning assigned to such term in the definition of
“Bankruptcy Event.”
“Pari Passu Intercreditor Agreement” means an intercreditor agreement dated as
of the first day of the Shared Collateral Period (if any), between the
Collateral Agent and the IAC Facility Collateral Agent substantially in the form
attached as Exhibit J, with modifications, if any, that the Borrower and the
Collateral Agent may agree.
“Participant” has the meaning assigned to such term in Section 9.05(c).
“Participant Register” has the meaning assigned to such term in Section 9.05(c).
“Participating Member State” means any member state of the EMU which has the
Euro as its lawful currency.

-35-



--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate in the form of Exhibit H or any
other form approved by the Administrative Agent (acting reasonably), as the same
shall be supplemented from time to time by any supplement thereto or otherwise.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes, assessments or governmental charges that
are not yet due or are being contested in compliance with Section 5.04;
(b)    landlord’s, carriers’, warehousemen’s, mechanics’, supplier’s,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation (or pursuant to letters of credit issued
in connection with such workers’ compensation compliance), unemployment
insurance and other social security laws or regulations;
(d)    deposits to secure the performance of tenders, bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds,
leases, subleases, government contracts and return-of-money bonds, letters of
credit and other obligations of a like nature, in each case in the ordinary
course of business (exclusive of the obligation for the payment of borrowed
money);
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(j);
(f)    easements, zoning restrictions, rights-of-way, survey exception, minor
encumbrances, reservation of, licenses, electric lines, telegraph and telephone
lines and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower or any Restricted Subsidiary;
(g)    Liens securing obligations in respect of trade-related letters of credit
and covering the goods (or the documents of title in respect of such goods)
financed or the purchase of which is supported by such letters of credit and the
proceeds and products thereof;
(h)    Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods; and
(i)    Liens securing obligations in respect of letters of credit, bank
guarantees, warehouse receipts or similar instruments issued to support
performance obligations (other than Obligations in respect of Indebtedness) and
trade-related letters of credit, in each case, outstanding on the Closing Date
or issued thereafter in and covering the goods (or the documents of title in
respect of such goods) financed by such letters of credit, banker’s acceptances
or bank guarantees and the proceeds and products thereof.

-36-



--------------------------------------------------------------------------------




“Permitted Holders” means any one or more of (a) IAC and its wholly owned
subsidiaries, (b) Barry Diller, (c) each of the respective Affiliated Persons of
the Person referred to in clause (b) and (d) any Person a majority of the
aggregate voting power of all the outstanding classes or series of the equity
securities of which are beneficially owned by any one or more of the Persons
referred to in clauses (a), (b) or (c).
“Permitted Liens” means Liens permitted by Section 6.02.
“Permitted Mandatory Prepayments” means with respect to any Indebtedness, any
requirement to prepay such Indebtedness (i) in connection with any asset sale or
event of loss (with associated reinvestment rights), (ii) in respect of
Refinancing Indebtedness, (iii) in respect of Indebtedness not permitted to be
incurred by the terms of such Indebtedness, (iv) in connection with any cash
sweep provisions customary in the determination of the Borrower for term loan B
facilities or (v) in connection with any change of control.
“Permitted Ratio Debt” means Permitted Secured Ratio Debt and Permitted
Unsecured Ratio Debt.
“Permitted Secured Ratio Debt” means Indebtedness of the Borrower so long as,
(I) on a pro forma basis after giving effect thereto and the use of proceeds
thereof (calculated (x) as if any outstanding commitments for all such
Indebtedness, Permitted Unsecured Ratio Debt and Incremental Commitments were
fully drawn on the effective date thereof and (y) excluding any cash
constituting proceeds of any such Indebtedness or any simultaneous incurrence of
Permitted Unsecured Ratio Debt and/or Incremental Facilities), the Consolidated
Net Leverage Ratio is equal to or less than 4.50 to 1.00 and the Secured Net
Leverage Ratio is equal to or less than 3.50(x) prior to the Term B-1 Loan
Repayment Date, 2.25 to 1.00 (or, if such Permitted Secured Ratio Debt is
incurred in connection with the Match Transactions, 4.00 to 1.00), and (y) on or
after the Term B-1 Loan Repayment Date, 3.50 to 1.00, in each case, only on the
date of the initial incurrence of (or commitment in respect of) such
Indebtedness, (II) no Default shall have occurred and be continuing after giving
effect thereto, (III) the Borrower shall be in compliance with Section 6.10 as
of the last day of the most recent Test Period on a pro forma basis after giving
effect to the incurrence of any such Indebtedness and the use of proceeds
thereof, (IV) the maturity date of such Indebtedness shall be no earlier than
the later of (x) 90 days following the Revolving Termination Date and (y) 90
days after the scheduled final maturity date of any then outstanding Term
Loans,Latest Maturity Date then in effect and such Indebtedness shall not
require any mandatory prepayments other than Permitted Mandatory Prepayments,
(V) such Indebtedness (w) shall not require scheduled amortization payments
(excluding the final installment thereof) in excess of 1.00% per annum of the
original aggregate principal amount thereof, (x) shall not have a Weighted
Average Life to Maturity that is shorter than the then longest remaining
Weighted Average Life to Maturity of any then outstanding Term Loans, (y) shall
have no financial maintenance covenants of a different type than those set forth
in Section 6.10, and no financial maintenance covenants that are more
restrictive than those set forth in Section 6.10, and (z) does not have negative
covenants and/or default provisions that, taken as a whole, are materially more
restrictive than those applicable to this Agreement as determined in good faith
by the Borrower unless, in each case of clauses (y) and (z) such terms become
applicable only after the Revolving Facility shall have matured or been
terminated and any Term Loans existing at such date have been paid in full and,
(VI) such Indebtedness is not guaranteed by any subsidiaries of the Borrower
that do not guarantee the Obligations and is secured on an equal and ratable or
junior lien basis by the same Collateral (and no additional Collateral) securing
the Obligations pursuant to an intercreditor agreement reasonably satisfactory
to the Administrative Agent and (VII) if such Indebtedness is in the form of
term loans, such Indebtedness shall be subject to the “most-favored nations”
provision of Section 2.02(b)(v) as if such Indebtedness was incurred as an
Incremental Term Loan under this Agreement (and with pricing increases with
respect to the Term B-1 Loans to occur as, and to the extent provided in the
“most favored nations” provision of Section 2.02(b)(v) as if such Indebtedness
was incurred as an Incremental Term Loan hereunder); provided that the Escrow
Assumption with respect to any Escrow Permitted Ratio Debt shall

-37-



--------------------------------------------------------------------------------




not be permitted unless on the date thereof (after giving effect thereto) the
conditions set forth above would be satisfied if the Borrower was borrowing such
Permitted Ratio Debt on the date of such Escrow Assumption; provided further any
Escrow Permitted Ratio Debt shall not constitute Permitted Unsecured Ratio Debt
unless the Escrow Assumption with respect thereto shall have occurred.
“Permitted Unsecured Ratio Debt” means unsecured Indebtedness of the Borrower so
long as, (I) on a pro forma basis after giving effect thereto and the use of
proceeds thereof (calculated (x) as if any outstanding commitments for all such
Indebtedness, Permitted Secured Ratio Debt and Incremental Commitments were
fully drawn on the effective date thereof and (y) excluding any cash
constituting proceeds of such Indebtedness or any simultaneous incurrence of
Permitted Secured Ratio Debt and/or Incremental Facilities), the Consolidated
Net Leverage Ratio is equal to or less than 4.50 to 1.00 only on the date of the
initial incurrence of (or commitment in respect of) such Indebtedness, (II) no
Default shall have occurred and be continuing after giving effect thereto, (III)
the Borrower shall be in compliance with Section 6.10 on a pro forma basis as of
the last day of the most recently completed Test Period after giving effect to
the incurrence of any such Indebtedness and the use of proceeds thereof, (IV)
other than with respect to either Indebtedness the aggregate principal amount of
which does not exceed $50,000,000 or Indebtedness issued in exchange for the IAC
2012 Senior Notes in connection with the Match Transactions, the maturity date
of such Indebtedness shall be no earlier than the later of (x) 90 days following
the Revolving Termination Date and (y) 90 days after the scheduled final
maturity date of any then outstanding Term Loans,Latest Maturity Date then in
effect and such Indebtedness shall not require any mandatory prepayments other
than Permitted Mandatory Prepayments, (V) such Indebtedness (w) shall not
require scheduled amortization payments (excluding the final installment
thereof) in excess of 1.00% per annum of the original aggregate principal amount
thereof, (x) shall not have a Weighted Average Life to Maturity that is shorter
than the then longest remaining Weighted Average Life to Maturity of any then
outstanding Term Loans, (y) shall have no financial maintenance covenants of a
different type than those set forth in Section 6.10, and no financial
maintenance covenants that are more restrictive than those set forth in Section
6.10, and (z) does not have negative covenants and/or default provisions that,
taken as a whole, are materially more restrictive than those applicable to this
Agreement as determined in good faith by the Borrower unless, in each case of
clauses (y) and (z) such terms become applicable only after the Revolving
Facility shall have matured or been terminated and any Term Loans existing at
such date have been paid in full and (VI) such Indebtedness shall not be
guaranteed by any subsidiaries of the Borrower other than Guarantees by the
Guarantors that by their terms are subordinated in right of payment to the
Obligations; provided that the Escrow Assumption with respect to any Escrow
Permitted Ratio Debt shall not be permitted unless on the date thereof (after
giving effect thereto) the conditions set forth above would be satisfied if the
Borrower was borrowing such Permitted Ratio Debt on the date of such Escrow
Assumption; provided further, any Escrow Permitted Ratio Debt shall not
constitute Permitted Unsecured Ratio Debt until the Escrow Assumption with
respect thereto shall have occurred.
“person” and “group” have the meanings given to them for purposes of Section
13(d) and 14(d) of the Exchange Act or any successor provisions, and the term
“group” includes any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of rule 13d-5(b)(1) under the
Exchange Act, or any successor provision.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.
“Plan” means an employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), subject to the provisions of Section
302 and Title IV of ERISA or Section 412 of the Code,

-38-



--------------------------------------------------------------------------------




and in respect of which the Borrower or any ERISA Affiliate is (or if such plan
were terminated, would under Section 4062 or 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.18.
“Pledge Agreement” means the Pledge Agreement by the Borrower and the Subsidiary
Guarantors and during the Shared Collateral Period (if any), the members of the
IAC Group, substantially in the form of Exhibit D.
“Pre-IPO Note” means any intercompany debt (i) owed by the Borrower to any
member of the IAC Group, (ii) incurred within 30 days prior to the Match
Offering, (iii) having a maturity not in excess of 30 days, (iv) that by its
terms is subordinated in right of payment to the obligations under the Senior
Secured Credit Facilities, and (v) that is designated as such by the Borrower.
“Preferred Stock” means, with respect to any Person, any and all preferred or
preference stock or other equity interests (however designated) of such Person
whether now outstanding or issued after the Closing Date.
“Pricing Grid” means the table below:
Consolidated Net Leverage Ratio
Commitment Fee Rate
Applicable Rate for
Eurocurrency Loans
Applicable Rate for
ABR Loans
>4.00:1.00
0.40%
2.25%
1.25%
<4.00:1.00 but >3.00:1.00
0.35%
2.00%
1.00%
<3.00:1.00 but >2.00:1.00
0.30%
1.75%
0.75%
<2.00:1.00
0.25%
1.50%
0.50%



For the purposes of the Pricing Grid, changes in the Applicable Rate and
Commitment Fee Rate resulting from changes in the Consolidated Net Leverage
Ratio shall become effective on the date (the “Adjustment Date”) on which
financial statements are delivered to the Lenders pursuant to Section 5.01 and
shall remain in effect until the next change to be effected pursuant to this
paragraph. Notwithstanding the foregoing, if any financial statements referred
to above are not delivered within the time periods specified in Section 5.01,
then, until the date on which such financial statements are delivered, the
highest rate set forth in each column of the Pricing Grid shall apply. In
addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the Pricing Grid shall
apply. Each determination of the Consolidated Net Leverage Ratio pursuant to the
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 6.10.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Princeton Review Group” means the line of business operated by TPR Education
Offshore Holdings LLC and its subsidiaries as of the Term B-1 Effective Date as
reasonably determined by the Borrower.
“Pro Rata Extension Offer” has the meaning assigned to such term in Section
2.19(a).
“Public Lender” has the meaning assigned to such term in Section 9.18.
“Purchase Offer” has the meaning assigned to such term in Section 2.21(a).

-39-



--------------------------------------------------------------------------------




“Qualified Equity Interests” of any Person means Equity Interests of such Person
other than Disqualified Equity Interests. Unless otherwise specified, Qualified
Equity Interests refer to Qualified Equity Interests of the Borrower.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Sterling, Australian Dollars or Canadian
Dollars, the first day of such Interest Period, (ii) if the currency is Euro,
two TARGET2 Days before the first day of such Interest Period, (iii) for any
other currency, two Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the Eurocurrency Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).
“Recovery Event” means any event that gives rise to the receipt by the Borrower
or any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon).
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:
(a)    in relation to Loans in Australian Dollars, as the bid rate observed by
the relevant Reference Bank for Australian Dollars denominated bank accepted
bills and negotiable certificates of deposit issued by banks which are for the
time being designated “Prime Banks” by the Australian Financial Markets
Association that have a remaining maturity equal to the relevant Interest
Period;
(b)    in relation to Loans in Canadian Dollars, as the rate at which the
relevant Reference Bank is willing to extend credit by the purchase of bankers
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant period; and
(c)    in relation to Loans in any currency other than AUD, CAD and Euros, as
the rate at which the relevant Reference Bank could borrow funds in the London
interbank market in the relevant currency and for the relevant period, were it
to do so by asking for and then accepting interbank offers in reasonable market
size in that currency and for that period; and
provided, that if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement
“Reference Banks” means such banks as may be selected by the Administrative
Agent (subject to consent by each such Reference Bank) and are reasonably
acceptable to the Borrower.
“refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, or to issue other Indebtedness in exchange or replacement
for, such Indebtedness.
“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Refinancing Indebtedness.”
“Refinancing Amendment” has the meaning assigned to such term in Section
2.20(e).

-40-



--------------------------------------------------------------------------------




“Refinancing Effective Date” has the meaning assigned to such term in Section
2.20(a).
“Refinancing Indebtedness” means Indebtedness of the Borrower or a Restricted
Subsidiary incurred in exchange for, or the proceeds of which are used to redeem
or refinance in whole or in part, any Indebtedness of the Borrower or any
Restricted Subsidiary (the “Refinanced Indebtedness”); provided that:
(a)    the principal amount (and accreted value, in the case of Indebtedness
issued at a discount) of the Refinancing Indebtedness does not exceed the
principal amount (and accreted value, as the case may be) of the Refinanced
Indebtedness plus the amount of accrued and unpaid interest on the Refinanced
Indebtedness, any premium paid to the holders of the Refinanced Indebtedness and
expenses incurred in connection with the incurrence of the Refinancing
Indebtedness;
(b)    the obligor of Refinancing Indebtedness does not include any Person
(other than the Borrower or any Restricted Subsidiary) that is not an obligor of
the Refinanced Indebtedness;
(c)    if the Refinanced Indebtedness was by its terms subordinated in right of
payment to the Loans or the Guarantee Agreement, as the case may be, then such
Refinancing Indebtedness, by its terms, is subordinate in right of payment to
the Loans or the Guarantee Agreement, as the case may be, at least to the same
extent as the Refinanced Indebtedness;
(d)    the Refinancing Indebtedness has a final stated maturity either (a) no
earlier than the Refinanced Indebtedness being redeemed or refinanced or (b)
after the date that is 90 days after the last maturity date applicable to the
Loans at the time the Refinancing Indebtedness is incurred; and
(e)    the portion, if any, of the Refinancing Indebtedness that is scheduled to
mature on or prior to the last maturity date applicable to the Loans at the time
the Refinancing Indebtedness is incurred has a Weighted Average Life to Maturity
at the time such Refinancing Indebtedness is incurred that is equal to or
greater than the Weighted Average Life to Maturity of the portion of the
Refinanced Indebtedness being redeemed or refinanced that is scheduled to mature
on or prior to the last maturity date applicable to the Loans at the time the
Refinancing Indebtedness is incurred (provided that Refinancing Indebtedness in
respect of Refinanced Indebtedness that has no amortization may provide for
amortization installments, sinking fund payments, senior maturity dates or other
required payments of principal of up to 1% of the aggregate principal amount per
annum).
“Refinancing Term Loans” has the meaning assigned to such term in Section
2.20(a).
“Register” has the meaning assigned to such term in Section 9.05(b)(iv).
“Related Business” means any business in which the Borrower or any Restricted
Subsidiary was engaged on the Closing Date or any reasonable extension of such
business and any business related, ancillary or complementary to any business of
the Borrower or any Restricted Subsidiary in which the Borrower or any
Restricted Subsidiary was engaged on the Closing Date or any reasonable
extension of such business.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

-41-



--------------------------------------------------------------------------------




“Replacement Revolving Facilities” has the meaning assigned to such term in
Section 2.20(c).
“Replacement Revolving Facility Commitments” has the meaning assigned to such
term in Section 2.20(c).
“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.20(c).
“Replacement Revolving Loans” has the meaning assigned to such term in Section
2.20(c).
“Repricing Event” means (i) any prepayment or repayment of Term B-1 Loans with
the proceeds of, or conversion of all or any portion of the Term B-1 Loans into,
any new or replacement term loans bearing interest with an All-in Yield less
than the All-in Yield applicable to the Term B-1 Loans subject to such event (as
such comparative yields are determined by the Administrative Agent); provided
that in no event shall any prepayment or repayment of Term B-1 Loans in
connection with a Change of Control constitute a Repricing Event and (ii) any
amendment to this Agreement which reduces the All-in Yield applicable to the
Term B-1 Loans (it being understood that any prepayment premium with respect to
a Repricing Event shall apply to any required assignment by a Non-Consenting
Lender in connection with any such amendment pursuant to Section 2.16(c)).
“Required Lenders” means, at any time, Lenders having Term Loans and Revolving
Commitments (or, if the Revolving Commitments have terminated, Total Revolving
Exposure outstanding) that, taken together, represent more than 50% of the sum
of (x) all Term Loans and (y) all Revolving Commitments (or, if the Revolving
Commitments have terminated, Total Revolving Exposure outstanding) at such time;
provided, that the Term Loans, Revolving Commitments and Total Revolving
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.
“Required Percentage” means, with respect to any Excess Cash Flow Period, 75%;
provided, that, if the Secured Net Leverage Ratio as of the end of such Excess
Cash Flow Period is (x) less than or equal to 2.25 to 1.00 but greater than 2.00
to 1.00, such percentage shall be 50%, (y) less than or equal to 2.00 to 1.00
but greater than 1.50 to 1.00, such percentage shall be 25% or (z) less than or
equal to 1.50 to 1.00, such percentage shall be 0%.
“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Commitments (or if the Revolving Commitments have terminated, Total
Revolving Exposure outstanding) that, taken together, represent more than 50% of
the sum of all Revolving Commitments (or, if the Revolving Commitments have
terminated, Total Revolving Exposure outstanding at such time; provided, that
the Revolving Commitments and Total Revolving Exposure outstanding of any
Defaulting Lender shall be disregarded in determining Required Revolving Lenders
at any time.
“Requirements of Law” means, as to any Person, the Certificate of Incorporation
and By‑Laws or other organizational or governing documents of such Person, and
any law, treaty, rule, regulation or official administrative pronouncement or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of the Borrower or any option, warrant
or other right to acquire any such Equity Interests or (c) any Junior Debt
Restricted Payment.

-42-



--------------------------------------------------------------------------------




“Restricted Subsidiary” means any subsidiary of the Borrower other than
Unrestricted Subsidiaries.
“Retained Excess Cash Flow Amount” means, as at any date of determination, an
amount determined on a cumulative basis equal to, without duplication, (a) the
cumulative amount of Excess Cash Flow for all Excess Cash Flow Periods completed
prior to such date, plus (b) the cumulative amount of all Declined Prepayment
Amounts, plus (c) following the date of the Match Offering, the net cash
proceeds of any sale of Qualified Equity Interests by, or capital contribution
to the common equity of, the Borrower, minus (d) the amount of such Excess Cash
Flow required to be applied to prepay the Loans pursuant to Section 2.08(d)
during or with respect to such applicable Excess Cash Flow Periods (without
giving effect to any reduction in respect of prepayments of Indebtedness as
provided in clauses (ii)(a) and (b) thereof), minus (e) the cumulative amount of
Restricted Payments made with Retained Excess Cash Flow from and after the Term
B-1 Effective Date and on or prior to such time, minus (f) the cumulative amount
of Investments made with Retained Excess Cash Flow from and after the Term B-1
Effective Date and on or prior to such time (net of any dividends,
distributions, profits, returns or similar amounts in respect of any such
Investments).
“Revocation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”
“Revolving Commitment” means, as to any Revolving Lender, the obligation of such
Revolving Lender to make Revolving Loans and purchase participation interests in
Letters of Credit in an aggregate principal amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.01A or in the Assignment and Assumption or Incremental Assumption
Agreement pursuant to which such Revolving Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms of this Agreement
(including as increased, extended or replaced as provided in Section 2.02, 2.19
and 2.20). The original aggregate Dollar Amount of all Revolving Commitments is
$500,000,000.
“Revolving Commitment Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Revolving Commitment at
such time to the Total Revolving Commitments at such time.
“Revolving Commitment Period” means the period from and including the Closing
Date to the Revolving Termination Date.
“Revolving Facility” means the credit facility constituted by the Revolving
Commitments and the extensions of credit thereunder.
“Revolving Fee Payment Date” means (a) the third Business Day following the last
day of each March, June, September and December during the Revolving Commitment
Period and (b) the last day of the Revolving Commitment Period.
“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.
“Revolving Loans” has the meaning assigned to such term in Section 2.01(a).
“Revolving Termination Date” means the fifth anniversary of the Closing Date.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

-43-



--------------------------------------------------------------------------------




“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council or the European Union or Her
Majesty’s Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.
“SEC” means the Securities and Exchange Commission or any successor thereto.
“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (i) Indebtedness of the Borrower and its Restricted Subsidiaries secured by a
Lien on any assets of the Borrower and its Restricted Subsidiaries as of the
last day of the Test Period most recently ended on or prior to such date of
determination (as set forth on the balance sheet and determined on a
consolidated basis in accordance with GAAP but excluding, on and prior to the
Separation Date, Indebtedness consisting of guarantees by any one or more
members the Match Group of Indebtedness of any one or more members of the IAC
Group) minus the amount of unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries on such date in an amount not to exceed
(x) prior to the Term B-1 Loan Repayment Date, $100,000,000 and (y) on or after
the Term B-1 Loan Repayment Date, $200,000,000 to (ii) Consolidated EBITDA for
such Test Period.
(A)    The Secured Net Leverage Ratio shall be calculated for any period after
giving effect on a pro forma basis (as if they had occurred on the first day of
the applicable Test Period) to:
(1)    the incurrence of any Indebtedness of the Borrower or any Restricted
Subsidiary (and the application of the proceeds thereof) and any repayment,
repurchase, defeasance or other discharge of Indebtedness (and the application
of the proceeds therefrom) (other than the incurrence or repayment of
Indebtedness in the ordinary course of business for working capital purposes
pursuant to any revolving credit arrangement) occurring during the applicable
Test Period or at any time subsequent to the last day of such Test Period and on
or prior to the date of determination, as if such incurrence, repayment,
issuance or redemption, as the case may be (and the application of the proceeds
thereof), occurred on the first day of the Test Period;
(2)    any (w) Asset Sale, (x) asset sale if the Fair Market Value of the assets
sold in such transaction or series of related transactions exceeds $2,000,000,
which is solely excluded from the definition of Asset Sale pursuant to clause
(7) of such definition ), (y) Asset Acquisition (including, without limitation,
any Asset Acquisition giving rise to the need to make such calculation as a
result of the Borrower or any Restricted Subsidiary (including any Person who
becomes a Restricted Subsidiary as a result of such Asset Acquisition or as a
result of a Revocation)) incurring Acquired Indebtedness and also including any
Consolidated EBITDA associated with any such Asset Acquisition) or (z)
operational restructuring (each a “pro forma event”) (including any cost savings
and synergies resulting from head count reduction, closure of facilities and
similar operational and other cost savings and synergies relating to such pro
forma event occurring within 12 months (or expected, in the good faith
determination of the

-44-



--------------------------------------------------------------------------------




Borrower, to occur within 12 months) of such pro forma event and during such
period or subsequent to such period and on or prior to the date of such
calculation, in each case that are expected to have a continuing impact and are
factually supportable, and which adjustments the Borrower determines are
reasonable as set forth in an Officer’s Certificate; provided that the aggregate
amount of all such cost savings and synergies pursuant to this clause (A)(2) and
the second paragraph of the definition of “Consolidated EBITDA” shall in no
event exceed 10% of Consolidated EBITDA for such period calculated prior to
giving effect to such pro forma adjustments) occurring during the Test Period or
at any time subsequent to the last day of the Test Period and on or prior to the
date of determination, as if such pro forma event occurred on the first day of
the Test Period and; provided, further, that asset sales described in clause
(A)(2)(x) in an aggregate amount not to exceed $50,000,000 in any Test Period
shall not be required to be given pro forma effect; and
(B)     in calculating Consolidated Interest Expense for purposes of the Secured
Net Leverage Ratio with respect to any Indebtedness being given pro forma
effect:
(1)    interest on outstanding Indebtedness determined on a fluctuating basis as
of the date of determination and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such Indebtedness in effect on the date of
determination;
(2)    if interest on any Indebtedness actually incurred on the date of
determination may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rates, then the interest rate in effect on the date of determination will
be deemed to have been in effect during the Test Period;
(3)    notwithstanding clause (1) or (2) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of the agreements
governing such Hedging Obligations;
(4)    interest on any Indebtedness under a revolving credit facility shall be
computed based upon the average daily balance of such Indebtedness during the
Test Period; and
(5)    interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
Officer of the Borrower to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP.
“Secured Parties” has the meaning assigned to such term in the Pledge Agreement.
“Separation Date” means the date on which the Borrower is designated as an
Unrestricted Subsidiary under and in accordance with the IAC Credit Agreement
and each of the indentures governing the IAC Senior Notes, as applicable, in
connection with the Match Transactions.
“Shared Collateral Period” means the period, if any, beginning on the 60th day
following the Closing Date (as such date may be extended by up to 30 days at the
written request of the Borrower with the written consent of the Administrative
Agent (not to be unreasonably withheld or delayed)) (if the Separation Date has
not occurred on or prior to such date) and ending on the Separation Date.Senior
Notes” means the up to $500,000,000 aggregate principal amount of 6.75% Senior
Notes due 2022 issued by the Borrower in connection with the offer to exchange

-45-



--------------------------------------------------------------------------------




any and all outstanding IAC 2012 Senior Notes launched on October 16, 2015, and
any exchange notes related thereto.
“Specified Swap Agreement” means any Swap Agreement in respect of interest rates
or currency exchange rates entered into by the Borrower or any Subsidiary
Guarantor and any Person that (i) at the time such Swap Agreement is entered
into is a Lender or an Agent Party or an Affiliate of a Lender or an Agent Party
or (ii) in the case of any such Swap Agreement in effect on or prior to the
Closing Date, is, as of the Closing Date, a Lender or an Agent Party or an
Affiliate of a Lender or an Agent Party, unless, when entered into, such Swap
Agreement is designated in writing by the Borrower and such Lender or Agent
Party or Affiliate of a Lender or Agent Party to the Administrative Agent to not
be included as a Specified Swap Agreement.
“Specified Time” means approximately 11:00 a.m., London time.
“Standard & Poor’s” means Standard & Poor’s Rating Services a division of The
McGraw-Hill Companies, Inc.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“subsidiary” means, with respect to any Person (the “parent”):
(1)    any corporation, limited liability company, association or other business
entity of which more than 50% of the total voting power of the Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the board of directors thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other subsidiaries
of such Person (or a combination thereof); and
(2)    any partnership (a) the sole general partner or the managing general
partner of which is such Person or a subsidiary of such Person or (b) the only
general partners of which are such Person or one or more subsidiaries of such
Person (or any combination thereof).
“Subsidiary Guarantor” means each Domestic Subsidiary that is a party to the
Guarantee Agreement; provided that no Excluded Subsidiary shall be required to
be a Subsidiary Guarantor of any obligations under this Agreement.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Syndication Agent” means Bank of America, N.A..

-46-



--------------------------------------------------------------------------------




“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system (or, if such payment
system ceases to be operative, such other payment system reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Term B-1 Commitment” means, as to any Term B-1 Lender, the obligation of such
Term B-1 Lender to make Term B-1 Loans in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule I of the
Incremental Assumption Agreement No. 1 or in the Assignment and Assumption or
Incremental Assumption Agreement pursuant to which such Term B-1 Lender became a
party hereto as the same may be changed from time to time pursuant to the terms
of this Agreement (including as increased, extended or replaced as provided in
Section 2.02, 2.19 and 2.20). The original aggregate amount of all Term B-1
Commitments is $800,000,000.
“Term B-1 Effective Date” has the meaning assigned to such term in the
Incremental Assumption Agreement No. 1.
“Term B-1 Facility” means the credit facility constituted by the Term B-1
Commitments and the Term B-1 Loans thereunder.
“Term B-1 Lender” means each Lender that has a Term B-1 Commitment or that holds
Term B-1 Loans.
“Term B-1 Loan Repayment Date” means the date on which all Term B-1 Loans are no
longer outstanding.
“Term B-1 Loans” means the Term Loans made pursuant to the Term B-1 Commitment.
“Term B-1 Maturity Date” means the date that is seven years from the Term B-1
Effective Date; provided that, if any Senior Notes remain outstanding on the
date that is 91 days prior to the maturity date of the Senior Notes, the Term
B-1 Maturity Date shall be the date that is 91 days prior to the maturity date
of the Senior Notes.
“Term Facility” means a credit facility in respect of Term Loans hereunder
including the Term B-1 Facility.
“Term Lender” means each Lender that holds Term Loans.
“Term Loan Commitment” means any Commitment in respect of Term Loans including
the Term B-1 Commitments.
“Term Loan Standstill Period” has the meaning assigned to such term in Section
7.01(d).
“Term Loans” means the Term B-1 Loans, any Incremental Term Loan, Extended Term
Loan or Refinancing Term Loans incurred hereunder; provided that no Escrow
Incremental Term Loan shall be deemed to be a Term Loan outstanding hereunder
until the Escrow Assumption with respect thereto shall have occurred.
“Test Period” means the four consecutive fiscal quarter period most recently
ended; provided that, prior to the first date that financial statements shall
have been delivered pursuant to Section 5.01, the Test Period in effect shall be
the period of four consecutive fiscal quarters of the Borrower ended June 30,
2015. A Test Period may be designated by reference to the last day thereof (i.e.
the June 30, 2015 Test Period refers to the period of four

-47-



--------------------------------------------------------------------------------




consecutive fiscal quarters of the Borrower ended June 30, 2015), and a Test
Period shall be deemed to end on the last day thereof.
“Total Assets” means, as of any date of determination, the total assets of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as set forth on the most recent consolidated balance sheet
of the Borrower as of such date (which calculation shall give pro forma effect
to any acquisition or asset sale by the Borrower or any of its Restricted
Subsidiaries, in each case involving the payment or receipt by the Borrower or
any of its Restricted Subsidiaries of consideration (whether in the form of cash
or non-cash consideration) in excess of $50,000,000 that has occurred since the
date of such consolidated balance sheet, as if such acquisition or Asset Sale
had occurred on the last day of the fiscal period covered by such balance
sheet).
“Total Percentage” means, with respect to any Lender at any time, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure at such time to
the Aggregate Exposure of all Lenders at such time.
“Total Revolving Commitments” means, at any time, the aggregate principal amount
of the Revolving Commitments then in effect.
“Total Revolving Exposure” means, at any time, the sum of the Total Revolving
Loans and LC Exposure outstanding at such time.
“Total Revolving Loans” means, at any time, the aggregate principal amount of
the Revolving Loans of the Revolving Lenders outstanding at such time.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the execution, delivery and performance by the Loan Parties of
the other Loan Documents, the borrowing of Loans and the use of proceeds
thereof.
“Tutor.com Group” means the line of business operated by Tutor.com, Inc. and its
subsidiaries as of the Term B-1 Effective Date as reasonably determined by the
Borrower.
“Type” means, as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
“Unrestricted Subsidiary” means (a) any subsidiary of the Borrower listed on
Schedule 1.01B, (b) any subsidiary of the Borrower that is designated as an
Unrestricted Subsidiary by the Borrower after the Closing Date in a written
notice to the Administrative Agent and (c) any subsidiary of any subsidiary
described in clause (a) or (b) above; provided that (i) no Default shall have
occurred and be continuing at the time of or after giving effect to the
designation of a subsidiary as an Unrestricted Subsidiary (a “Designation”) and
(ii) at the time of and immediately after giving effect to such Designation, the
Borrower shall be in compliance with Section 6.10; provided, further, that no
subsidiary shall be designated as an Unrestricted Subsidiary unless (w) no
creditor of such subsidiary shall have any claim (whether pursuant to a
Guarantee or otherwise) against the Borrower or any of its Restricted
Subsidiaries in respect of any Indebtedness or other obligation (except for
obligations arising by operation of law, including joint and several liability
for taxes, ERISA and similar items) of such subsidiary (collectively,
“Unrestricted Subsidiary Support Obligations”), except pursuant to Investments
which are made in accordance with Section 6.11; (x) such subsidiary is not party
to any transaction with the Borrower or any Restricted Subsidiary unless the
terms of such transaction complies with Section 6.06 and (y) no Investments may
be made in any such subsidiary by the Borrower or any Restricted Subsidiary
except to the extent permitted under Section 6.11 other than Section 6.11(e) (it
being understood that, if a subsidiary is designated as an Unrestricted
Subsidiary after the Closing Date, the aggregate Fair Market Value of all
outstanding Investments owned by the Borrower and its Restricted

-48-



--------------------------------------------------------------------------------




Subsidiaries in the subsidiary so designated shall be deemed to be an Investment
made as of the time of such designation and shall be subject to the limits set
forth in Section 6.11 (other than Section 6.11(e))). It is understood that
Unrestricted Subsidiaries shall be disregarded for the purposes of any
calculation pursuant to this Agreement relating to financial matters with
respect to the Borrower.
The Borrower may revoke the designation of a subsidiary as an Unrestricted
Subsidiary pursuant to a written notice to the Administrative Agent so long as,
after giving pro forma effect to such revocation, (i) (x) the Consolidated Net
Leverage Ratio shall be less than or equal to the Consolidated Net Leverage
Ratio and (y) the Interest Coverage Ratio shall be equal to or higher than the
Interest Coverage Ratio, in each case, then required to be maintained by the
Borrower pursuant to Section 6.10 and (ii) no Default shall be in existence( a
“Revocation”). Upon any Revocation, such Unrestricted Subsidiary shall
constitute a Restricted Subsidiary for all purposes of this Agreement and the
Borrower shall comply with Section 5.09 if such subsidiary is a Material
Domestic Subsidiary. In the case of any Revocation, if the designation of such
subsidiary as an Unrestricted Subsidiary caused the available basket amount
referred to in Section 6.11 (other than Section 6.11(e)) to be utilized by an
amount equal to the aggregate Fair Market Value of all outstanding Investments
owned by the Borrower and its Restricted Subsidiaries in the subsidiary so
designated (the amount so utilized, the “Designation Amount”), then, effective
upon such Revocation, such available basket amount shall be increased by the
lesser of (i) the Designation Amount and (ii) the aggregate Fair Market Value of
all outstanding Investments owned by the Borrower and its Restricted
Subsidiaries in such subsidiary at the time of such Revocation.
“Unrestricted Subsidiary Support Obligations” has the meaning assigned to such
term in the definition of “Unrestricted Subsidiary.”
“U.S. Lender” means any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(e)(ii)(B)(3).
“Voting Stock” means the stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the Board of Directors of the Borrower
(irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).
“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (ii) the number of years
(calculated to the nearest one-twelfth) that shall elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly Owned Subsidiary” means a subsidiary of which 100% of the Equity
Interests (except for directors’ qualifying shares or certain minority interests
owned by other Persons solely due to local law requirements that there be more
than one stockholder, but which interest is not in excess of what is required
for such purpose) are owned directly by the Borrower or through one or more
Wholly Owned Subsidiaries and, solely for the purpose of the definition of
“Material Domestic Subsidiary,” excluding any subsidiary whose sole assets are
Equity Interests in one or more subsidiaries that are not Wholly Owned
Subsidiaries.

-49-



--------------------------------------------------------------------------------




“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Yen” and “¥” mean the lawful currency of Japan.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated, amended and restated, extended or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The foregoing standards shall also apply to the other Loan
Documents.
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that for purposes
of any determinations associated with leases, including, without limitation,
determinations of whether such leases are capital leases, whether obligations
under such leases are Capital Lease Obligations, the amount of any Capital Lease
Obligations associated with such leases, and the amount of operating expenses
associated with such leases, Consolidated EBITDA, Consolidated Interest Expense,
Indebtedness, the Consolidated Net Leverage Ratio, the Secured Net Leverage
Ratio and the Interest Coverage Ratio shall be determined based on generally
accepted accounting principles in the United States of America in effect on the
Closing Date; provided, further, that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
SECTION 1.05    Change of Currency. Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify after consultation with the Borrower to be
appropriate to the extent necessary to reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.

-50-



--------------------------------------------------------------------------------




SECTION 1.06    Currency Equivalents Generally.
(a)    Unless the context otherwise requires, any amount specified in this
Agreement to be in Dollars shall also include the Dollar Amount of any
Alternative Currency. The maximum amount of Indebtedness and other threshold
amounts that the Borrower and its Restricted Subsidiaries may incur under
Article VI shall not be deemed to be exceeded, with respect to any outstanding
Indebtedness and other threshold amounts solely as a result of fluctuations in
the exchange rate of currencies. When calculating capacity for the incurrence of
additional Indebtedness and other threshold amounts by the Borrower and any
Restricted Subsidiary, the exchange rate of currencies shall be measured as of
the date of such calculation.
(b)    (i) The Administrative Agent shall determine the Dollar Amount of any
Letter of Credit denominated in an Alternative Currency as of the date of the
issuance thereof and on the first Business Day of each calendar month on which
such Letter of Credit is outstanding, in each case using the Exchange Rate in
effect on the date of determination, and each such amount shall be the Dollar
Amount of such Letter of Credit until the next required calculation thereof
pursuant to this Section. The Administrative Agent shall in addition determine
the Dollar Amount of any Letter of Credit denominated in an Alternative Currency
as provided in Sections 2.17(e) and 2.17(l).
(ii)        The Administrative Agent shall determine the Dollar Amount of any
Borrowing denominated in an Alternative Currency on or about the date of the
commencement of the initial Interest Period therefor and as of the date of the
commencement of each subsequent Interest Period therefor, in each case using the
Exchange Rate in effect on the date of determination, and each such amount
shall, except as provided in the next sentence, be the Dollar Amount of such
Borrowing until the next required calculation thereof pursuant to this Section.
(iii)    The Administrative Agent may also determine the Dollar Amount of any
Borrowing or Letters of Credit denominated in an Alternative Currency as of such
other dates as the Administrative Agent shall determine, in each case using the
Exchange Rate in effect on the date of determination, and each such amount shall
be the Dollar Amount of such Borrowing or Letter of Credit until the next
calculation thereof pursuant to this Section.
(iv)    The Administrative Agent shall notify the Borrower, the applicable
Lenders and the Issuing Bank of each determination of the Dollar Amount of each
Letter of Credit, Borrowing and LC Disbursement.
(c)    Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any other document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such times.
ARTICLE II
The Credits
SECTION 2.01    Revolving Commitments.
(a)    Subject to the terms and conditions hereof, from time to time during the
Revolving Commitment Period, each Revolving Lender severally agrees to make to
the Borrower revolving credit loans denominated in Dollars or an Alternative
Currency (“Revolving Loans”) in an aggregate principal amount that will not
result at the time of such Borrowing in (A) the Dollar Amount of such Lender’s
Outstanding Revolving Credit under the

-51-



--------------------------------------------------------------------------------




Revolving Commitments exceeding such Lender’s Revolving Commitment or (B) the
Dollar Amount of Revolving Loans in Alternative Currencies exceeding the
Alternative Currency Revolving Sublimit. During the Revolving Commitment Period
the Borrower may use the Revolving Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Revolving Loans may from time to time be
Eurocurrency Loans or, in the case of Revolving Loans in Dollars, ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.03 and 2.05.(b)     Each Revolving Loan under the
Revolving Commitments shall be made as part of a Borrowing consisting of
Revolving Loans made by the Revolving Lenders thereunder ratably in accordance
with their respective Revolving Commitments. The failure of any Revolving Lender
to make any Revolving Loan required to be made by it shall not relieve any other
Revolving Lender of its obligations hereunder; provided that the Revolving
Commitments of the Revolving Lenders are several and no Revolving Lender shall
be responsible for any other Revolving Lender’s failure to make Revolving Loans
as required. When more than one Class of Revolving Loans exists, each Borrowing
of Revolving Loans shall be made pro rata across each Class.
(b)    Subject to the terms and conditions hereof and in the Incremental
Assumption Agreement No. 1, each Term B-1 Lender severally agrees to make to the
Borrower Term B-1 Loans denominated in Dollars on the Term B-1 Effective Date in
an amount equal to such Term B-1 Lender’s Term B-1 Commitment. Term B-1 Loans
that are repaid or prepaid may not be reborrowed.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate principal amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 (or
comparable amounts determined by the Administrative Agent in the case of
Alternative Currency). At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate principal amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate principal amount that is equal to the
entire unused balance of the Total Revolving Commitmentsapplicable outstanding
Commitment. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 15
Eurocurrency Revolving Borrowings outstanding.
SECTION 2.02    Incremental Revolving Commitments and Incremental Term Loans.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request Incremental Term Loan Commitments and/or Incremental Revolving
Commitments, as applicable, in an amount not to exceed the Incremental Amount
available at the time such Incremental Term Loans are funded or established (if
commitments in respect of such Incremental Term Loans are established on a date
prior to funding) or Incremental Revolving Commitments are established (except,
in each case, as set forth in the final paragraph under Section 6.01) from one
or more Incremental Term Lenders and/or Incremental Revolving Lenders (which, in
each case, may include any existing Lender (but no such Lender shall be required
to participate in any such Incremental Facility without its consent), but shall
be required to be persons which would qualify as assignees of a Lender in
accordance with Section 9.05) willing to provide such Incremental Term Loans
and/or Incremental Revolving Commitments, as the case may be, in their sole
discretion; provided that (i) each Incremental Revolving Lender providing a
commitment to make revolving loans shall be subject to the approval of the
Administrative Agent and, to the extent the same would be required for an
assignment under Section 9.05, the Issuing Bank (which approvals shall not be
unreasonably withheld, conditioned or delayed) and (ii) the aggregate principal
amount of Incremental Term A Loans permitted to be incurred hereunder shall not
exceed $250,000,000. Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments and/or Incremental Revolving Commitments being
requested (which shall be in minimum increments of $5,000,000 and a minimum
amount of $10,000,000, or equal to the remaining

-52-



--------------------------------------------------------------------------------




Incremental Amount or, in each case, such lesser amount approved by the
Administrative Agent), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Commitments are requested to become
effective and (iii) whether such Incremental Facility is an Incremental Term A
Facility.
(b)    The Borrower and each Incremental Term Lender and/or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation (including,
without limitation, amendments to this Agreement) as the Administrative Agent
shall reasonably specify to evidence the Incremental Term Loan Commitment of
such Incremental Term Lender and/or Incremental Revolving Commitment of such
Incremental Revolving Lender. Each Incremental Assumption Agreement shall
specify the terms of the applicable Incremental Term Loans and/or Incremental
Revolving Commitments; provided that:
(i)    any Incremental Revolving Commitments shall have the same terms as the
Revolving Commitments, shall require no scheduled amortization or mandatory
commitment reduction prior to the Revolving Termination Date and shall be on the
same terms and pursuant to the same documentation applicable to the Revolving
Commitments,
(ii)    except with respect to any Escrow Incremental Term Loans until the
assumption by the Borrower thereof, the Incremental Term Loans shall not be
guaranteed by any subsidiaries of the Borrower that do not guarantee the
Obligations and shall be secured on a pari passu basis by the same Collateral
(and no additional Collateral) securing the Obligations,
(iii)    the scheduled final maturity date of any Incremental Term A Facility
shall be no earlier than the Revolving Termination Date and the scheduled final
maturity date of any other Incremental Term Facility shall be no earlier than
the later of (x) 90 days following the Revolving Termination Date and (y) the
scheduled final maturity date of any then outstanding Term Loans,
(iv)    no Incremental Facility (other than the Term B-1 Term Loans incurred on
the Term B-1 Effective Date and an Incremental Term A Facility) shall require
scheduled amortization payments (excluding the final installment thereof) in
excess of 1.00% per annum of the original aggregate principal amount thereof;
and
(v)    any Incremental Term Facility shall be on terms (other than pricing,
amortization, maturity, prepayment premiums and mandatory prepayments) and
pursuant to documentation substantially similar to the Revolving Facility or
otherwise reasonably acceptable to the Administrative Agent; provided that such
Incremental Facilities (x) shall have no financial maintenance covenants of a
different type than the financial covenants set forth in Section 6.10, and no
financial maintenance covenants that are more restrictive than the financial
covenants set forth in Section 6.10, (y) in the case of the first Incremental
Term Facility to be incurred under this Agreement, shall not have negative
covenants and/or default provisions that are more restrictive than those
applicable to the Revolving Facility and (z) in the case of each other
Incremental Term Facility,6.10 and (y) shall not have negative covenants and/or
default provisions that, taken as a whole, are materially more restrictive than
those applicable to the Revolving Facility as determined in good faith by the
Borrower unless, in each case of clauses (x), and (y) and (z) such terms (I) (if
favorable to all then existing Lenders) are in consultation with the
Administrative Agent, incorporated into this Agreement for the benefit of all
then existing Lenders (without further amendment requirements); (II) become
applicable only after the Revolving Facility shall have matured or been
terminated and any Term Loans existing at such date have been paid in full or
(III) apply to Escrow Incremental Term Loans solely until the Escrow Assumption
with respect thereto occurs; provided, however, with respect to any

-53-



--------------------------------------------------------------------------------




Incremental Term Loans, the All-in Yield shall be as agreed by the respective
Incremental Term Lenders and the Borrower, except that the All-in Yield in
respect of any such Incremental Term Loans may exceed the All-in Yield in
respect of the Term B-1 Loans by no more than 0.50%, or if it does so exceed
such All-in Yield (such difference, the “Term Yield Differential”) then the
Applicable Rate (or the “LIBOR floor” as provided in the following proviso)
applicable to such Term B-1 Loans shall be increased such that after giving
effect to such increase, the Term Yield Differential shall not exceed 0.50%;
provided, that to the extent any portion of the Term Yield Differential is
attributable to a higher “LIBOR floor” being applicable to such Incremental Term
Loans, such floor shall only be included in the calculation of the Term Yield
Differential to the extent such floor is greater than the Adjusted LIBO Rate in
effect for an Interest Period of three months’ duration at such time, and, with
respect to such excess, the “LIBOR floor” applicable to the outstanding Term B-1
Loans shall be increased to an amount not to exceed the “LIBOR floor” applicable
to such Incremental Term Loans prior to any increase in the Applicable Rate
applicable to such Term B-1 Loans then outstanding.
(c)    Each party hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended or amended and
restated to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments and/or Incremental
Revolving Commitments evidenced thereby as provided for in Section 9.02. Any
amendment or amendment and restatement to this Agreement or any other Loan
Document that is necessary to effect the provisions of this Section 2.02
(including, without limitation, to provide for the establishment of Incremental
Term Loans) and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing between the
Administrative Agent and the Borrower and furnished to the other parties hereto.
(d)    The Borrower may, by written notice to the Administrative Agent from time
to time, request Escrow Incremental Term Loans which shall be incurred by an
Escrow Borrower. Such notice shall set forth (i) the amount of the Escrow
Incremental Term Loans being requested (which shall be in minimum increments of
$5,000,000 and a minimum amount of $10,000,000, or equal to the then remaining
Incremental Amount or, in each case, such lesser amount approved by the
Administrative Agent), (ii) the date on which such Escrow Incremental Term Loans
are requested to be borrowed by the Escrow Borrower and (iii) the identity of
the Escrow Borrower. The Escrow Incremental Term Loans shall be incurred by an
Escrow Borrower; provided that:
(i)    prior to the Escrow Assumption thereof, the Escrow Incremental Term Loans
shall be incurred pursuant to and governed by loan documentation and escrow
documentation, if any, separate from this Agreement and the other Loan
Documents, which such loan documentation shall specify (A) the terms of the
Escrow Assumption Agreement, (B) the terms of the Incremental Term Loans
following the Escrow Assumption of such Escrow Incremental Term Loans and (C)
that following the Escrow Assumption, the lenders thereunder shall agree to be
bound by this Agreement and the other Loan Documents as permitted to be amended
by Section 2.02(c) and Section 9.02 ;
(ii)    unless otherwise agreed by the Administrative Agent, the administrative
agent and escrow agent, if any, for such Escrow Incremental Term Loans shall be
the Administrative Agent; provided that if the Administrative Agent acts as
administrative agent for such Escrow Incremental Term Loans, the Administrative
Agent in its capacity as administrative agent for such Escrow Incremental Term
Loans shall receive (A) documentation and other information requested by the
Lenders that is required by regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including without
limitation, the Act, in each case as requested at least three Business Days
prior to the date on which such Escrow Incremental Term Loans are requested to
become effective and (B) all documents

-54-



--------------------------------------------------------------------------------




and legal opinions consistent with those delivered on the Closing Date as to
such matters as are reasonably requested by the Administrative Agent in its
capacity as administrative agent for such Escrow Incremental Term Loans;
(iii)    Escrow Incremental Term Loans shall not be deemed to be outstanding
under this Agreement or any other Loan Document for any purposes hereof
(including, without limitation, for purposes of any financial calculation, the
definition of “Obligations,” the definition of “Required Lenders” or Section
7.01, 9.02 or 9.03 hereof) and the obligations with respect thereto shall not be
recourse to the Borrower or any Restricted Subsidiary, in each case, unless and
until the Escrow Assumption with respect thereto shall have occurred;
(iv)    at the time of the Escrow Assumption (A) the conditions specified in
clauses (b) and (e) of this Section 2.02 (other than the condition in
2.02(e)(ii) with respect to complying with 4.02(c)) shall be satisfied as if the
Borrower was borrowing such Escrow Incremental Term Loans on the date of such
Escrow Assumption, (B) the Incremental Term Loan Commitments and/or Incremental
Revolving Commitments plus such Escrow Incremental Term Loans then outstanding
do not exceed the Incremental Amount at such time and (C) the aggregate
principal amount of Incremental Term A Loans outstanding (including, if
applicable, such Escrow Incremental Term Loans) incurred on or prior to such
time do not exceed $250,000,000; and
(v)    following any Escrow Assumption (A) each Escrow Incremental Term Loan
assumed by the Borrower shall be deemed outstanding under this Agreement as an
Incremental Term Loan, (B) each of the lenders of such Escrow Incremental Term
Loan shall be deemed to be Lenders hereunder, (C) Escrow Incremental Term Loans
that were Eurocurrency Loans of a particular Borrowing shall initially be
Eurocurrency Loans of a Borrowing under this Agreement with an initial Interest
Period equal to the then remaining Interest Period for such Borrowing under this
Agreement (and with the same Eurocurrency Rate) and (D) Escrow Incremental Term
Loans assumed by the Borrower that were ABR Loans shall initially be ABR Loans
under this Agreement.
(e)    Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Commitment shall become effective under this Section 2.02
unless (i) no Default or Event of Default shall exist after giving pro forma
effect to such Incremental Term Loan Commitment or Incremental Revolving
Commitment and the incurrence of Indebtedness thereunder and use of proceeds
therefrom; provided, that in the event that any tranche of Incremental
Facilities that are used to finance an acquisition permitted hereunder, to the
extent the Incremental Lenders participating in such Incremental Facility agree,
the foregoing clause (i) shall be tested at the time of the execution of the
acquisition agreement related to such acquisition (provided, that such
Incremental Lenders shall not be permitted to waive any Default or Event of
Default then existing or existing after giving effect to such Incremental
Facility); (ii) the conditions set forth in Section 4.02 have been complied with
whether or not a Borrowing is made under the Incremental Facility on such date
(other than clause (c) thereof which shall only be required to be complied with
if a Borrowing is made on such date); (iii) after giving pro forma effect to
such Incremental Term Loan Commitment or Incremental Revolving Commitment and
the incurrence of Indebtedness thereunder (assuming such commitments are fully
drawn on such date) and use of proceeds therefrom the Borrower would be in
compliance with Section 6.10 as of the last day of the most recently ended Test
Period only on the date of the initial incurrence of (or commitment in respect
of) such Indebtedness; and (iv) the Administrative Agent shall have received
documents and legal opinions consistent with those delivered on the Closing Date
as to such matters as are reasonably requested by the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Assumption Agreement.

-55-



--------------------------------------------------------------------------------




(f)    Upon each increase in the establishment of any Incremental Revolving
Commitments pursuant to this Section 2.02, each Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Incremental Revolving Lender providing a portion of the Incremental
Revolving Commitments in respect of such increase, and each such Incremental
Revolving Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit held by each Lender (including
each such Incremental Revolving Lender) will equal such Lender’s Revolving
Commitment Percentage and if, on the date of such increase, there are any
Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Incremental Revolving Commitments either be prepaid from
the proceeds of additional Revolving Loans made hereunder or assigned to an
Incremental Revolving Lender (in each case, reflecting such Incremental
Revolving Commitments, such that Revolving Loans are held ratably in accordance
with each Lender’s pro rata share, after giving effect to such increase), which
prepayment or assignment shall be accompanied by accrued interest on the
Revolving Loans being prepaid. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence. If there
is a new Revolving Borrowing on such Incremental Revolving Commitment Closing
Date, the Revolving Lenders after giving effect to such Incremental Revolving
Commitments shall make such Revolving Loans in accordance with Section 2.01.
SECTION 2.03    Procedure for Revolving Loan Borrowing.
(a)    To request a Revolving Borrowing or a Term B-1 Loan Borrowing on any
Business Day, the Borrower shall notify the Administrative Agent of such request
(x) in the case of ABR Loans, by telephone (which notice must be received by the
Administrative Agent prior to 12:00 noon, New York City time on the requested
Borrowing Date) or (y) in the case of Eurocurrency Loans, in writing (which
notice must be received by the Administrative Agent prior to 12:00 noon, New
York City time not less than (A) three Business Days prior to the requested
Borrowing Date for Dollar Revolving Borrowing requests and (B) four Business
Days prior to the requested Borrowing Date for Alternative Currency Revolving
Borrowing requests). Any telephonic borrowing request shall be irrevocable
and(but may be conditioned on the occurrence of any event if the borrowing
request includes a description of such event; provided that the relevant Lenders
shall still be entitled to the benefits of Section 2.13) and any telephonic
borrowing request shall be confirmed promptly in writing. Each such telephonic
and written borrowing request shall specify the amount, currency and Type of
Borrowing to be borrowed and the requested Borrowing Date. Upon receipt of such
notice, the Administrative Agent shall promptly notify each relevant Revolving
Lender thereof. For the avoidance of doubt, subject to Section 2.11, each
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith and all Revolving Loans made in
Alternative Currencies shall be Eurocurrency Loans.
(b)    If no election as to the Type of Revolving Borrowing is specified for a
Revolving Borrowing in Dollars, then the requested Revolving Borrowing shall be
an ABR Borrowing. If no Interest Period is specified with respect to any
requested Eurocurrency Revolving Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. If no currency is
specified for a Revolving Borrowing, the requested Borrowing shall be in
Dollars. In making any determination of the Dollar Amount for purposes of
calculating the amount of Revolving Loans to be borrowed from the respective
Lenders on any date, the Administrative Agent shall use the relevant Exchange
Rate in effect on the date on which the Borrower delivers a borrowing request
for such Revolving Loans pursuant to the provisions of Section 2.03(a).

-56-



--------------------------------------------------------------------------------




SECTION 2.04    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds (x) in the
case of any Loan denominated in Dollars, by 3:00 p.m. New York City time and (y)
in the case of any Loan denominated in an Alternative Currency, by 12:00 noon
local time in the place of settlement for such Alternative Currency, in each
case to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City or to any other account as shall have been
designated by the Borrower in writing to the Administrative Agent in the
applicable borrowing request. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation in the relevant currency
or (ii) in the case of the Borrower, the interest rate applicable to such Loans
in the case of a Loan in Dollars or the applicable Eurocurrency Rate in the case
of a Revolving Loan in an Alternative Currency. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.
(c)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to Sections
8.09 and 9.04(c) are several and not joint. The failure of any Lender to make
any Loan or to fund any such participation or to make any payment under Sections
8.09 or 9.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and, other than
pursuant to Section 2.18, no Lender shall be responsible for the failure of any
other Lender to so make its Loan or, to fund its participation or to make its
payment under Sections 8.09 or 9.04(c).
SECTION 2.05    Interest Elections.
(a)    Each Borrowing denominated in Dollars initially shall be of the Type
specified in the applicable borrowing request, and each Eurocurrency Borrowing
in Dollars or an Alternative Currency shall have an initial Interest Period as
specified in such borrowing request. Thereafter, the Borrower may elect to
convert any Borrowing denominated in Dollars to a different Type or to continue
such Borrowing as the same Type and may elect successive Interest Periods for
any Eurocurrency Borrowing in Dollars or, in the case of Revolving Loans, an
Alternative Currency, all as provided in this Section. The Borrower may elect
different Types or Interest Periods, as applicable, with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the relevant Lenders holding the Loans comprising the
relevant portion of such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

-57-



--------------------------------------------------------------------------------




(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
request for a Revolving Borrowing would be required under Section 2.03, if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly in
writing.
(c)    Each telephonic and written Interest Election Request shall specify (i)
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing), (ii) the effective date of the election
made pursuant to such Interest Election Request, which shall be a Business Day,
(iii) in the case of a Borrowing denominated in Dollars, whether the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing, and (iv) if the
resulting Borrowing is a Eurocurrency Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period.” If any such
Interest Election Request requests a Eurocurrency Borrowing but does not specify
an Interest Period, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as such for an
Interest Period of one month. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing in Dollars may
be converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) each
Eurocurrency Borrowing in an Alternative Currency shall be continued as such for
an Interest Period of not more than one month.
SECTION 2.06    Termination and Reduction of Commitments. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments of any Class or,
from time to time, to reduce the amount of the Revolving Commitments of any
Class; provided that no such termination or reduction of Revolving Commitments
shall be permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans made on the effective date thereof, the Outstanding Revolving
Credits would exceed the Total Revolving Commitments. Any such reduction shall
be in an amount equal to an integral multiple of $1,000,000 and not less than
$5,000,000 and shall reduce permanently the Revolving Commitments of such Class
then in effect.
SECTION 2.07    Repayment of Loans; Evidence of Debt.
(a)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.05) be represented by one or more promissory
notes in such

-58-



--------------------------------------------------------------------------------




form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
(b)    The Borrower unconditionally promises to pay the then unpaid principal
amount of each Revolving Loan on the Revolving Termination Date.
(c)    The Borrower shall repay principal of outstanding Term B-1 Loans on the
last Business Day of each March, June, September and December of each year
(commencing on the applicable day of the first full fiscal quarter of the
Borrower after the Term B-1 Effective Date) and on the Term B-1 Maturity Date,
in an aggregate principal amount of such Term B-1 Loans equal to (A) in the case
of quarterly payments due prior to the Term B-1 Maturity Date, an amount equal
to 1.25% of the aggregate principal amount of such Term B-1 Loans incurred on
the Term B-1 Effective Date, and (B) in the case of such payment due on the Term
B-1 Maturity Date, an amount equal to the then unpaid principal amount of such
Term B-1 Loans outstanding.
(d)    (c) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(e)    (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the currency and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the relevant Lenders and each relevant
Lender’s share thereof.
(f)    (e) The entries made in the accounts maintained pursuant to paragraph (c)
or (d) of this Section shall be conclusive absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
SECTION 2.08    Prepayments.
(a)    The Borrower may at any time and from time to time prepay Loans, in whole
or in part, without premium or penalty (except as specifically provided in the
last sentence of this Section 2.08(a)), upon notice delivered to the
Administrative Agent no later than 12:00 noon, New York City time (or in the
case of an Alternative Currency, 11:00 a.m., London time), not less than three
Business Days prior thereto, in the case of Eurocurrency Loans, no later than
12:00 noon, New York City time, on the date of such notice, in the case of ABR
Loans, which notice shall specify the date and amount of prepayment and the
Loans to be prepaid; provided that, if a Eurocurrency Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.13. Each such notice may
be conditioned on the occurrence of one or more events (it being understood that
the Administrative Agent and Lenders shall be entitled to assume that the Loans
contemplated by such notice are to be made unless the Administrative Agent shall
have received written notice revoking such notice of prepayment on or prior to
the date of such prepayment). Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Revolving Loans shall be in an aggregate principal amount that is
an integral multiple of $1,000,000 and not less than $5,000,000 (or comparable
amounts determined by the Administrative Agent in the case of Alternative
Currency). In the case of each prepayment of Loans pursuant to this Section
2.08(a), the Borrower may

-59-



--------------------------------------------------------------------------------




in its sole discretion select the Loans (of any Class) to be repaid, and such
prepayment shall be paid to the appropriate Lenders in accordance with their
respective pro rata share of such Loans. If any Repricing Event occurs prior to
the date occurring 12 months after the Incremental Assumption Agreement No.1
Effective Date, the Borrower agrees to pay to the Administrative Agent, for the
ratable account of each Lender with Term B-1 Loans that are subject to such
Repricing Event (including any Lender which is replaced pursuant to Section
2.16(c) as a result of its refusal to consent to an amendment giving rise to
such Repricing Event), a fee in an amount equal to 1.00% of the aggregate
principal amount of the Term B-1 Loans subject to such Repricing Event. Such
fees shall be earned, due and payable upon the date of the occurrence of such
Repricing Event.
(b)    If at any time for any reason the sum of the Dollar Amount of Outstanding
Revolving Credit exceeds the Total Revolving Commitments, the Borrower shall
upon learning thereof, or upon the request of the Administrative Agent,
immediately prepay the Revolving Loans in an aggregate principal amount at least
equal to the amount of such excess; provided that solely with respect to any
excess resulting from currency exchange rate fluctuations, this Section 2.08(b)
shall not apply unless, on the last day of any fiscal quarter of the Borrower,
the Dollar Amount of Outstanding Revolving Credit exceeds the Total Revolving
Commitments by more than 2.5% as a result of such fluctuations.
(c)    Beginning on the ClosingTerm B-1 Effective Date, the Borrower shall apply
100% of all cash proceeds net of all fees (including investment banking fees),
commissions, costs and other expenses,(1) all Net Proceeds (other than Net
Proceeds of the kind described in the following clause (2)) within five (5)
Business Days after receipt thereof to prepay Term Loans in accordance with
clauses (e) and (f) below; provided that no such prepayment shall be required
if, on a pro forma basis after giving effect to such Asset Sale or Recovery
Event, the Secured Net Leverage Ratio is less than 1.50 to 1.00 and (2) all Net
Proceeds from any issuance or incurrence of Refinancing Term Loans and
Replacement Revolving Facility Commitments (other than solely by means of
extending or renewing then existing Refinancing Term Loans and Replacement
Revolving Facility Commitments without resulting in any net proceedsNet
Proceeds), no later than three (3) Business Days after the date on which such
Refinancing Term Loans and/or Replacement Revolving Facility Commitments are
incurred, to prepay Term Loans and/or Revolving Commitments in accordance with
Section 2.20.
(d)    Not later than five (5) Business Days after the date on which the annual
financial statements are, or are required to be, delivered under Section 5.01(a)
with respect to each Excess Cash Flow Period, the Borrower shall calculate
Excess Cash Flow for such Excess Cash Flow Period and, if and to the extent the
amount of such Excess Cash Flow is greater than $0, the Borrower shall apply an
amount to prepay Term Loans equal to (i) the Required Percentage of such Excess
Cash Flow minus (ii) the sum of (a) to the extent not financed using the
proceeds of funded Indebtedness, the amount of any voluntary payments of Term
Loans and amounts used to repurchase outstanding principal of Term Loans during
such Excess Cash Flow Period (plus, without duplication of any amounts
previously deducted under this clause (ii), the amount of any such voluntary
payments and amounts so used to repurchase principal of Term Loans after the end
of such Excess Cash Flow Period but before the date of prepayment under this
clause (d)) pursuant to Sections 2.08(a) and Section 2.21 (it being understood
that the amount of any such payments pursuant to Section 2.21 shall be
calculated to equal the amount of cash used to repay principal and not the
principal amount deemed prepaid therewith) and (b) to the extent not financed
using the proceeds of funded Indebtedness, the amount of any voluntary payments
of Revolving Loans to the extent that Revolving Commitments are terminated or
reduced pursuant to Section 2.06 by the amount of such payments. Such
calculation will be set forth in an Officer’s Certificate delivered to the
Administrative Agent setting forth the amount, if any, of Excess Cash Flow for
such Excess Cash Flow Period, the amount of any required prepayment in respect
thereof and the calculation thereof in reasonable detail.

-60-



--------------------------------------------------------------------------------




(e)    Amounts to be applied in connection with prepayments of Term Loans
pursuant to this Section 2.08 shall be applied to the prepayment of the Term
Loans in accordance with Section 2.15(b) until paid in full. In connection with
any mandatory prepayments by the Borrower of the Term Loans pursuant to this
Section 2.08, such prepayments shall be applied on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are ABR Loans or Eurocurrency Loans; provided that with respect to
such mandatory prepayment, the amount of such mandatory prepayment shall be
applied (i) first to Term Loans that are ABR Loans to the full extent thereof
before application to Term Loans that are Eurocurrency Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.13 and (ii) on a pro rata basis with respect to each Class
of Term Loans except to the extent any Incremental Assumption Agreement,
Extension Amendment or Refinancing Amendment provides that the Class of Term
Loans incurred thereunder is to receive less than its pro rata share, in which
case such prepayment shall be allocated to such Class of Term Loans as set forth
in such Incremental Assumption Agreement, Extension Amendment or Refinancing
Amendment and to the other Classes of Term Loans on a pro rata basis. Each
prepayment of the Term Loans under this Section 2.08 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.
(f)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to Section
2.08(c)(1) or 2.08(d) at least four (4) Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Term Lender of the contents of
any such prepayment notice and of such Term Lender’s ratable portion of such
prepayment (based on such Lender’s pro rata share of each relevant Class of the
Term Loans). Any Term Lender (a “Declining Term Lender,” and any Term Lender
which is not a Declining Term Lender, an “Accepting Term Lender”) may elect, by
delivering written notice to the Administrative Agent and the Borrower no later
than 5:00 p.m. one (1) Business Day after the date of such Term Lender’s receipt
of notice from the Administrative Agent regarding such prepayment, that the full
amount of any mandatory prepayment otherwise required to be made with respect to
the Term Loans held by such Term Lender pursuant to Section 2.08(c)(1) or
2.08(d) not be made (the aggregate amount of such prepayments declined by the
Declining Term Lenders, the “Declined Prepayment Amount”). If a Term Lender
fails to deliver notice setting forth such rejection of a prepayment to the
Administrative Agent within the time frame specified above or such notice fails
to specify the principal amount of the Term Loans to be rejected, any such
failure will be deemed an acceptance of the total amount of such mandatory
prepayment of Term Loans. In the event that the Declined Prepayment Amount is
greater than $0, the Administrative Agent will promptly notify each Accepting
Term Lender of the amount of such Declined Prepayment Amount and of any such
Accepting Term Lender’s ratable portion of such Declined Prepayment Amount
(based on such Lender’s pro rata share of the Term Loans (excluding the pro rata
share of Declining Term Lenders)). Any such Accepting Term Lender may elect, by
delivering, no later than 5:00 p.m. one (1) Business Day after the date of such
Accepting Term Lender’s receipt of notice from the Administrative Agent
regarding such additional prepayment, a written notice, that such Accepting Term
Lender’s ratable portion of such Declined Prepayment Amount not be applied to
repay such Accepting Term Lender’s Term Loans, in which case the portion of such
Declined Prepayment Amount which would otherwise have been applied to such Term
Loans of the Declining Term Lenders shall instead be retained by the Borrower.
Each Term Lender’s ratable portion of such Declined Prepayment Amount (unless
declined by the respective Term Lender as described in the preceding sentence)
shall be applied to the respective Term Loans of such Lenders. For the avoidance
of doubt, the Borrower may, at its option, apply any amounts retained in
accordance with the immediately preceding sentence to prepay loans in accordance
with Section 2.08(a).
(g)    Any prepayment of Term Loans of any Class shall be applied (i) in the
case of prepayments made pursuant to Section 2.08(a), to reduce the subsequent
scheduled repayments of the Term Loans of such Class to be made pursuant to
Section 2.07 as directed by the Borrower, or as otherwise provided in any
Extension Amendment,

-61-



--------------------------------------------------------------------------------




any Incremental Assumption Amendment or Refinancing Amendment, and (ii) in the
case of prepayments made pursuant to Section 2.08(c) or Section 2.08(d), to
reduce the subsequent scheduled repayments of the Term Loans of such Class to be
made pursuant to this Section in direct order of maturity, or as otherwise
provided in any Extension Amendment, any Incremental Assumption Amendment or
Refinancing Amendment.
SECTION 2.09    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee in Dollars for the period from and
including the Closing Date to the last day of the Revolving Commitment Period,
computed at the applicable Commitment Fee Rate on the average daily Dollar
Amount of the Available Revolving Commitment of such Lender during the period
for which payment is made, payable quarterly in arrears on each Revolving Fee
Payment Date, commencing on December 31, 2015.
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Loans on the
average daily Dollar Amount of such Revolving Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Closing Date to but excluding the later of the
date on which such Revolving Lender’s Revolving Commitment terminates and the
date on which such Revolving Lender ceases to have any LC Exposure, and (ii) to
the Issuing Bank a fronting fee, which shall accrue at the rate of 0.125 % per
annum on the average daily Dollar Amount of the LC Exposure of the Letters of
Credit issued by it (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any such LC Exposure, as well as the fees
agreed by the Issuing Bank and the Borrower with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees will be payable in
Dollars quarterly in arrears on each Revolving Fee Payment Date, commencing on
December 31, 2015; provided that any such fees accruing after the date on which
the Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 365/366 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Revolving Lenders. Fees paid shall not be refundable
under any circumstances. All per annum fees shall be computed on the basis of a
year of 365/366 days for actual days elapsed; provided that commitment fees
shall be computed on the basis of a year of 360 days.
SECTION 2.10    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing in any currency shall
bear interest at the Eurocurrency Rate for such currency for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

-62-



--------------------------------------------------------------------------------




(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section (in the
case of such other amount in Dollars) or 2% plus the daily weighted average rate
of all Loans in the relevant Alternative Currency (in the case of any such other
amount in such Alternative Currency).
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in addition, in the case of Revolving
Loans, upon termination of the Revolving Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the end of the Revolving Commitment Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) (A) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate and (B)
interest computed by reference to the Australian Dollar Bank Bill Reference Rate
and the CDOR Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and (ii) interest in respect of Borrowings in Sterling
shall be computed on the basis of 365 days, and in each case of the foregoing
clauses (i) and (ii) shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Eurocurrency Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
SECTION 2.11    Alternate Rate of Interest.
(a)    If at the time that the Administrative Agent shall seek to determine the
Reference Bank Rate less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the Eurocurrency Rate for such
Eurocurrency Borrowing, then (a) the Borrower and the Administrative Agent may
mutually agree in their reasonable discretion to appoint one or more additional
Reference Banks (subject to consent by such Reference Bank(s)) for purposes of
establishing the Reference Bank Rate that shall be the Eurocurrency Rate for
such Interest Period for such Eurocurrency Borrowing, or (b) if no additional
Reference Banks are so appointed or if additional Reference Banks are so
appointed and less than two Reference Banks supply such a rate, then the
Administrative Agent shall be deemed to have determined that adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Eurocurrency Borrowing and Section 2.11(b)(i) shall apply.
(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurocurrency Rate for a Loan in the applicable
currency or for the applicable Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for a Loan in the applicable currency or for the applicable
Interest Period will not adequately and fairly

-63-



--------------------------------------------------------------------------------




reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing in Dollars to, or
continuation of any Borrowing in Dollars as, a Eurocurrency Borrowing shall be
ineffective and the Loans shall be converted to an ABR Borrowing and (ii) if any
borrowing request requests a Eurocurrency Borrowing, such Borrowing, if
denominated in Dollars, shall be made as an ABR Borrowing, and if such borrowing
request requests a Borrowing denominated in an Alternative Currency or if any
Interest Election Request requests the continuation of a Eurocurrency Borrowing
in an Alternative Currency, such Borrowing or continuation shall be made or
continued as a Borrowing bearing interest at an interest rate reasonably
determined by the Administrative Agent, after consultation with the Borrower and
the applicable Lenders, to compensate the applicable Lenders for such Borrowing
in such currency for the applicable period plus the Applicable Rate; provided
that if the circumstances giving rise to such notice affect only Borrowings in
one currency, then Borrowings in other currencies will not be affected by the
provisions of this Section.
SECTION 2.12    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender
(including any reserve for eurocurrency funding that may be established or
reestablished under Regulation D of the Board);
(ii)    impose on any Lender any Taxes other than (A) Indemnified Taxes or Other
Taxes indemnified under Section 2.14 or (B) Excluded Taxes; or
(iii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

-64-



--------------------------------------------------------------------------------




(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.13    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.16, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurocurrency
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the eurocurrency market (but not less than the
available Eurocurrency rate quoted for the Eurocurrency interest period equal to
the period from the date of such event to the last day of the then current
Interest Period, or if there is no such Eurocurrency interest period, the lower
of the Eurocurrency rates quoted for the closest Eurocurrency interest periods
that are longer and shorter than such period). A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.14    Taxes.
(a)    All payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Taxes unless required by applicable Requirements of
Law; provided that if any applicable withholding agent shall be required by
applicable Requirements of Law to deduct any Taxes in respect of any such
payments, then (i) if such Tax is an Indemnified Tax or Other Tax, the sum
payable shall be increased by the applicable Loan Party as necessary so that
after all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) have been made the applicable Lender (or,
in the case of a payment made to the Administrative Agent for its own account,
the Administrative Agent) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions and (iii) the applicable withholding agent

-65-



--------------------------------------------------------------------------------




shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Requirements of Law.
(b)    In addition, without duplication of any obligation set forth in
subsection (a), the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.
(c)    Without duplication of any obligation set forth in subsection (a), the
Loan Parties shall indemnify the Administrative Agent and each Lender, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
paid by the Administrative Agent or such Lender, as the case may be, on or with
respect to any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document and any Other Taxes paid by the
Administrative Agent or such Lender (including Indemnified Taxes or Other Taxes
imposed on asserted on or attributable to amounts payable under this Section
2.14) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. If the Borrower determines that there is a
reasonable basis to contest any Indemnified Tax or Other Tax for which it is
responsible hereunder, without limiting Borrower’s indemnification obligations
hereunder, such Administrative Agent or Lender (as applicable) shall reasonably
cooperate in pursuing such contest (at Borrower’s expense) so long as pursuing
such contest would not, in the sole reasonable determination of the
Administrative Agent or Lender, result in any additional unreimbursed costs or
expenses or be otherwise disadvantageous to the Administrative Agent or such
Lender. This Section shall not be construed to require the Administrative Agent
or Lender to make available its tax returns (or any other information relating
to its Taxes which it deems confidential) to the Borrower or any other Person.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Loan Party to a Governmental Authority, the Borrower shall deliver
to the Administrative Agent a copy, or if reasonably available to the Borrower a
certified copy, of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    (i) Each Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding Tax or at a reduced rate of
withholding.
(ii)    Without limiting the generality of the foregoing,
(A)    any U.S. Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), properly executed originals of IRS Form
W‑9 certifying that such Lender is exempt from U.S. federal backup withholding
Tax;
(B)    any Non-U.S. Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable to establish
such Non-U.S. Lender’s entitlement to a reduced rate of, or exemption from,
withholding:

-66-



--------------------------------------------------------------------------------




(1)    two properly executed originals of IRS Form W‑8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to an income tax treaty to which the United States is a party;
(2)    two properly executed originals of IRS Form W‑8ECI;
(3)    (x) executed originals of a certificate substantially in the form of
Exhibit G-1 to the effect that such Non-U.S. Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments to be received by such Lender will be effectively connected
income (a “U.S. Tax Compliance Certificate”) and (y) two properly executed
originals of IRS Form W-8BEN or W-8BEN-E; or
(4)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or has sold a participation), two properly executed
originals of IRS Form W‑8IMY, accompanied by properly executed IRS Form W‑8ECI,
IRS Form W‑8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W‑9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership (and not a participating Lender), and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
such direct and indirect partner(s); and
(5)    any Non-U.S. Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.
(iii)    If a payment made to a Lender under this Agreement or the other Loan
Documents would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower or Administrative Agent,
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent, such documentation
prescribed by applicable Requirements of Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code)and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine whether such Lender has or has not complied with such
Lender's obligations under FATCA and, as necessary, to determine the amount, if
any, to deduct and withhold from such payment. Solely for purposes of this
Section 2.14(e)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

-67-



--------------------------------------------------------------------------------




(iv)    Each Lender agrees that if any documentation it previously delivered
pursuant to this Section 2.14(e) expires or becomes obsolete or inaccurate in
any respect, it shall update such documentation or promptly notify the Borrower
and the Administrative Agent in writing of its legal ineligibility to do so.
(v)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
2.14(e).
(f)    If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Loan Party or with respect to which the Loan
Party has paid additional amounts pursuant to this Section 2.14, it shall pay
over such refund to the Loan Party (but only to the extent of indemnity payments
made, or additional amounts paid, by the Loan Party under this Section 2.14 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Loan Party agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.
SECTION 2.15    Pro Rata Treatment and Payments.
(a)    Each borrowing of Revolving Loans by the Borrower from the Revolving
Lenders and any reduction of the Revolving Commitments of the Revolving Lenders
shall be made pro rata according to the respective Revolving Commitments then
held by the Revolving Lenders. Each payment by the Borrower on account of any
commitment fee or any letter of credit fee shall be paid ratably to the
Revolving Lenders entitled thereto.
(b)    Each prepayment by the Borrower on account of principal of any Loans of
any Class shall be made pro rata according to the respective outstanding
principal amounts of Loans of such Class then held by the Lenders entitled to
such payment (subject in the case of Term B-1 Loans to Section 2.08(f)). All
repayments of principal of any Loans at stated maturity or upon acceleration
shall be allocated pro rata according to the respective outstanding principal
amounts of the matured or accelerated Loans then held by the relevant Lenders.
All payments of interest in respect of any Loans shall be allocated pro rata
according to the outstanding interest payable then owed to the relevant Lenders.
Notwithstanding the foregoing, (A) any amount payable to a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees or
otherwise but excluding any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 2.16 and Section 9.05) shall, in lieu of
being distributed to such Defaulting Lender, be retained by the Administrative
Agent in a segregated interest-bearing account and, subject to any applicable
Requirements of Law, be applied at such time or times as may be determined by
the Administrative Agent: (1) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent and the Issuing Bank hereunder
(including amounts owed under Section 2.09(b) or 9.04(c)), (2) second, to the
funding of any Loan or LC Disbursement required by this Agreement, as determined
by the Administrative Agent, (3) third, if so determined by the Administrative
Agent and Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (4) fourth, pro rata,
to the payment of any amounts owing to the Borrower or the Lenders as a result
of such Defaulting Lender’s breach of its obligations under this Agreement and
(5) fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction, and (B) if such payment is a prepayment of the principal
amount of Loans, such payment

-68-



--------------------------------------------------------------------------------




shall be applied solely to prepay the Loans of all Non-Defaulting Lenders pro
rata (based on the amounts owing to each) prior to being applied to the
prepayment of any Loan of any Defaulting Lender.
(c)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 p.m., New
York City time (or as specified in the next sentence in the case of Loans in an
Alternative Currency), on the date when due. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal and interest on Loans in an Alternative Currency shall be made on the
dates specified herein for the pro rata account of the relevant Lenders to which
such payment is owed, in such Alternative Currency and in immediately available
funds not later than the Applicable Time specified by the Administrative Agent
to the Borrower by the same time at least one Business Day prior to the date
when due. All payments received by the Administrative Agent (i) after 2:00 p.m.,
New York City time, in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest and fees thereon. All such payments shall be made to the
Administrative Agent at its offices at 500 Stanton Christiana Road, Ops Building
2, 3rd Floor, Newark, Delaware except that payments pursuant to Sections 2.12,
2.13, 2.14 and 9.04 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute such payments to the relevant Lenders
promptly upon receipt in like funds as received. If any payment hereunder
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. In the case of any extension of
any payment of principal, interest thereon shall be payable at the then
applicable rate during such extension.
(d)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (subject to the rights of the
Administrative Agent to hold and apply amounts to be paid to a Defaulting Lender
in accordance with Section 2.15(b)) (i) first, towards payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties. To the extent necessary, the Administrative Agent shall enter into
foreign currency exchange transactions on customary terms to effect any such
ratable payment and the payments made by the Administrative Agent following such
transactions shall be deemed to be payments made by or on behalf of the Borrower
hereunder.
(e)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements of a given Class resulting in
such Lender receiving payment of a greater proportion of the aggregate principal
amount of its Loans and participations in LC Disbursements of such Class and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
such Class of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements of such Class; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower or any other Loan Party pursuant to and in
accordance with the express terms of this Agreement and the other Loan Documents
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant.

-69-



--------------------------------------------------------------------------------




SECTION 2.16    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. Each Lender may designate a
different lending office for funding or booking its Loans hereunder or assign
its rights and obligations hereunder to another of its offices, branches or
affiliates; provided that the exercise of this option shall not affect the
obligations of the Borrower to repay the Loan in accordance with the terms of
this Agreement.
(b)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.05), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
(c)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.02 requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) to replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans, and its Revolving Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent, provided that: (a) all amounts owing to such Non-Consenting Lender being
replaced (other than principal and interest) shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (b) the replacement
Lender (each such Lender, a “Replacement Lender”) shall purchase the foregoing
by paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. In connection with any such
assignment the Borrower, Administrative Agent, such Non-Consenting Lender and
the Replacement Lender shall otherwise comply with Section 9.05.
(d)    Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of Section 2.16(c) may be effected
pursuant to an Assignment and Assumption executed by the

-70-



--------------------------------------------------------------------------------




Borrower, the Administrative Agent and the assignee and that the Lender making
such assignment need not be a party thereto.
SECTION 2.17    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request that standby letters of credit denominated in Dollars or an
Alternative Currency be issued under this Agreement for its own account or the
account of any Restricted Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Commitment Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no later than two Business
Days prior to such date unless otherwise agreed by the Issuing Bank and the
Administrative Agent) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount and currency of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if, after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$40,000,000, (ii) the Dollar Amount of the total Outstanding Revolving Credits
shall not exceed the Total Revolving Commitments and (iii) with respect to such
Issuing Bank, the sum of the aggregate face amount of Letters of Credit issued
by such Issuing Bank, when aggregated with the outstanding Revolving Loans
funded by such Issuing Bank, shall not exceed its Revolving Commitment. If the
Borrower so requests in any applicable letter of credit application, the Issuing
Bank may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Issuing
Bank to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuing Bank,
the Borrower shall not be required to make a specific request to the Issuing
Bank for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Bank to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit expiration date referenced in
clause (c) below; provided, however, that the Issuing Bank shall not permit any
such extension if (A) the Issuing Bank has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof, or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the Issuing Bank not to permit such
extension. The Issuing Bank shall not be under any

-71-



--------------------------------------------------------------------------------




obligation to issue any Letter of Credit if: (A) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Bank from issuing the Letter of Credit, or any Law
applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon the Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Issuing Bank in good
faith deems material to it; (B) the issuance of the Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Termination Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Revolving Commitment Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Revolving Commitment Percentage of
each LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Such payment by the Lenders shall be made (i) if the currency of the applicable
LC Disbursement or reimbursement payment shall be Dollars, then in the currency
of such LC Disbursement and (ii) subject to clause (l) of this Section, if the
currency of the applicable LC Disbursement or reimbursement payment shall be an
Alternative Currency, in Dollars in an amount equal to the Dollar Amount of such
LC Disbursement or reimbursement payment, calculated by the Administrative Agent
using the Exchange Rate on the applicable LC Participation Calculation Date.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in the currency of such LC Disbursement an
amount equal to such LC Disbursement not later than 12:00 noon, New York City
time, on the date that such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon, New York City time, on
the Business Day immediately following the day that the Borrower receives such
notice; provided that if such LC Disbursement is denominated in Dollars and is
not less than $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be

-72-



--------------------------------------------------------------------------------




discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrower fails to make such payment when due, (A) if such payment relates to a
Letter of Credit denominated in an Alternative Currency, automatically and no
further action required, the obligations of the Borrower to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Amount, calculated using the Exchange Rate on the
applicable LC Participation Calculation Date, of such LC Disbursement and (B) in
the case of each LC Disbursement, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Revolving Lender’s Revolving Commitment
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Revolving Commitment Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.04 with respect to Loans made by such Revolving Lender (and Section
2.04 shall apply, mutatis mutandis, to such payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Revolving
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Alternative Currency would subject
the Administrative Agent, the Issuing Bank or any Revolving Lender to any stamp
duty, ad valorem charge or similar Tax that would not be payable if such
reimbursement were made or required to be made in Dollars, such Revolving
Borrower shall pay the amount of any such Tax requested by the Administrative
Agent, the Issuing Bank or such Revolving Lender.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder;
provided that, subject to the penultimate sentence of this clause (f),
reimbursement obligations of the Borrower with respect to a Letter of Credit may
be subject to avoidance by the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower or any Restricted Subsidiary that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. Neither the
Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which

-73-



--------------------------------------------------------------------------------




are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date set forth in paragraph (e) of this Section 2.17, the unpaid amount thereof
shall bear interest, for each day from and including the date such LC
Disbursement is required to be reimbursed to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum set forth in
Section 2.10(c)(ii). Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Revolving Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Revolving
Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.09(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such successor and any previous Issuing Bank, or such successor and
all previous Issuing Banks, as the context shall require. After the replacement
of an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.
(j)    Additional Issuing Banks. From time to time, the Borrower may by notice
to the Administrative Agent designate any Lender (in addition to the initial
Issuing Bank) which agrees (in its sole discretion) to act in such capacity and
is reasonably satisfactory to the Administrative Agent as an Issuing Bank. Each
such additional Issuing Bank shall execute a counterpart of this Agreement upon
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes.

-74-



--------------------------------------------------------------------------------




(k)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders, an amount in Dollars equal to 102% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that (i) amount payable in respect of any Letter of Credit or LC Disbursement
shall be payable in the currency of such Letter of Credit or LC Disbursement,
except that LC Disbursements in an Alternative Currency in respect of which the
Borrower’s reimbursement obligations have been converted in Dollars as provided
in paragraph (e) or (l) of this Section and interest accrued thereon shall be
payable in Dollars, and (ii) the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement with respect to the Revolving Facility. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement with respect to the
Revolving Facility. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.
(l)    Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Section 7.01, all amounts (i) that the Borrower
are at the time or become thereafter required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in an Alternative Currency, (ii) that the Revolving Lenders
are at the time or become thereafter required to pay to the Administrative Agent
(and the Administrative Agent is at the time or becomes thereafter required to
distribute to the Issuing Bank) pursuant to paragraph (e) of this Section in
respect of unreimbursed LC Disbursements made under any Letter of Credit
denominated in an Alternative Currency and (iii) of each Revolving Lender’s
participation in any Letter of Credit denominated in an Alternative Currency
under which an LC Disbursement has been made shall, automatically and with no
further action required, be converted into the Dollar Amount, calculated using
the Exchange Rate on such date (or in the case of any LC Disbursement made after
such date, on the date such LC Disbursement is made), of such amounts. On and
after such conversion, all amounts accruing and owed to the Administrative
Agent, the Issuing Bank or any Revolving Lender in respect of the obligations
described in this paragraph shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder.
(m)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the Issuing Bank and the Borrower when a Letter of Credit is issued,
the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the Issuing Bank shall not be responsible to the
Borrower for, and the Issuing Bank’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any

-75-



--------------------------------------------------------------------------------




Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the Issuing Bank or the beneficiary is located, the practice
stated in the ISP, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.
(n)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Letter of Credit or related document, the
terms hereof shall control.
SECTION 2.18    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Fees shall cease to accrue on the Available Revolving Commitment of such
Defaulting Lender pursuant to Section 2.09(a).
(b)    The Revolving CommitmentCommitments, Loans and Outstanding Revolving
Credit of such Defaulting Lender shall not be included in determining whether
the Required Lenders or Required Revolving Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02 or Section 9.03); provided that this
Section 2.18(b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification effecting (i) an increase or
extension of such Defaulting Lender’s Revolving Commitment or (ii) the reduction
or excuse of principal amount of, or interest or fees payable on, such
Defaulting Lender’s Loans or the postponement of the scheduled date of payment
of such principal amount, interest or fees to such Defaulting Lender.
(c)    If any Letters of Credit exist at the time such Lender becomes a
Defaulting Lender then:
(i)    Such Defaulting Lender’s LC Exposure shall be reallocated among the
Non-Defaulting Revolving Lenders in accordance with their respective Revolving
Commitment Percentages (but excluding the Revolving Commitments of all the
Defaulting Lenders from both the numerator and the denominator) but only to the
extent (x) the sum of all the Outstanding Revolving Credits owed to all
Non-Defaulting Lenders does not exceed the total of all Non-Defaulting Lenders’
Available Revolving Commitments, (y) the representations and warranties of each
Loan Party set forth in the Loan Documents to which it is a party are true and
correct at such time, except to the extent that any such representation and
warranty relates to an earlier date (in which case such representation and
warranty shall be true and correct as of such earlier date), and (z) no Default
shall have occurred and be continuing at such time;
(ii)    If the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within two Business Days following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Bank such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) for so long as any Letters of
Credit are outstanding;
(iii)    If the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.09(b)
with respect to such Defaulting Lender’s LC

-76-



--------------------------------------------------------------------------------




Exposure during the period such Defaulting Lender’s LC Exposure is cash
collateralized by the Borrower;
(iv)    If LC Exposures of the Non-Defaulting Lenders are reallocated pursuant
to clause (i) above, then the fees payable to the Revolving Lenders pursuant to
Section 2.09(a) and Section 2.09(b) shall be adjusted to reflect such
Non-Defaulting Lenders’ LC Exposure as reallocated; and
(v)    If any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to clauses (i) or (ii) above, then, without prejudice to
any rights or remedies of the Issuing Bank or any Revolving Lender hereunder,
all letter of credit fees payable under Section 2.09(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until such
LC Exposure is cash collateralized and/or reallocated.
(d)     So long as such Defaulting Lender is a Defaulting Lender, the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related LC Exposure will be 100% covered by the
Available Revolving Commitments of the Non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section
2.18(c)(ii), and the participating interests in any such newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 2.18(c)(i) (and such Defaulting Lender shall not
participate therein).
The rights and remedies against a Defaulting Lender under this Agreement are in
addition to other rights and remedies that Borrower may have against such
Defaulting Lender with respect to any funding default and that the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any funding default. In the event that the Administrative Agent, the
Borrower and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Total Revolving Exposure shall be readjusted to reflect the
inclusion of such Lender’s Available Revolving Commitment and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause such outstanding Revolving Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Revolving Lenders (including such Lender) in accordance with their applicable
percentages, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non‑Defaulting Lender and any applicable cash collateral shall be promptly
returned to the Borrower and any LC Exposure of such Lender reallocated pursuant
to the requirements above shall be reallocated back to such Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; provided that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non‑Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.
SECTION 2.19    Extensions of Commitments
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers made from time to time by the Borrower to all Lenders of any
Class of Term Loans and/or Revolving Commitments on a pro rata basis (based, in
the case of an offer to the Lenders under any Class of Term Loans, on the
aggregate outstanding Term Loans of such Class and, in the case of an offer to
the Lenders under any Revolving Facility, on the aggregate outstanding Revolving
Commitments under such Revolving Facility, as applicable), and on the same terms
to each such Lender (“Pro Rata Extension Offers”), the Borrower is hereby
permitted to consummate

-77-



--------------------------------------------------------------------------------




transactions with individual Lenders that agree to such transactions from time
to time to extend the maturity date of such Lender’s Loans and/or Commitments of
such Class and to otherwise modify the terms of such Lender’s Loans and/or
Commitments of such Class pursuant to the terms of the relevant Pro Rata
Extension Offer (including, without limitation, increasing the interest rate or
fees payable in respect of such Lender’s Loans and/or Commitments and/or
modifying the amortization schedule in respect of such Lender’s Loans). For the
avoidance of doubt, the reference to “on the same terms” in the preceding
sentence shall mean, (i) in the case of an offer to the Lenders under any Class
of Term Loans, that all of the Term Loans of such Class are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same and (ii) in the case of an
offer to the Lenders under any Revolving Facility, that all of the Revolving
Commitments of such Facility are offered to be extended for the same amount of
time and that the interest rate changes and fees payable with respect to such
extension are the same. Any such extension (an “Extension”) agreed to between
the Borrower and any such Lender (an “Extending Lender”) will be established
under this Agreement by implementing a Term Loan for such Lender if such Lender
is extending an existing Term Loan (such extended Term Loan, an “Extended Term
Loan”) or an Extended Revolving Commitment for such Lender if such Lender is
extending an existing Revolving Commitment (such extended Revolving Commitment,
an “Extended Revolving Commitment,” and any Revolving Loan made pursuant to such
Extended Revolving Commitment, an “Extended Revolving Loan”). Each Pro Rata
Extension Offer shall specify the date on which the Borrower proposes that the
Extended Term Loan shall be made or the proposed Extended Revolving Commitment
shall become effective, which shall be a date not earlier than five (5) Business
Days after the date on which the Pro Rata Extension Offer is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion).
(b)    The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (an “Extension Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Extended Term Loans and/or Extended Revolving
Commitments of such Extending Lender. Each Extension Amendment shall specify the
terms of the applicable Extended Term Loans and/or Extended Revolving
Commitments; provided, that (i) except as to interest rates, fees and any other
pricing terms, and amortization, final maturity date and participation in
prepayments and commitment reductions (which shall be determined by the Borrower
and set forth in the Pro Rata Extension Offer), the Extended Term Loans shall,
subject to clauses (ii) and (iii) of this proviso, have (x) the same terms as
the existing Class of Term Loans from which they are extended or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent, (ii) the
final maturity date of any Extended Term Loans shall be no earlier than the
Latest Maturity Date in effect on the date of incurrence, (iii) the Weighted
Average Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Class of Term Loans to which
such offer relates, (iv) except as to interest rates, fees, any other pricing
terms and final maturity (which shall be determined by the Borrower and set
forth in the Pro Rata Extension Offer), any Extended Revolving Commitment shall
have (x) the same terms as the existing Class of Revolving Commitments from
which they are extended or (y) have such other terms as shall be reasonably
satisfactory to the Administrative Agent and, in respect of any other terms that
would affect the rights or duties of any Issuing Bank, such terms as shall be
reasonably satisfactory to such Issuing Bank, and (v) any Extended Term Loans
may participate on a pro rata basis or a less than pro rata basis (but not a
greater than pro rata basis) than the Term Loans in any mandatory prepayment
thereunder and (vi) such Extended Term Loans shall not have at any time (x) any
financial maintenance covenants of a different type than the financial covenants
set forth in Section 6.10, or any financial maintenance covenants that are more
restrictive than the financial covenants set forth in Section 6.10 or (y)
negative covenants and/or default provisions that, taken as a whole, are
materially more restrictive than those applicable to the Revolving Facility as
determined in good faith by the Borrower unless, in each case of clauses (x) and
(y) such terms (I) (if favorable to all then existing Lenders) are in
consultation with the Administrative Agent, incorporated into this Agreement for
the benefit of all then existing Lenders (without further amendment
requirements) for so long as any such Extended Term Loans are outstanding or
(II) become applicable

-78-



--------------------------------------------------------------------------------




only after the Revolving Facility shall have matured or been terminated. Upon
the effectiveness of any Extension Amendment, this Agreement shall be amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Extended Term Loans and/or Extended Revolving Commitments evidenced
thereby as provided for in Section 9.02(c). Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto. If
provided in any Extension Amendment with respect to any Extended Revolving
Commitments, and with the consent of each Issuing Bank, participations in
Letters of Credit shall be reallocated to lenders holding such Extended
Revolving Commitments in the manner specified in such Extension Amendment,
including upon effectiveness of such Extended Revolving Commitment or upon or
prior to the maturity date for any Class of Revolving Commitments.
(c)    Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Commitment will be automatically designated an
Extended Revolving Commitment. For purposes of this Agreement and the other Loan
Documents, (i) if such Extending Lender is extending a Term Loan, such Extending
Lender will be deemed to have a Term Loan having the terms of such Extended Term
Loan and (ii) if such Extending Lender is extending a Revolving Commitment, such
Extending Lender will be deemed to have a Revolving Commitment having the terms
of such Extended Revolving Commitment.
(d)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document (including without limitation this Section 2.19), (i)
the aggregate amount of Extended Term Loans and Extended Revolving Commitments
will not be included in the calculation of clause (a) of the definition of
Incremental Amount, (ii) no Extended Term Loan or Extended Revolving Commitment
is required to be in any minimum amount or any minimum increment, (iii) any
Extending Lender may extend all or any portion of its Term Loans and/or
Revolving Commitment pursuant to one or more Pro Rata Extension Offers (subject
to applicable proration in the case of over participation) (including the
extension of any Extended Term Loan and/or Extended Revolving Commitment), (iv)
there shall be no condition to any Extension of any Loan or Commitment at any
time or from time to time other than notice to the Administrative Agent of such
Extension and the terms of the Extended Term Loan or Extended Revolving
Commitment implemented thereby, (v) all Extended Term Loans, Extended Revolving
Commitments and all obligations in respect thereof shall be Obligations of the
relevant Loan Parties under this Agreement and the other Loan Documents that
rank equally and ratably in right of security with all other Obligations of the
Class being extended, (iv) no Issuing Bank shall be obligated to issue Letters
of Credit under such Extended Revolving Commitments unless it shall have
consented thereto and (vii) there shall be no borrower (other than the Borrower)
and no guarantors (other than the Guarantors) in respect of any such Extended
Term Loans or Extended Revolving Commitments.
(e)    Each Extension shall be consummated pursuant to procedures set forth in
the associated Pro Rata Extension Offer; provided, that the Borrower shall
cooperate with the Administrative Agent prior to making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.
SECTION 2.20    Refinancing Amendments.
(a)    Notwithstanding anything to the contrary in this Agreement, the Borrower
may by written notice to the Administrative Agent establish one or more
additional tranches of term loans under this Agreement (such loans, “Refinancing
Term Loans”), all proceeds of which are used to refinance in whole or in part
any Class of Term Loans pursuant to Section 2.08(c). Each such notice shall
specify the date (each, a “Refinancing Effective Date”) on which the Borrower
proposes that the Refinancing Term Loans shall be made, which shall be a date
not earlier than

-79-



--------------------------------------------------------------------------------




five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion); provided, that:
(i)    before and after giving effect to the Borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.02 shall be satisfied;
(ii)    the final maturity date of the Refinancing Term Loans shall be no
earlier than the maturity date of the refinanced Term Loans;
(iii)    the Weighted Average Life to Maturity of such Refinancing Term Loans
shall be no shorter than the then-remaining Weighted Average Life to Maturity of
the refinanced Term Loans;
(iv)    the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;
(v)    all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (optional prepayment or mandatory prepayment or
redemption terms shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall (as determined by
the Borrower in good faith) be substantially similar to, or no more restrictive
to the Borrower and its Restricted Subsidiaries than, the terms, taken as a
whole, applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the Latest Maturity
Date or are otherwise reasonably acceptable to the Administrative Agent);
(vi)    there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Refinancing Term Loans;
(vii)    Refinancing Term Loans shall not be secured by any asset of the
Borrower and its subsidiaries other than the Collateral; and
(viii)    Refinancing Term Loans may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) in any
mandatory prepayments (other than as provided otherwise in the case of such
prepayments pursuant to Section 2.08(c)) hereunder, as specified in the
applicable Refinancing Amendment; and
(ix)    Refinancing Term Loans shall not at any time have (x) any financial
maintenance covenants of a different type than the financial covenants set forth
in Section 6.10, or any financial maintenance covenants that are more
restrictive than the financial covenants set forth in Section 6.10 or (y)
negative covenants and/or default provisions that, taken as a whole, are
materially more restrictive than those applicable to the Revolving Facility as
determined in good faith by the Borrower unless, in each case of clauses (x) and
(y) such terms (I) (if favorable to all then existing Lenders) are in
consultation with the Administrative Agent, incorporated into this Agreement for
the benefit of all then existing Lenders (without further amendment
requirements) for so long as any such Refinancing Term Loans are outstanding or
(II) become applicable only after the Revolving Facility shall have matured or
been terminated.
(b)    The Borrower may approach any Lender or any other person that would be a
permitted assignee pursuant to Section 9.05 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender

-80-



--------------------------------------------------------------------------------




offered or approached to provide all or a portion of the Refinancing Term Loans
may elect or decline, in its sole discretion, to provide a Refinancing Term
Loan. Any Refinancing Term Loans made on any Refinancing Effective Date shall be
designated an additional Class of Term Loans for all purposes of this Agreement;
provided, further, that any Refinancing Term Loans may, to the extent provided
in the applicable Refinancing Amendment governing such Refinancing Term Loans,
be designated as an increase in any previously established Class of Term Loans
made to the Borrower.
(c)    Notwithstanding anything to the contrary in this Agreement, the Borrower
may by written notice to the Administrative Agent establish one or more
additional Facilities (“Replacement Revolving Facilities”) providing for
revolving commitments (“Replacement Revolving Facility Commitments” and the
revolving loans thereunder, “Replacement Revolving Loans”), which replace in
whole or in part any Class of Revolving Commitments under this Agreement. Each
such notice shall specify the date (each, a “Replacement Revolving Facility
Effective Date”) on which the Borrower proposes that the Replacement Revolving
Facility Commitments shall become effective, which shall be a date not less than
five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided, that:
(i)    before and after giving effect to the establishment of such Replacement
Revolving Facility Commitments on the Replacement Revolving Facility Effective
Date, each of the conditions set forth in Section 4.02 shall be satisfied;
(ii)    after giving effect to the establishment of any Replacement Revolving
Facility Commitments and any concurrent reduction in the aggregate amount of any
other Revolving Facility Commitments, the aggregate amount of Revolving
Commitments shall not exceed the aggregate amount of the Revolving Commitments
outstanding immediately prior to the applicable Replacement Revolving Facility
Effective Date plus amounts used to pay fees, premiums, costs and expenses
(including original issue discount) and accrued interest associated therewith;
(iii)    no Replacement Revolving Facility Commitments shall have a final
maturity date (or require commitment reductions or amortizations) prior to the
Revolving Termination Date for the Revolving Commitments being replaced;
(iv)    all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit
sublimit under such Replacement Revolving Facility, which shall be as agreed
between the Borrower, the Lenders providing such Replacement Revolving Facility
Commitments, the Administrative Agent and the replacement issuing bank, if any,
under such Replacement Revolving Facility Commitments) taken as a whole shall
(as determined by the Borrower in good faith) be substantially similar to, or no
more restrictive to the Borrower and its Restricted Subsidiaries than, those,
taken as a whole, applicable to the Revolving Commitments so replaced (except to
the extent such covenants and other terms apply solely to any period after the
Revolving Termination Date or are otherwise reasonably acceptable to the
Administrative Agent);
(v)    there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Replacement Revolving Facility;
and

-81-



--------------------------------------------------------------------------------




(vi)    Replacement Revolving Facility Commitments and extensions of credit
thereunder shall not be secured by any asset of the Borrower and its
subsidiaries other than the Collateral.
In addition, the Borrower may establish Replacement Revolving Facility
Commitments to refinance and/or replace all or any portion of a Term Loan
hereunder (regardless of whether such Term Loan is repaid with the proceeds of
Replacement Revolving Loans or otherwise), so long as the aggregate amount of
such Replacement Revolving Facility Commitments does not exceed the aggregate
amount of Term Loans repaid at the time of establishment thereof plus amounts
used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith (it being understood that
such Replacement Revolving Facility Commitment may be provided by the Lenders
holding the Term Loans being repaid and/or by any other person that would be a
permitted assignee hereunder) so long as:
(i)        (i)    before and after giving effect to the establishment of such
Replacement Revolving Facility Commitments on the Replacement Revolving Facility
Effective Date each of the conditions set forth in Section 4.02 shall be
satisfied to the extent required by the relevant agreement governing such
Replacement Revolving Facility Commitments,
(ii)        (ii)    the remaining life to termination of such Replacement
Revolving Facility Commitments shall be no shorter than the Weighted Average
Life to Maturity then applicable to the refinanced Term Loans,
(iii)    the final termination date of the Replacement Revolving Facility
Commitments shall be no earlier than the scheduled final maturity date of the
refinanced Term Loans,
(iv)    there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Replacement Revolving Facility;
and
(v)        all other terms applicable to such Replacement Revolving Facility
(other than provisions relating to (x) fees, interest rates and other pricing
terms and prepayment and commitment reduction and optional redemption terms
which shall be as agreed between the Borrower and the Lenders providing such
Replacement Revolving Facility Commitments and (y) the amount of any letter of
credit sublimit and swingline commitment under such Replacement Revolving
Facility, which shall be as agreed between the Borrower, the Lenders providing
such Replacement Revolving Facility Commitments, the Administrative Agent and
the replacement issuing bank, if any, under such Replacement Revolving Facility
Commitments) taken as a whole shall (as determined by the Borrower in good
faith) be substantially similar to, or no more restrictive to the Borrower and
its Restricted Subsidiaries than, those, taken as a whole, applicable to the
Term Loans being refinanced (except to the extent such covenants and other terms
apply solely to any period after the latest scheduled final maturity date of any
Loans then outstanding or are otherwise reasonably acceptable to the
Administrative Agent).
Solely to the extent that an Issuing Bank is not a replacement issuing bank, as
the case may be, under a Replacement Revolving Facility, it is understood and
agreed that such Issuing Bank shall not be required to issue any letters of
credit under such Replacement Revolving Facility and, to the extent it is
necessary for such Issuing Bank to withdraw as an Issuing Bank, as the case may
be, at the time of the establishment of such Replacement Revolving Facility,
such withdrawal shall be on terms and conditions reasonably satisfactory to such
Issuing Bank, as the case may be, in its sole discretion. The Borrower agrees to
reimburse each Issuing Bank, as the case may be, in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.

-82-



--------------------------------------------------------------------------------




(d)    The Borrower may approach any Lender or any other person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.05
to provide all or a portion of the Replacement Revolving Facility Commitments;
provided, that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided, that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Refinancing Amendment, be designated as an increase in any previously
established Class of Revolving Facility Commitments.
(e)    The Borrower and each Lender providing the applicable Refinancing Term
Loans shall execute and deliver to the Administrative Agent an amendment to this
Agreement (a “Refinancing Amendment”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence such Refinancing Term
Loans and/or Replacement Revolving Facility Commitments. For purposes of this
Agreement and the other Loan Documents, (A) if a Lender is providing a
Refinancing Term Loan, such Lender will be deemed to have a Term Loan having the
terms of such Refinancing Term Loan and (B) if a Lender is providing a
Replacement Revolving Facility Commitment, such Lender will be deemed to have a
Revolving Facility Commitment having the terms of such Replacement Revolving
Facility Commitment. Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this Section
2.20), (i) the aggregate amount of Refinancing Term Loans and Replacement
Revolving Facility Commitments will not be included in the calculation of clause
(a) of the definition of Incremental Amount, (ii) no Refinancing Term Loan or
Replacement Revolving Facility Commitment is required to be in any minimum
amount or any minimum increment, (iii) there shall be no condition to any
incurrence of any Refinancing Term Loan or Replacement Revolving Facility
Commitment at any time or from time to time other than those set forth in clause
(a) or (c) above, as applicable and (iv) all Refinancing Term Loans, Replacement
Revolving Facility Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that rank equally
and ratably in right of security with the Term Loans and other Obligations.
(f)    Each party hereto hereby agrees that, upon the Refinancing Effective Date
of any Refinancing Term Loans or Replacement Revolving Facility Commitments,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Refinancing Term Loans or Replacement
Revolving Facility Commitments evidenced thereby as provided for in Section
9.02. Any amendment to this Agreement or any other Loan Document that is
necessary to effect the provisions of this Section 2.20 (including, without
limitation, to provide for the establishment of Incremental Term Loans) and any
such collateral and other documentation shall be deemed “Loan Documents”
hereunder and may be memorialized in writing between the Administrative Agent
and the Borrower and furnished to the other parties hereto.
(g)    No term loan established and outstanding under this Agreement pursuant to
(i) any of Sections 2.02, 2.19 or 2.20 or (ii) an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders shall at
any time have (x) any financial maintenance covenants of a different type than
the financial covenants set forth in Section 6.10, or any financial maintenance
covenants that are more restrictive than the financial covenants set forth in
Section 6.10 or (y) have negative covenants and/or default provisions that,
taken as a whole, are materially more restrictive than those applicable to the
Revolving Facility as determined in good faith by the Borrower unless, in each
case of clauses (x) and (y) such terms (I) (if favorable to all then existing
Lenders) are in consultation with the Administrative Agent, incorporated into
this Agreement for the benefit of all then existing Lenders (without further
amendment requirements) for so long as any such term loans are outstanding or
(II) become applicable only after the

-83-



--------------------------------------------------------------------------------




Revolving Facility shall have matured or been terminated. This Section 2.20(g)
shall not be waived, amended, amended and restated or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Revolving Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Revolving Lenders.
SECTION 2.21    Loan Repurchases.
(a)    Subject to the terms and conditions set forth or referred to below, the
Borrower may from time to time, at its discretion, conduct modified Dutch
auctions in order to purchase its Term Loans of one or more Classes (as
determined by the Borrower) (each, a “Purchase Offer”), each such Purchase Offer
to be managed exclusively by the Administrative Agent (or such other financial
institution chosen by the Borrower and reasonably acceptable to the
Administrative Agent) (in such capacity, the “Auction Manager”), so long as the
following conditions are satisfied:
(i)    each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.21 and the Auction Procedures;
(ii)    no Default or Event of Default shall have occurred and be continuing on
the date of the delivery of each notice of an auction and at the time of (and
immediately after giving effect to) the purchase of any Term Loans in connection
with any Purchase Offer;
(iii)    the principal amount (calculated on the face amount thereof) of each
and all Classes of Term Loans that the Borrower offers to purchase in any such
Purchase Offer shall be no less than $25,000,000 (unless another amount is
agreed to by the Administrative Agent) (across all such Classes);
(iv)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans of the applicable Class or Classes so purchased by the
Borrower shall automatically be cancelled and retired by the Borrower on the
settlement date of the relevant purchase (and may not be resold) (without any
increase to Consolidated EBITDA as a result of any gains associated with
cancellation of debt), and in no event shall the Borrower be entitled to any
vote hereunder in connection with such Term Loans;
(v)    no more than one Purchase Offer with respect to any Class may be ongoing
at any one time;
(vi)    the Borrower represents and warrants that no Loan Party shall have any
material non-public information with respect to the Loan Parties or their
subsidiaries, or with respect to the Loans or the securities of any such person,
that (A) has not been previously disclosed in writing to the Administrative
Agent and the Lenders (other than because such Lender does not wish to receive
such material non-public information) prior to such time and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to participate in the Purchase Offer;
(vii)    at the time of each purchase of Term Loans through a Purchase Offer,
the Borrower shall have delivered to the Auction Manager an officer’s
certificate of an officer certifying as to compliance with the preceding clause
(vi);
(viii)    any Purchase Offer with respect to any Class shall be offered to all
Term Lenders holding Term Loans of such Class on a pro rata basis;

-84-



--------------------------------------------------------------------------------




(ix)    no purchase of any Term Loans shall be made from the proceeds of any
Revolving Facility Loan; and
(x)    the Borrower is in Pro Forma Compliance with the financial covenant set
forth in Section 6.10.
(b)    The Borrower must terminate any Purchase Offer if it fails to satisfy one
or more of the conditions set forth above which are required to be met at the
time which otherwise would have been the time of purchase of Term Loans pursuant
to such Purchase Offer. If the Borrower commences any Purchase Offer (and all
relevant requirements set forth above which are required to be satisfied at the
time of the commencement of such Purchase Offer have in fact been satisfied),
and if at such time of commencement the Borrower reasonably believes that all
required conditions set forth above which are required to be satisfied at the
time of the consummation of such Purchase Offer shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of such
Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of such Purchase Offer, and
any such failure shall not result in any Default or Event of Default hereunder.
With respect to all purchases of Term Loans of any Class or Classes made by the
Borrower pursuant to this Section 2.21, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans of the applicable Class or Classes up to the settlement
date of such purchase and (y) such purchases (and the payments made by the
Borrower and the cancellation of the purchased Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.08 hereof.
(c)    The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.21; provided, that notwithstanding anything to the
contrary contained herein, no Lender shall have an obligation to participate in
any such Purchase Offer. For the avoidance of doubt, it is understood and agreed
that the provisions of Sections 2.13, 2.15 and 9.05 will not apply to the
purchases of Term Loans pursuant to Purchase Offers made pursuant to and in
accordance with the provisions of this Section 2.21. The Auction Manager acting
in its capacity as such hereunder shall be entitled to the benefits of the
provisions of Article VIII and Section 9.04 to the same extent as if each
reference therein to the “Agents” were a reference to the Auction Manager, and
the Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Purchase Offer.
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01    Organization; Powers. Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and, if applicable, in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except, in each case, where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.02    Authorization; Enforceability. The Transactions (excluding use
of proceeds) are within the corporate or other organizational powers of the Loan
Parties and have been duly authorized by all necessary corporate or other
organizational action. This Agreement has been and each other Loan Document will
be duly

-85-



--------------------------------------------------------------------------------




executed and delivered by each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document when executed and delivered will
constitute a legal, valid and binding obligation of each Loan Party party
thereto, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights or remedies generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions
(excluding use of proceeds) (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect
or those which the failure to obtain would not be reasonably expected to result
in a Material Adverse Effect and (ii) the filings referred to in Section 3.12,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any other Loan Party or any
order of any Governmental Authority except where any such violation would not
reasonably expected to result in a Material Adverse Effect, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower or any other Loan Party or its assets except as would
not reasonably expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Material Subsidiaries (other than any Permitted Lien).
SECTION 3.04    Financial Position. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders’
equity and cash flows as of and for (a) the fiscal years ended December 31, 2014
and 2013 reported on by Ernst & Young LLP, independent public accountants and
(b) the six months ended June 30, 2015. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year‑end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (b) above.
SECTION 3.05    Properties.
(a)    Each of the Borrower and its Material Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title and Permitted Liens that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes or as, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
(b)    Each of the Borrower and its Material Subsidiaries owns, or is validity
licensed to use, all Intellectual Property used or held for use by such entities
or necessary to operate their respective business as currently conducted and
contemplated to be conducted, and the operation of their respective businesses
by the Borrower and its Material Subsidiaries does not infringe upon or
otherwise violate the rights of any other Person, except for any such
Intellectual Property or infringements or violations that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Borrower or any of its Restricted
Subsidiaries (i) that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) on the Closing Date, that involve this Agreement or the
Transactions (excluding use of proceeds).

-86-



--------------------------------------------------------------------------------




(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Restricted Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis reasonably
likely to result in Environmental Liability.
SECTION 3.07    Compliance with Laws and Agreements. Each of the Borrower and
its Material Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
SECTION 3.08    Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.
SECTION 3.09    Taxes. Each of the Borrower and its Material Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Material Subsidiary,
as applicable, has set aside on its books adequate reserves in accordance with
GAAP or (b) to the extent that the failure to do so would not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect.
SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount which, if it were to become
due, would cause a Material Adverse Effect.
SECTION 3.11    Disclosure. To the best of the Borrower’s knowledge, neither the
Lender PresentationPresentations, the CIM, nor any of the other reports,
financial statements, certificates or other written information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), taken as a whole,
contained any material misstatement of fact or omitted to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading as of the date furnished; provided
that with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.
SECTION 3.12    Pledge Agreement. The Pledge Agreement will (to the extent
required thereby) create in favor of the Collateral Agent, for the benefit of
the Lenders, a security interest in the Collateral described therein (subject to
any limitations specified therein). In the case of the certificated pledged
stock constituting securities described in Section 5.09(a) as of the Closing
Date, when stock certificates representing such pledged stock are delivered to
the Collateral Agent (together with a properly completed and signed stock power
or endorsement), and

-87-



--------------------------------------------------------------------------------




in the case of the other Collateral described in the Pledge Agreement as of the
Closing Date, when financing statements specified on Schedule 3.12 in
appropriate form are filed in the offices specified on Schedule 3.12, the
Collateral Agent shall have a perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral (subject to any
limitations specified therein) to the extent perfection of such security
interest can be perfected by control of securities or the filing of a financing
statement, as security for the Obligations, in each case prior and superior in
right to any other Person (except Permitted Liens).
SECTION 3.13    No Change. Since December 31, 2014, there has been no event that
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
SECTION 3.14    Guarantors. Set forth on Schedule 3.14 is a list of all
Subsidiary Guarantors and IAC Guarantors on the ClosingTerm B-1 Effective Date,
together with the jurisdiction of organization, and ownership and ownership
percentages of Equity Interests held by each such Subsidiary Guarantor and IAC
Guarantor in each direct subsidiary of such Subsidiary Guarantor and IAC
Guarantor as of the ClosingTerm B-1 Effective Date.
SECTION 3.15    Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date, including the making of each Loan to be made on
the Closing Date and the application of the proceeds of such Loans, and after
giving effect to the rights of subrogation and contribution under the Guarantee
Agreement, (a) the fair value of the assets of the Borrower and its subsidiaries
on a consolidated basis will exceed their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the assets of
the Borrower and its subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability on their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Borrower and its
subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Borrower and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which they are engaged, as such business
is now conducted and is proposed to be conducted following the Closing Date.
SECTION 3.16    No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.17    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions, and the Borrower
and its subsidiaries and to their knowledge their respective officers, directors
and employees are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower or any subsidiary
or (b) to the knowledge of the Borrower, any director, officer or employee of
the Borrower or any subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person.
No proceeds of the Loans and no Letter of Credit shall be used by the Borrower
in violation of any Anti-Corruption Law or applicable Sanctions. No
representation is made under this Section 3.17 with respect to any of the
end-user individuals of the internet services.
ARTICLE IV
Conditions
SECTION 4.01    Closing Date. The obligations of the Lenders to make the initial
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

-88-



--------------------------------------------------------------------------------




(a)     The Administrative Agent (or its counsel) shall have received (including
by telecopy or email transmission) from each Loan Party party to the relevant
Loan Document, a counterpart of such Loan Document signed on behalf of such Loan
Party.
(b)     The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders as of the Closing Date
and dated the Closing Date) of (i) Wachtell, Lipton, Rosen & Katz, counsel for
the Borrower and certain of the Loan Parties and (ii) local counsel in each
jurisdiction in which a Loan Party is organized and the laws of which are not
covered by the opinion referred to in (i) above, in each case in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(c)     The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions (excluding use of proceeds) and any other
legal matters relating to the Loan Parties, this Agreement or the Transactions
(excluding use of proceeds), including a certificate of each Loan Party
substantially in the form of Exhibit E, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
(d)     The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the Chief Executive Officer, a Vice President, a
Financial Officer of the Borrower or any other executive officer of the Borrower
who has specific knowledge of the Borrower’s financial matters and is
satisfactory to the Administrative Agent, confirming that (a) the
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct as of the Closing Date and (b) as of the Closing
Date, no Default has occurred and is continuing.
(e)     There shall have been delivered to the Administrative Agent an executed
Perfection Certificate.
(f)     The Administrative Agent shall have received a solvency certificate in
the form of Exhibit I, dated the Closing Date and signed by the chief financial
officer of the Borrower.
(g)     The Administrative Agent, the Lead Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out‑of‑pocket expenses (including fees of legal counsel to the Administrative
Agent, the Lead Arrangers and the Lenders) required to be reimbursed or paid by
the Borrower hereunder.
(h)     Since December 31, 2014, there shall have been no event that has had or
would reasonably be expected to have a Material Adverse Effect.
(i)     The Administrative Agent shall have received the results of a recent
Lien search with respect to each Loan Party, and such search shall reveal no
Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 6.02 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.
(j)     Other than the items set forth on Schedule 5.10, the Collateral Agent
shall have received the certificates representing the certificated Equity
Interests pledged pursuant to the Pledge Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof.

-89-



--------------------------------------------------------------------------------




(k)     Each Uniform Commercial Code financing statement or other filing
required by the Pledge Agreement shall be in proper form for filing.
(l)     Each Loan Party shall have provided the documentation and other
information requested by the Lenders that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including without limitation, the Act, in each case as requested at
least three Business Days prior to the Closing Date.
(m)     The Administrative Agent shall have received an executed promissory note
payable to the order of each Lender that requested such promissory note at least
one Business Day prior to the Closing Date (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the
Administrative Agent.
(n)     The Borrower shall have paid as of the Closing Date immediately after
giving effect thereto to the Administrative Agent for the account of each of the
Revolving Lenders, an upfront fee as separately agreed.
(o)     The Administrative Agent shall have received copies of the UCC-3s set
forth on Schedule 4.01.
(p)     The entry into and effectiveness of the IAC Credit Agreement shall have
occurred substantially concurrently with the effectiveness of this Agreement.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than a continuation or conversion of an
existing Borrowing) and the obligation of the Issuing Bank to issue any Letter
of Credit is subject to the satisfaction of the following conditions:
(a)     The representations and warranties of each Loan Party set forth in this
Agreement shall be true and correct in all material respects (except to the
extent that any such representation and warranty is qualified by materiality or
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects) on and as of the date of such Borrowing,
except to the extent that any such representation and warranty relates to an
earlier date (in which case such representation and warranty shall have been
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such earlier date); provided that in the case of any
Incremental Term Facility used to finance an acquisition permitted hereunder, to
the extent the Lenders participating in such Incremental Term Facility agree,
this Section 4.02(a) shall require only customary “specified representations”
and “acquisition agreement representations” (i.e., those representations of the
seller or the target (as applicable) in the applicable acquisition agreement
that are material to the interests of the Lenders and only to the extent that
the Borrower or its applicable subsidiary has the right to terminate its
obligations under the applicable acquisition agreement as a result of the
failure of such representations to be accurate) be true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects).

-90-



--------------------------------------------------------------------------------




(b)     At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.
(c)     The Administrative Agent or Issuing Bank shall have received a borrowing
notice in accordance with Section 2.03 or a Letter of Credit request in
accordance with Section 2.17(b), as applicable.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower or other applicable Loan Party on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.
ARTICLE V
Affirmative Covenants
Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit have expired or been cash
collateralized, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)     within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit except as to the effectiveness of internal control over financial
reporting with respect to any subsidiary acquired during such fiscal year in
accordance with Regulation S-X under the Exchange Act, as interpreted by the
implementation guidance of the U.S. Securities Exchange Commission) to the
effect that such consolidated financial statements present fairly in all
material respects the financial position and results of operations of the
Borrower and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (except as approved by such accountants and
disclosed therein), and a schedule eliminating Unrestricted Subsidiaries and
reconciling to the financial statements in reasonable detail, as determined by
the Borrower;
(b)     within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statement of operations as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year and the statements of stockholders’
equity and cash flows for the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial position and results of
operations of the Borrower and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied (except as approved by such
officer and disclosed therein), subject to normal year-end audit adjustments and
the absence of footnotes, and a schedule eliminating Unrestricted Subsidiaries
and reconciling to the financial statements;
(c)     within 90 days after the end of each fiscal year of the Borrower,
forecasts of the cash and cash equivalents and long-term debt line items on the
consolidated balance sheets and forecasts of the statements of operations and
cash flows, in each case of the Borrower and the Restricted Subsidiaries on a
quarterly basis for the then current fiscal year, in each case prepared by
management of Borrower and

-91-



--------------------------------------------------------------------------------




substantially in the form as the forecasts delivered by the Borrower to the Lead
Arrangers prior to the Closing Date;
(d)     concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10, (iii) stating whether any change in
GAAP or in the application thereof that materially affects such financial
statements has occurred since the date of the audited financial statements
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate,
(iv) setting forth a description of any change in the jurisdiction of
organization of the Borrower or any Material Domestic Subsidiary since the date
of the most recent certificate delivered pursuant to this paragraph (d) (or, in
the case of the first such certificate so delivered, since the Closing Date) and
(v) setting forth a calculation in reasonable detail indicating which Domestic
Subsidiaries are Material Domestic Subsidiaries;
(e)     concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines and may be
limited to accounting matters and disclaim responsibility for legal
interpretations);
(f)     promptly following receipt thereof, copies of any documents described in
Section 101(k) or 101(l) of ERISA that the Borrower or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if the Borrower
and/or any ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan then, upon
reasonable request of the Administrative Agent, the Borrower and/or its ERISA
Affiliates shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent (on behalf of each requesting Lender)
promptly after receipt thereof; and
(g)     promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial position of
the Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent (on its own behalf or at the request of
any Lender) may reasonably request.
Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information (including, in the case of
certifications required pursuant to clause (b) above, the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on IntraLinks or a similar site to which the Lenders have been granted access or
shall be available on the website of the SEC at http://www.sec.gov; provided
that the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e. soft copies)
of such documents. Information required to be delivered pursuant to this Section
5.01 may also be delivered by electronic communications pursuant to procedures
approved by the Administrative Agent. In the event any financial statements
delivered under clause (a) or (b) above shall be restated, the Borrower shall
deliver, promptly after such restated financial statements become available,
revised completed

-92-



--------------------------------------------------------------------------------




certificates with respect to the periods covered thereby that give effect to
such restatement, signed by a Financial Officer.
The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a) and (b) above are hereby deemed to be Borrower
Materials suitable for distribution, and to be made available, to Public Lenders
as contemplated by Section 9.18 and may be treated by the Administrative Agent
and the Lenders as if the same had been marked “PUBLIC” in accordance with such
paragraph (unless the Borrower otherwise notifies the Administrative Agent in
writing on or prior to delivery thereof).
SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent for delivery to each Lender prompt written notice of the
following:
(a)     the occurrence of any Default;
(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against the Borrower or any
Restricted Subsidiary thereof as to which there is a reasonable likelihood of an
adverse determination that would reasonably be expected to result in a Material
Adverse Effect;
(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower or its Restricted Subsidiaries in an amount which
would constitute a Material Adverse Effect; and
(d)     any other development that results in, or would reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except in each case (i) where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect or
(ii) as such action is not prohibited under Sections 6.03, 6.04 or 6.05.
SECTION 5.04    Payment of Obligations. The Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest would not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect.
SECTION 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Restricted Subsidiaries to (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, (b) maintain, with financially sound
and reputable insurance companies or in accordance with acceptable self
insurance practices, insurance in such amounts and against such risks as are
customarily maintained by companies of similar size engaged in the same or
similar businesses operating

-93-



--------------------------------------------------------------------------------




in the same or similar locations, and (c) and use commercially reasonable
efforts to maintain, prosecute and enforce its material Intellectual Property,
in each case except where the failure to do so would not reasonably be expected
to result in a Material Adverse Effect.
SECTION 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which full, true and correct entries in all material respects are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants all at such reasonable
times and as often as reasonably requested, provided that such visits,
inspections, examinations and discussions shall, so long as no Default or Event
of Default has occurred and is continuing, take place no more often than one
time per fiscal year on a date to be determined by, and shall be coordinated by,
the Borrower and the Administrative Agent.
SECTION 5.07    Compliance with Laws. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.08    Use of Proceeds. The proceeds of the Loans will be used only to
finance the general corporate purposes of the Borrower and its Restricted
Subsidiaries, including to fund dividends and other distributions to IAC.
SECTION 5.09    Guarantors and Collateral.
(a)    On the Closing Date (or such longer period as the Collateral Agent may
agree in its sole discretion) each Restricted Subsidiary (other than an Excluded
Subsidiary) will (A) become a party to the Guarantee Agreement and (B) become a
party to the Pledge Agreement and pledge all of the Equity Interests of any
Restricted Subsidiary (other than Excluded Equity Interests) directly owned by
such Restricted Subsidiary and any other shares, stock certificates, options,
interests or rights of any nature whatsoever in respect of the Equity Interests
of any Restricted Subsidiary (other than Excluded Equity Interests) that may be
issued or granted to, or held by, such Restricted Subsidiary while this
Agreement is in effect; provided that such Restricted Subsidiary shall not be
required to take any action (including entry into any foreign pledge agreement
or similar document) other than those actions expressly set forth in this clause
(B) and deliver to the Collateral Agent any and all certificates representing
such Equity Interests (to the extent certificated), accompanied by undated stock
powers or other appropriate instruments of transfer executed in blank.
(b)    With respect to any Person that becomes a Restricted Subsidiary (other
than an Excluded Subsidiary) after the Closing Date, or any Excluded Subsidiary
that ceases to constitute an Excluded Subsidiary after the Closing Date, the
Borrower will, within 30 days thereafter (or such longer period as the
Collateral Agent may agree in its sole discretion) (i) cause such Restricted
Subsidiary to (A) become a party to the Guarantee Agreement, (B) become a party
to the Pledge Agreement or such other Collateral Document as may be reasonably
requested by the Collateral Agent, (C) pledge all of the Equity Interests of any
Restricted Subsidiary (other than Excluded Equity Interests) directly owned by
such Restricted Subsidiary and any other shares, stock certificates, options,
interests or rights of any nature whatsoever in respect of the Equity Interests
of any Restricted Subsidiary (other than Excluded Equity Interests) that may be
issued or granted to, or held by, such Restricted Subsidiary while this
Agreement is in effect, (D) deliver to the Collateral Agent any and all
certificates representing such Equity Interests (to the extent

-94-



--------------------------------------------------------------------------------




certificated), accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and (E) deliver to the Administrative
Agent a certificate of such Restricted Subsidiary substantially in the form of
Exhibit E, with appropriate insertions and attachments, and (ii) if requested by
the Administrative Agent, deliver to the Administrative Agent one or more legal
opinions relating to the matters described above, which shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
(c)    On and after the Closing Date until the Separation Date, each member of
the IAC Group that is a borrower or guarantor under the IAC Credit Agreement
shall be a party to the Guarantee Agreement and deliver to the Administrative
Agent a certificate of such member of the IAC Group, substantially in the form
of Exhibit E, with appropriate insertions and attachments. During the Shared
Collateral Period, if any, in each case with respect to the Equity Interests in
any member of the IAC Group that are or become pledged to the IAC Facility
Collateral Agent for the benefit of the secured parties under the IAC Credit
Agreement, each member of the IAC Group shall, on the first day of the Shared
Collateral Period (or, if later, on the date such Equity Interests are pledged
to the IAC Facility Collateral Agent) (i) cause any such member of the IAC Group
that owns such Equity Interests to (A) become a party to the Pledge Agreement or
such other Collateral Document as may be reasonably requested by the Collateral
Agent, (B) pledge all of such Equity Interests and any other shares, stock
certificates, options, interests or rights of any nature whatsoever in respect
of such Equity Interests (to the extent pledged under the IAC Credit Agreement)
that may be issued or granted to, or held by, such member of the IAC Group while
this Agreement is in effect and (C) deliver to the Collateral Agent (or to the
IAC Facility Collateral Agent as its bailee) any and all certificates
representing such Equity Interests (to the extent certificated), accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank, and (ii) if requested by the Administrative Agent, deliver to the
Administrative Agent one or more legal opinions relating to the matters
described in this clause (c), which shall cover matters, and be in a form,
substantially the same as previously provided to the Administrative Agent under
Section 4.01(b) to the extent applicable from Wachtell, Lipton, Rosen & Katz or
such other counsel, reasonably satisfactory to the Administrative Agent. At the
time of the initial pledge pursuant to this Section 5.09(c), the Administrative
Agent shall have received executed counterparts of the Pari Passu Intercreditor
Agreement substantially simultaneously therewith.
SECTION 5.10    Post-Closing Delivery of Certificated Equity Interests. Within
30 days of the Closing Date (or such later date as the Administrative Agent may
reasonably agree), to the extent not previously delivered, the Borrower agrees
that it will deliver to the Collateral Agent the certificates representing the
certificated Equity Interests pledged pursuant to the Pledge Agreement listed on
Schedule 5.10, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof.
SECTION 5.11    Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, the
Borrower shall, shall cause the Subsidiary Guarantors to, and shall use
commercially reasonable efforts to cause the IAC Guarantors, as applicable, to
(a) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Loan Document, and (b)
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances
and other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s Equity Interests to the
Liens granted by the Pledge Agreement to the extent required thereunder and
(iii) perfect and maintain the validity, effectiveness and priority of the
Pledge Agreement and any of the Liens created thereunder.

-95-



--------------------------------------------------------------------------------




SECTION 5.01    Ratings. The Borrower shall use commercially reasonable efforts
to obtain and to maintain public ratings from Moody’s and Standard & Poor’s for
the Term B-1 Loans; provided, however, that the Borrower shall not be required
to obtain or maintain any specific rating.
ARTICLE VI
Negative Covenants
Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or have been cash collateralized, the
Borrower covenants and agrees with the Lenders that:
SECTION 6.01    Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)     Indebtedness incurred under the Loan Documents;
(b)     Indebtedness in respect of the Senior Notes and Permitted Ratio Debt and
any Refinancing Indebtedness thereof;
(c)     (i) Indebtedness of the Borrower or any other subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets (provided that such
Indebtedness is incurred or assumed prior to or within 90 days after such
acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets) in an aggregate amount
under this clause (c) not to exceed the greater of $50,000,000 and 2.0% of Total
Assets as of the time of incurrence; provided that (x) no Default shall have
occurred and be continuing and (y) the Borrower shall be in pro forma compliance
with Section 6.10 and (ii) any Refinancing Indebtedness thereof;
(d)     Indebtedness of Foreign Subsidiaries in an aggregate principal amount at
any time outstanding not to exceed the multiple of (x) $50,000,000 and (y) the
sum of 100% plus the percentage (which shall not be less than 0%) by which
Consolidated EBITDA of the Borrower for the most recently ended Test Period
exceeds Consolidated EBITDA of the Borrower for the most recent Test Period on
the Closing Date;
(e)     Indebtedness of any Non-Loan Party in an aggregate principal amount at
any time outstanding not to exceed $25,000,000;
(f)     Guarantees of any Indebtedness permitted pursuant to this Section 6.01
and any Refinancing Indebtedness thereof, so long as in the case of clause (b),
the Loans are guaranteed by such Restricted Subsidiary to at least the same
extent and, in the case of any Guarantees of Permitted Unsecured Debt or the
Senior Notes, such Guarantees are by their terms subordinated in right of
payment to the Obligations;
(g)     IAC/Match Intercompany Debt;
(h)     (x) Indebtedness of the Borrower owed to any Restricted Subsidiary or of
a Restricted Subsidiary owed to any other Restricted Subsidiary or the Borrower
and (y) guarantees by any Restricted Subsidiary or the Borrower of any
Indebtedness of the Borrower or any other Restricted Subsidiary;

-96-



--------------------------------------------------------------------------------




provided, however, that upon any such Indebtedness being owed to any Person
other than the Borrower or a Restricted Subsidiary or any such guarantee being
of Indebtedness of any Person other than the Borrower or a Restricted
Subsidiary, as applicable, the Borrower or such Restricted Subsidiary, as
applicable, shall be deemed to have incurred Indebtedness not permitted by this
clause (h);
(i)     Indebtedness outstanding on the Closing Date and set forth on Schedule
6.01 and any Refinancing Indebtedness thereof;
(j)     (i) Indebtedness of any Person which becomes a Restricted Subsidiary
after the Closing Date or is merged with or into or consolidated or amalgamated
with the Borrower or any Restricted Subsidiary after the Closing Date and
Indebtedness expressly assumed in connection with the acquisition of an asset or
assets from any other Person; provided that (A) such Indebtedness existed at the
time such Person became a Restricted Subsidiary or of such merger,
consolidation, amalgamation or acquisition and was not created in anticipation
thereof and (B) immediately after such Person becomes a Restricted Subsidiary or
such merger, consolidation, amalgamation or acquisition, (x) no Default shall
have occurred and be continuing, and (y) the Borrower shall be in pro forma
compliance with Section 6.10 and (ii) any Refinancing Indebtedness of such
Indebtedness described in clause (i);
(k)     Indebtedness constituting Investments not prohibited under Section 6.11
(other than Section 6.11(g));
(l)     Indebtedness in respect of bid, performance, surety bonds or completion
bonds issued for the account of the Borrower or any Restricted Subsidiary in the
ordinary course of business, including guarantees or obligations of the Borrower
or any Restricted Subsidiary with respect to letters of credit supporting such
bid, performance, surety or completion obligations;
(m)     Indebtedness owed to any officers or employees of the Borrower or any
Restricted Subsidiary; provided that the aggregate principal amount of all such
Indebtedness shall not exceed $5,000,000 at any time outstanding;
(n)     Indebtedness arising or incurred as a result of or from the adjudication
or settlement of any litigation or from any arbitration or mediation award or
settlement, in any case involving the Borrower or any Restricted Subsidiary,
provided that the judgment, award(s) and/or settlements to which such
Indebtedness relates would not constitute an Event of Default under Section
7.01(j);
(o)     indemnification, adjustment of purchase price, deferred purchase price,
contingent consideration or other compensation or similar obligations, in each
case, incurred or assumed in connection with the acquisition or disposition of
any business or assets of the Borrower or any Restricted Subsidiary or Equity
Interests of a Restricted Subsidiary, other than Guarantees of Indebtedness
incurred by any Person acquiring all or any portion of such business, assets or
Equity Interests for the purpose of financing or in contemplation of any such
acquisition; provided that, in the case of a disposition, the maximum aggregate
liability in respect of all such obligations incurred or assumed in connection
with such disposition outstanding under this clause (o) shall at no time exceed
the gross proceeds (including Fair Market Value of noncash proceeds measured at
the time such noncash proceeds are received) actually received by the Borrower
and the Restricted Subsidiaries in connection with such disposition;
(p)     unsecured Indebtedness in respect of obligations of the Borrower or any
of its Restricted Subsidiaries to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts

-97-



--------------------------------------------------------------------------------




extended by suppliers on customary trade terms (which require that all such
payments be made within 60 days after the incurrence of the related obligations)
in the ordinary course of business and not in connection with the borrowing of
money;
(q)     letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Indebtedness) in the ordinary
course of business;
(r)     Indebtedness arising (A) from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of incurrence or (B)
under any customary cash pooling or cash management agreement with a bank or
other financial institution in the ordinary course of business;
(s)     Indebtedness representing deferred compensation incurred in the ordinary
course of business;
(t)     Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(u)     Indebtedness supported by a letter of credit, bank guarantee or similar
instrument, in principal amount not in excess of the stated amount of such
letter of credit, bank guarantee or similar instrument;
(v)     the disposition of accounts receivable in connection with receivables
factoring arrangements in the ordinary course of business;
(w)     Indebtedness of the Borrower consisting of obligations for the payment
of letters of credit in commitment amounts not to exceed $10,000,000 in the
aggregate at any one time outstanding, excluding any commitment amounts for
letters of credit issued pursuant to Indebtedness incurred under any other
clause of this Section 6.01;
(x)     any guarantee by the Borrower or any of its Restricted Subsidiaries, in
the ordinary course of business, of obligations of suppliers, customers,
franchisees and licensees of the Borrower or any of its Restricted Subsidiaries;
(y)     Guarantees of obligations of IAC under the IAC Credit Agreement and the
IAC Senior Notes until the Separation Date;[reserved];
(z)     unsecured intercompany Indebtedness owed by a member of the Match Group
to a member of the IAC Group that is by its terms subordinated in right of
payment to the Obligations (the “IAC Subordinated Debt Facility”), so long as,
(I) in respect of each borrowing, on a pro forma basis after giving effect
thereto and the use of proceeds thereof the Consolidated Net Leverage Ratio is
equal to or less than 4.50 to 1.00 (excluding any cash constituting proceeds of
such Indebtedness), (II) no Default or Event of Default shall have occurred and
be continuing or would exist after giving effect thereto, (III) the Borrower
shall be in compliance with Section 6.10 on a pro forma basis after giving
effect to the incurrence of any such borrowing and the use of proceeds thereof,
(IV) such Indebtedness has a scheduled final maturity date of at least 90 days
after the Revolving Termination Date and any then outstanding Incremental
Facility and such indebtedness shall not require any mandatory prepayments other
than in connection with a change of control, (V) such indebtedness (x) shall not
require scheduled amortization payments, (y) shall have no

-98-



--------------------------------------------------------------------------------




financial maintenance covenants of a different type than the Financial
Covenants, and no financial maintenance covenants that are more restrictive than
the Financial Covenants, and (z) does not have negative covenants and/or default
provisions that are, taken as a whole, materially more restrictive than those
applicable to the Senior Secured Credit Facilities as determined in good faith
by the Borrower, and (VI) such Indebtedness shall not be guaranteed by any
subsidiaries of the Borrower other than guarantees by the Guarantors that by
their terms are subordinated in right of payment to the obligations under the
Senior Secured Credit Facilities;
(aa)     Indebtedness of Loan Parties in an aggregate principal amount at any
time outstanding not to exceed $25,000,000;
(bb)     any Pre-IPO Notes; and
(cc)     to the extent constituting Indebtedness, the Match Transactions.
Further, for purposes of determining compliance with this Section 6.01 and
Section 6.02, at the option of the Borrower by written notice to the
Administrative Agent, any Indebtedness and/or Lien incurred to finance a Limited
Condition Acquisition permitted hereunder shall be deemed to have been incurred
on the date the definitive acquisition agreement relating to such Limited
Condition Acquisition was entered into (and not at the time such Limited
Condition Acquisition is consummated) and the Secured Net Leverage Ratio and/or
the Consolidated Net Leverage Ratio shall be tested (x) in connection with such
incurrence, as of the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into, giving pro forma effect to such
Limited Condition Acquisition, to any such Indebtedness or Lien, and to all
transactions in connection therewith and (y) in connection with any other
incurrence after the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into and prior to the earlier of the
consummation of such Limited Condition Acquisition or the termination of such
definitive agreement prior to the incurrence (but not, for the avoidance of
doubt, for purposes of determining the Applicable Rate or actual compliance with
the Financial Covenants), both (i) on the basis set forth in clause (x) above
and (ii) without giving effect to such acquisition or the incurrence of any such
Indebtedness or Liens or the other transactions in connection therewith.
SECTION 6.02    Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)     Permitted Encumbrances;
(b)     any Lien on any property or asset of the Borrower or any Restricted
Subsidiary (or any improvements or accession thereto or proceeds therefrom)
existing on the Closing Date and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the Closing Date and any Refinancing Indebtedness in respect
thereof;
(c)     any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the Closing
Date prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations

-99-



--------------------------------------------------------------------------------




which it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary, as the case may be, and any Refinancing Indebtedness in
respect thereof;
(d)     Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 6.01(c); provided that (i) such Liens are incurred
prior to or within 90 days after such acquisition or the completion of such
construction and improvement with the acquisition of such fixed or capital
assets, and (ii) such Liens do not at any time encumber any of its existing
property other than the property financed by such Indebtedness;
(e)     deposits, reserves and other Liens securing credit card operations of
the Borrower and its Restricted Subsidiaries;
(f)     Liens created by the Collateral Documents or otherwise securing the
Obligations;
(g)     Liens on the Collateral securing Permitted Secured Ratio Debt;
(h)     during the Shared Collateral Period (if any), Liens on the Collateral
securing Guarantees permitted by Section 6.01(y) so long as a Pari Passu
Intercreditor Agreement with respect to such Liens is in effect at such
time;[reserved];
(i)     Liens securing Guarantees of Permitted Secured Ratio Debt and
Indebtedness permitted pursuant to Section 6.01(a); provided that, with respect
to any such Liens securing Guarantees of Permitted Secured Ratio Debt an
intercreditor agreement reasonably satisfactory to the Administrative Agent with
respect to such Liens is in effect at such time;
(j)     Liens that do not secure Indebtedness and do not interfere with the
material operations of the Borrower and the Restricted Subsidiaries and do not
individually or in the aggregate materially impair the value of the assets of
the Borrower and the Restricted Subsidiaries;
(k)     Liens deemed to secure Capital Lease Obligations incurred in connection
with any sale and leaseback transaction permitted by Section 6.08;
(l)     licenses, sublicenses, leases or subleases that do not interfere in any
material respect with the business of the Borrower or any Restricted Subsidiary;
(m)     any interest or title of a lessor or sublessor under, and Liens arising
from Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases permitted hereunder;
(n)     normal and customary rights of setoff upon deposits of cash or other
Liens originating solely by virtue of any statutory or common law provision
relating to bankers liens, rights of setoff or similar rights in favor of banks
or other depository institutions and not securing any Indebtedness;
(o)     Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(p)     Liens solely on any cash earnest money deposits made by the Borrower or
any Restricted Subsidiary in connection with any letter of intent or purchase
agreement in respect of any acquisition or other investment by the Borrower or
any Restricted Subsidiary;

-100-



--------------------------------------------------------------------------------




(q)     Liens on assets of Non-Loan Parties securing Indebtedness permitted
pursuant to Sections 6.01(d) and (e);
(r)     any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (b), (c),
(d), (g), (i) or (q); provided that with respect to (b), (c) and (d), (x) the
obligations secured thereby shall be limited to the obligations secured by the
Lien so extended, renewed or replaced (and, to the extent provided in such
clauses, extensions, renewals and replacements thereof) and (y) such Lien shall
be limited to all or a part of the assets that secured the Lien so extended,
renewed or replaced;
(s)     Liens encumbering deposits made to secure obligations arising from
common law, statutory, regulatory, contractual or warranty requirements of the
Borrower or any Restricted Subsidiary, including rights of offset and setoff;
(t)     Liens securing Hedging Obligations entered into for bona fide hedging
purposes of the Borrower or any Restricted Subsidiary not for the purpose of
speculation;
(u)     Liens in favor of a Loan Party;
(v)     Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods and Liens in the ordinary course of business in favor of issuers of
performance and surety bonds or bid bonds or with respect to health, safety and
environmental regulations (other than for borrowed money) or letters of credit
or bank guarantees issued to support such bonds or requirements pursuant to the
request of and for the account of such Person in the ordinary course of
business;
(w)     Interests of vendors in inventory arising out of such inventory being
subject to a “sale or return” arrangement with such vendor or any consignment by
any third party of any inventory;
(x)     Liens securing Indebtedness owed by (a) a Restricted Subsidiary to the
Borrower or to any other Restricted Subsidiary that is a Subsidiary Guarantor or
(b) the Borrower to a Subsidiary Guarantor;
(y)     Liens securing obligations pursuant to cash management agreements and
treasury transactions; and
(z)     Liens arising under any retention of title, hire purchase or conditional
sale arrangement or arrangements having similar effect in respect of goods
supplied to the Borrower and its Restricted Subsidiaries in the ordinary course
of trading and on the supplier’s standard or usual terms.
provided that, at any time, no voluntary Lien shall be created, incurred,
assumed or permitted to exist on any Equity Interests of any Restricted
Subsidiary required to be pledged to secure the Obligations hereunder other than
(i) Permitted Encumbrances described in clauses (a), (b) and (e) of the
definition of “Permitted Encumbrances,” (ii) Liens securing the Obligations, and
(iii) Liens securing Permitted Secured Ratio Debt (and Liens securing Guarantees
thereof permitted by Section 6.01(f)) and (iv) during the Shared Collateral
Period (if any), Liens securing the Guarantees permitted by Section 6.01(y).
SECTION 6.03    Fundamental Changes. The Borrower will not, and will not permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or Dispose of
(in one transaction or in a series of related transactions) all or substantially
all of

-101-



--------------------------------------------------------------------------------




its assets, or all or substantially all of the stock of any of its Restricted
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:
(i)    any Person may merge or be consolidated with or into the Borrower in a
transaction in which the Borrower is the continuing or surviving Person;
(ii)    any Person (other than the Borrower) may merge or consolidate with or
into any Restricted Subsidiary in a transaction in which the surviving entity is
or becomes a Restricted Subsidiary; provided that, if such Person is a
Subsidiary Guarantor, the surviving entity is the Borrower or is or
substantially concurrently becomes a Subsidiary Guarantor;
(iii)    any merger, consolidation, Disposition, liquidation or dissolution not
prohibited by Sections 6.04, 6.05 and 6.11 shall be permitted;
(iv)    any Restricted Subsidiary may Dispose of its assets, and the Borrower or
any Restricted Subsidiary may Dispose of any stock of any of its Restricted
Subsidiaries, in each case to the Borrower or to another Restricted Subsidiary;
and
(v)    any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders.
SECTION 6.04    Disposition of Property. The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, consummate any
Asset Sale unless at the time of such transaction and after giving effect
thereto and to the use of proceeds thereof, (i) no Default shall have occurred
and be continuing and (ii) the Borrower or such Restricted Subsidiary, as the
case may be, receives consideration at least equal to the Fair Market Value of
the assets sold or otherwise disposed of, and (iii) in the case of an Asset Sale
other than an Asset Swap if after giving pro forma effect to such Asset Sale (x)
prior to the Term B-1 Loan Repayment Date, the Secured Net Leverage Ratio is
greater than 1.50 to 1.00 and (y) on or after the Term B-1 Loan Repayment Date,
the Consolidated Net Leverage Ratio is greater than 4.50 to 1.00, at least 75%
of the consideration therefor received by the Borrower or such Restricted
Subsidiary, as the case may be, is in the form of cash or Cash Equivalents;
provided that the amount of:
(i)    any liabilities (as reflected in the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the footnotes thereto, or if
incurred or accrued subsequent to the date of such balance sheet, such
liabilities that would have been shown on the Borrower’s or such Restricted
Subsidiary’s balance sheet or in the footnotes thereto if such incurrence or
accrual had taken place on the date of such balance sheet) of the Borrower or
such Restricted Subsidiary other than liabilities that are by their terms
subordinated in right of payment to the Loans, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,
(ii)    any securities, notes or other similar obligations received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to
the extent so converted) within 180 days following the closing of such Asset
Sale, and

-102-



--------------------------------------------------------------------------------




(iii)    any Designated Noncash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Noncash Consideration received pursuant
to this clause (iii) that is at that time outstanding, not to exceed the greater
of $75,000,000 and 3.0% of Total Assets at the time of the receipt of such
Designated Noncash Consideration, with the Fair Market Value of each item of
Designated Noncash Consideration being measured at the time received and without
giving effect to subsequent changes in value,
shall be deemed to be cash or Cash Equivalents for purposes of this provision
and for no other purpose.
SECTION 6.05    Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, directly or indirectly,
any Restricted Payment, except:
(i)    the payment by the Borrower or any Restricted Subsidiary of any dividend
or the consummation of any irrevocable redemption within 60 days after the date
of declaration thereof or giving the notice of the redemption, if on the date of
declaration or notice the payment would have complied with the provisions of the
Indenture (assuming, in the case of redemption, the giving of the notice would
have been deemed to be a Restricted Payment at such time and such deemed
Restricted Payment would have been permitted at such time);
(ii)    the Borrower may declare or make a Restricted Payment with respect to
its Equity Interest payable solely in Qualified Equity interestsInterests or
redeem any of its Equity Interests in exchange for, or out of the proceeds of
the substantially concurrent issuance and sale of, Qualified Equity Interests or
through accretion or accumulation of such dividends on such Equity Interests;
provided that the issuance of such Equity Interests are not included in any
determination of the Retained Excess Cash Flow Amount;
(iii)    repurchase, redemption or other acquisition for value by the Borrower
of, Equity Interests of the Borrower held by officers, directors or employees or
former officers, directors or employees of the Borrower and any Restricted
Subsidiary (or their transferees, estates or beneficiaries under their estates),
upon their death, disability, retirement, severance or termination of employment
or service; provided that the aggregate cash consideration paid for all such
redemptions shall not exceed $10,000,000 during any twelve consecutive months
(with unused amounts in any period being carried over to succeeding periods);
provided, further, that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from any current or former officer, director or
employee (or any permitted transferees thereof) of the Borrower or any of its
Restricted Subsidiaries (or any direct or indirect parent company thereof), in
connection with a repurchase of Equity Interests of the Borrower from such
Persons will not be deemed to constitute a Restricted Payment for purposes of
this covenant or any other provisions of the Indenture;
(iv)    repurchases of Equity Interests deemed to occur (a) upon the exercise of
stock options, warrants, or similar rights if the Equity Interests represent all
or a portion of the exercise price thereof or (b) in connection with the
satisfaction of any withholding Tax obligations incurred relating to the vesting
or exercise of stock options, warrants, restricted stock units or similar
rights;
(v)    any Restricted Payment made out of the net cash proceeds of the
substantially concurrent sale of, or made by exchange for, Qualified Equity
Interests of the Borrower (other than Qualified Equity Interests issued or sold
to a Restricted Subsidiary of the Borrower or an employee stock ownership plan
or to a trust established by the Borrower or any of its Restricted Subsidiaries
for the benefit of their employees) or a substantially concurrent cash capital
contribution received by the Borrower from its

-103-



--------------------------------------------------------------------------------




stockholders; provided that such net cash proceeds are not included in any
determination of the Retained Excess Cash Flow Amount;
(vi)    payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries that complies with the provisions of Section 6.03;
(vii)    any Restricted Subsidiary may declare or make a Restricted Payment with
respect to the Equity Interests of such Restricted Subsidiary to the Borrower or
any other Restricted Subsidiary (and, in the case of a Restricted Subsidiary
that is not a Wholly Owned Subsidiary, to each owner of Equity Interests of such
Restricted Subsidiary such that the Borrower or Restricted Subsidiary receives
at least its pro rata share of such dividend or distribution);
(viii)    Restricted Payments in an aggregate amount not to exceed in any fiscal
year the greater of (x) $50,000,000 and (y) 10.0% of Consolidated EBITDA for the
then most recently ended Test Period less any Investments made under this clause
pursuant to Section 6.11(t); provided that after giving effect thereto on a pro
forma basis (i) no Default shall have occurred and be continuing and (ii) the
Consolidated Net Leverage Ratio is equal to or less than 4.50 to 1.00;
(ix)    Restricted Payments up to an aggregate amount not to exceed $100,000,000
less any Investments made under this clause pursuant to Section 6.11(t);
(x)    Restricted Payments so long as after giving effect thereto on a pro forma
basis, (i)(x) prior to the Term B-1 Loan Repayment Date, the Secured Net
Leverage Ratio is equal to or less than 2.00 to 1.00 and (y) on or after the
Term B-1 Loan Repayment Date, the Consolidated Net Leverage Ratio is equal to or
less than 3.50 to 1.00 and (ii) no Default shall have occurred and be
continuing;
(xi)    the Borrower and its Restricted Subsidiaries may make Restricted
Payments to any member of the IAC Group that is a direct or indirect parent of
the Borrower:
(A)        the proceeds of which will be used to pay the consolidated, combined
or similar income tax liability of such parent’s income tax group that is
attributable to the income of the Borrower or its subsidiaries; provided that
(x) no such payments with respect to any taxable year shall exceed the amount of
such income tax liability that would have been imposed on the Borrower and/or
the applicable Subsidiaries had such entity(ies) filed on a stand-alone basis
and (y) any such payments attributable to an Unrestricted Subsidiary shall be
limited to the amount of any cash paid by such Unrestricted Subsidiary to the
Borrower or any Restricted Subsidiary for such purpose;
(B)        the proceeds of which shall be used to pay such equity holder’s
operating costs and expenses, other overhead costs and expenses and fees, in
each case, which are directly attributable to the ownership or operations of the
Borrower and its subsidiaries; or
(C)        the proceeds of which shall be used to pay customary salary, bonus
and other benefits payable to, and indemnities provided on behalf of, officers
and employees of any direct or indirect parent of the Borrower to the extent
such salaries, bonuses, other benefits and indemnities are directly attributable
to the ownership or operation of the Borrower and its Restricted Subsidiaries;

-104-



--------------------------------------------------------------------------------




(xii)    any Junior Debt Restricted Payments; provided that, at the time of, and
after giving effect thereto on a pro forma basis (x) no Default shall have
occurred and be continuing and (y) the Borrower shall be in compliance with
Section 6.10 as of the end of the most recently ended Test Period; and
(xiii)    Restricted Payments in connection with the Match Transactions.; and
(xiv)    prior to the Term B-1 Loan Repayment Date, Restricted Payments in an
amount not to exceed the portion of the Retained Excess Cash Flow Amount on the
date of such election that the Borrower elects to apply to this Section
6.05(xiv) in a written notice of a Responsible Officer thereof, which notice
shall set forth the Retained Excess Cash Flow Amount (and the calculation
thereof in reasonable detail) immediately prior to such election and the amount
thereof elected to be so applied; provided that after giving effect thereto on a
pro forma basis (i) no Default shall have occurred and be continuing and (ii)
the Consolidated Net Leverage Ratio is equal to or less than 4.50 to 1.00.
SECTION 6.06    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions
(including amendments or modifications to prior or existing transactions) with,
any of its Affiliates involving payment or consideration in excess of
$5,000,000, except:
(a)     for transactions at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, as determined by the
Borrower;
(b)     transactions between or among the Borrower and its Restricted
Subsidiaries not involving any other Affiliate;
(c)     pursuant to, as determined by the Borrower, reasonable director, officer
and employee compensation (including bonuses) and other benefits (including
retirement, health, and stock compensation plans) and indemnification
arrangements and performance of such arrangements;
(d)     any Restricted Payment permitted by Section 6.05;
(e)     ordinary course overhead arrangements in which any Restricted Subsidiary
or Unrestricted Subsidiary participates;
(f)     any Investment permitted by Section 6.11;
(g)     (x) any agreement or arrangement in effect on the Closing Date and any
amendment or replacement thereof that is not more disadvantageous to the Lenders
in any material respect than the agreement or arrangement in effect on the
Closing Date; or (y) any transaction pursuant to any agreement or arrangement
referred to in the immediately preceding clause (x).
(h)     any transaction with a joint venture or similar entity which would be
subject to this Section 6.06 solely because the Borrower or a Restricted
Subsidiary owns an equity interest in or otherwise controls such joint venture
or similar entity;
(i)     any transaction entered into by a Person prior to the time such Person
becomes a Restricted Subsidiary or is merged or consolidated with or into the
Borrower or a Restricted Subsidiary;

-105-



--------------------------------------------------------------------------------




(j)     any transaction with an Affiliate where the only consideration paid by
the Borrower or any Restricted Subsidiary is Qualified Equity Interests;
(k)     the issuance or sale of any Qualified Equity Interests;
(l)     any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise, in each case pursuant to, or the funding of, employment
arrangements, stock options and stock ownership plans in the ordinary course of
business;
(m)     any employment agreements entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business and the transactions
pursuant thereto;
(n)     transactions between any one or more members of the IAC Group and any
one or more members of the Match Group in connection with the Match
Transactions; and
(o)     transactions with an Escrow Borrower, including any Escrow Assumption
and the entrance into any agreements related thereto so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom.
SECTION 6.07    Changes in Fiscal Periods. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, change its fiscal year to end on a
day other than December 31 or change its method of determining fiscal quarters.
SECTION 6.08    Sales and Leasebacks. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any arrangement with any
Person (other than the Borrower or a Restricted Subsidiary) providing for the
leasing by the Borrower or any Restricted Subsidiary of real or personal
property that has been or is to be sold or transferred by the Borrower or any
Restricted Subsidiary to such Person or to any other Person to whom funds have
been or are to be advanced by such Person on the security of such property or
rental obligations of the Borrower or any Restricted Subsidiary unless (i) the
lease in such arrangement is a capital lease and such capital lease may be
entered into at such time pursuant to Section 6.01 and 6.02 or (ii) the lease in
such arrangement is not a capital lease and the aggregate proceeds from such
arrangement and other such arrangements since the Closing Date do not exceed the
greater of $15,000,000 and 3.0% of Consolidated EBITDA after giving effect
thereto on a pro forma basis for the then most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b).
SECTION 6.09    Clauses Restricting Subsidiary Distributions. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to (a)
pay dividends or make any other distributions on or in respect of its Equity
Interests held by the Borrower or a Restricted Subsidiary, (b) make loans or
advances or pay any Indebtedness or other obligation owed to the Borrower or any
Subsidiary Guarantor or (c) transfer any of its assets to the Borrower or any
Subsidiary Guarantor, except for such encumbrances or restrictions existing
under or by reason of:
(i)    any encumbrances or restrictions existing under this Agreement and the
other Loan Documents;
(ii)    encumbrances or restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the capital stock or assets of
such Restricted Subsidiary;

-106-



--------------------------------------------------------------------------------




(iii)    encumbrances or restrictions under any agreement governing Capital
Lease Obligations secured by Liens permitted by Section 6.02, so long as such
restrictions apply only to the assets subject to such Liens or relating to such
Capital Lease Obligations, as the case may be;
(iv)    encumbrances or restrictions under any agreement listed on Schedule 6.09
as in effect on the Closing Date;
(v)    encumbrances or restrictions under any agreement of any Person that
becomes a Restricted Subsidiary after the Closing Date that existed prior to the
time such Person became a Restricted Subsidiary; provided that such restrictions
are not created in contemplation of or in connection with such acquisition;
(vi)    any other instrument or agreement entered into after the Closing Date
that contains encumbrances and restrictions that, as determined by the Borrower,
will not materially adversely affect the Borrower’s ability to make payments on
the Loans;
(vii)    encumbrances or restrictions existing under or by reason of applicable
law, regulation or order;
(viii)    non-assignment provisions of any contract or lease entered into in the
ordinary course of business;
(ix)    encumbrances or restrictions imposed under any agreement to sell assets,
including Qualified Equity Interests of such Restricted Subsidiary, permitted
under this Agreement to any Person pending the closing of such sale;
(x)    encumbrances or restrictions relating to any Lien permitted under this
Agreement imposed by the holder of such Lien that limit the right of the
relevant obligor to transfer assets that are subject to such Lien;
(xi)    encumbrances or restrictions relating to any Lien on any asset or
property at the time of acquisition of such asset or property by the Borrower or
any Restricted Subsidiary;
(xii)    customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements,
shareholder agreements and other similar agreements that restrict the transfer
of ownership interests in such partnership, limited liability company, joint
venture, corporation or similar Person;
(xiii)    encumbrances or restrictions on cash or other deposits or net worth
imposed by suppliers, customers or landlords under contracts entered into in the
ordinary course of business;
(xiv)    Indebtedness incurred in compliance with Section 6.01(c) that imposes
restrictions of the nature described in clause (c) above on the assets acquired;
(xv)    with respect to clause (c) only, any encumbrance or restriction
consisting of customary nonassignment provisions in leases governing leasehold
interests, licenses, joint venture agreements and agreements similar to any of
the foregoing to the extent such provisions restrict the transfer of the
property subject to such leases, licenses, joint venture agreements or similar
agreements;

-107-



--------------------------------------------------------------------------------




(xvi)    with respect to clause (c) only, any encumbrance or restriction
contained in security agreements or mortgages securing Indebtedness of a
Restricted Subsidiary to the extent such encumbrance or restriction restricts
the transfer of the property subject to such security agreements or mortgages;
(xvii)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, agreements, instruments or
obligations referred to in this Section 6.09; provided that, as determined by
the Borrower, such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings (a) are not materially
more restrictive with respect to such encumbrances and restrictions than those
prior to such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings or (b) will not materially
adversely affect the Borrower’s ability to make payments on the Loans;
(xviii)    encumbrances or restrictions imposed by the Senior Notes; and
(xix)    (xviii) encumbrances or restrictions imposed on any member of the Match
Group in connection with the Match Transactions.
SECTION 6.10    Consolidated Net Leverage Ratio; Interest Coverage Ratio. TheFor
so long as Revolving Commitments, Revolving Loans or LC Exposure remain
outstanding, with respect to the Revolving Facility only, the Borrower will not
permit the Consolidated Net Leverage Ratio as of the last day of any Test Period
to be more than 5.00 to 1.00. TheFor so long as Revolving Commitments, Revolving
Loans or LC Exposure remain outstanding, with respect to the Revolving Facility
only, the Borrower will not permit the Interest Coverage Ratio as of the last
day of any Test Period to be less than 2.50 to 1.00
SECTION 6.11    Investments. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, make any advance, loan, extension of credit (by
way of Guarantee or otherwise) or capital contribution to, or purchase any
Equity Interests, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or incur any Unrestricted Subsidiary
Support Obligations with respect to, any other Person (all of the foregoing,
“Investments”) except:
(a)     extensions of trade credit and credit to customers in the ordinary
course of business;
(b)     Investments in cash and Cash Equivalents and Investments that were Cash
Equivalents when made;
(c)     loans and advances to directors, employees and officers of the Borrower
or any Restricted Subsidiary in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate principal amount
for the Borrower and its Restricted Subsidiaries not to exceed $10,000,000 at
any one time outstanding;
(d)     Investments made by the Borrower or any Restricted Subsidiary in the
Borrower or any Restricted Subsidiary;
(e)     Investments (other than Investments directly or indirectly in
Unrestricted Subsidiaries) made at any time if, after giving pro forma effect
thereto, (i) the Consolidated Net Leverage Ratio is equal to or less than 4.50
to 1.00 and (ii) no Default shall have occurred and be continuing;

-108-



--------------------------------------------------------------------------------




(f)     any Investment existing on, or made pursuant to binding commitments
existing on, the Closing Date and disclosed to the Lenders in writing on the
Closing Date;
(g)     Investments not prohibited by Section 6.05;
(h)     Investments in Unrestricted Subsidiaries in an aggregate amount not to
exceed $150,000,000 (x) prior to the Term B-1 Loan Repayment Date, $50,000,000
and (y) on or after the Term B-1 Loan Repayment Date, $150,000,000, in each
case, in any fiscal year (with unused amounts in any fiscal year being carried
over to succeeding fiscal years up to an aggregate amount not to exceed
$450,000,000(i) prior to the Term B-1 Loan Repayment Date, $150,000,000 and (ii)
on or after the Term B-1 Loan Repayment Date, $450,000,000, in each case, in any
one fiscal year), determined net of any cash recoveries actually received in
respect of such Investments (it being understood that, if an Unrestricted
Subsidiary becomes a Restricted Subsidiary, there will be deemed to have
occurred a cash recovery of all Investments made in such subsidiary on or after
the Closing Date); provided that after giving pro forma effect to each such
Investment, no Default shall have occurred and be continuing;
(i)     Guarantees not prohibited by Section 6.01;
(j)     Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower; provided that the issuance of such
Equity Interests are not included in any determination of the Retained Excess
Cash Flow Amount;
(k)     accounts, chattel paper and notes receivable arising from the sale or
lease of goods or the performance of services in the ordinary course of
business;
(l)     Investments received in connection with the bankruptcy or reorganization
of suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, suppliers and customers arising in the ordinary course of
business;
(m)     Investments, including in joint ventures of the Borrower or any
Restricted Subsidiary, in an amount not to exceed at any one time outstanding
the greater of $50,000,000 or 2.00% of Total Assets;
(n)     Investments arising out of the receipt by the Borrower or a Restricted
Subsidiary of noncash consideration for the sale of assets permitted under
Section 6.04;
(o)     Guarantees by the Borrower or any Restricted Subsidiary of operating
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into by the Borrower or
Restricted Subsidiary in the ordinary course of business;
(p)     lease, utility and other similar deposits in the ordinary course of
business;
(q)     to the extent constituting Investments, the Match Transactions; and
(r)     Investments by the Borrower and its Restricted Subsidiaries in any
Escrow Borrower for purposes of funding original issue discount, upfront fees,
redemption or repayment premium and interest with respect to any Escrow
Permitted Ratio Debt or Escrow Incremental Term Loans, in each case, to the
extent such Escrow Permitted Ratio Debt and/or such Escrow Incremental Term
Loans are incurred in connection with the Match Transactions; provided that
after giving pro forma effect to such Investment, no Default shall have occurred
and be continuing;

-109-



--------------------------------------------------------------------------------




(s)     prior to the Term B-1 Loan Repayment Date, Investments in an amount not
to exceed the portion of the Retained Excess Cash Flow Amount on the date of
such election that the Borrower elects to apply to this Section 6.11(s) in a
written notice of a Responsible Officer thereof, which notice shall set forth
the Retained Excess Cash Flow Amount (and the calculation thereof in reasonable
detail) immediately prior to such election and the amount thereof elected to be
so applied; provided that after giving effect thereto on a pro forma basis (i)
no Default shall have occurred and be continuing and (ii) the Consolidated Net
Leverage Ratio is equal to or less than 4.50 to 1.00; and
(t)     prior to the Term B-1 Loan Repayment Date, Investments by the Borrower
and its Restricted Subsidiaries, if the Borrower or any Restricted Subsidiary
would otherwise be permitted to make a Restricted Payment under Section
6.05(viii), (ix) or (x) in such amount; provided that the amount of any such
Investment shall be deemed to be a Restricted Payment under the applicable
clause for all purposes under this Agreement).
SECTION 6.12    Activities of The Match Group, Inc. The Match Group, Inc. (i)
shall not engage in any material operational activity other than (1) the
ownership of Equity Interests in its subsidiaries or entities that become its
subsidiaries (or, indirectly through its subsidiaries, other Equity Interests in
accordance with clause (ii) below) and activities incidental thereto, including
making Investments in its subsidiaries or entities that become its subsidiaries
and owing Indebtedness to its subsidiaries, (2) activities in connection with
the Transactions and the Match Transactions, (3) corporate maintenance
activities and incurring fees, costs and expenses relating to overhead and
general operating including professional fees for legal, tax and accounting
issues and paying taxes, (4) the performance of its obligations and rights under
and in connection with the Loan Documents and Transactions, any documentation
governing any Indebtedness or Guarantee and the other agreements contemplated
hereby, (5) providing indemnification to officers, employees and members of the
Board of Directors of the Borrower and boards of directors and officers and
employees of its subsidiaries, (6) the performing of activities in preparation
for and consummating any public offering of its common stock or any other
issuance or sale of its Equity Interests, (7) activities that arise as a result
of its status as a public company and a SEC registrant, (8) repurchases of
Indebtedness through open market purchases or Dutch Auctions permitted under
this Agreement and (9) activities otherwise permitted pursuant to this Section
6.12, (ii) shall not own or acquire any material assets (other than Equity
Interests of its subsidiaries, Indebtedness through open market purchases or
Dutch Auctions permitted hereunder and cash and Cash Equivalents), (iii) may
engage in financing activities, including the incurrence of Indebtedness,
issuance of equity, payment of Restricted Payments, contribution to the capital
of its subsidiaries and guarantee the obligations of its subsidiaries in each
case as otherwise not prohibited hereunder, (iv) may participate in tax,
accounting and other administrative matters as a member of the Match Group and
as a subsidiary of IAC, (v) may engage in any activities required by law, rule
or regulation (or any activities in connection with, or that arise as part of,
any litigation) and (vi) may engage in activities incidental or reasonably
related to the foregoing.
ARTICLE VII
Events of Default
SECTION 7.01    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)     the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)     the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this Section
7.01) payable under this Agreement, when

-110-



--------------------------------------------------------------------------------




and as the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;
(c)     any representation or warranty made or deemed made by or on behalf of
the Borrower or any other Loan Party in this Agreement or any other Loan
Document or any amendment, modification or waiver in respect thereof, or in any
certificate furnished pursuant to this Agreement or any other Loan Document or
any amendment, modification or waiver in respect thereof, shall prove to have
been incorrect in any material respect when made or deemed made;
(d)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI; provided that unless any Incremental Term
Facility expressly provides otherwise, the Borrower’s failure to perform or
observe the covenants set forth in Section 6.10 shall not constitute an Event of
Default for purposes of any Term Facilities unless and until the Required
Revolving Lenders have actually declared all such obligations to be immediately
due and payable in accordance with the Loan Documents and such declaration has
not been rescinded on or before the date on which the Lenders in respect of the
Incremental Term Facilities declare an Event of Default in connection therewith
(the “Term Loan Standstill Period”);
(e)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document to which it
is a party (other than those specified in clause (a), (b), (c) or (d) of this
Section 7.01), and such failure shall continue unremedied for a period of 30
days after written notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);
(f)     the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
any applicable grace period therefor;
(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice) the holder or holders of any Material Indebtedness
or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)     the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian,

-111-



--------------------------------------------------------------------------------




sequestrator, conservator or similar official for the Borrower or any Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
(j)     one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not adequately covered by insurance) shall
be rendered against the Borrower, any Material Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed;
(k)     an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
(l)     at any time, the Pledge Agreement shall cease, for any reason, to be in
full force and effect, or any Loan Party shall so assert in writing, or any
material Lien created by the Pledge Agreement shall cease to be enforceable and
of the same effect and priority purported to be created thereby (except, in each
case, as permitted under the Loan Documents);
(m)     this Agreement or the Guarantee Agreement shall cease, for any reason,
to be in full force and effect, or any Loan Party shall so assert in writing,
except as permitted under the Loan Documents; or
(n)     Change of Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or, unless any Incremental Term Facility
provides otherwise, to the extent such Event of Default solely comprises an
Event of Default arising from the Borrower’s failure to perform or observe the
covenants set forth in Section 6.10, prior to the expiration of the Term Loan
Standstill Period, at the request of the Required Revolving Lenders only, and in
such case only with respect to the Revolving Commitments, Revolving Loans and
any Letters of Credit) shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate the Revolving
Commitments, and thereupon the Revolving Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable during the continuation
of such event) by the Borrower, and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind (other than notice from the Administrative Agent), all of which are
hereby waived by the Borrower and (iii) require all outstanding Letters of
Credit to be cash collateralized in accordance with Section 2.17(k); and in case
of any event with respect to the Borrower described in clause (h) or (i) of this
Section 7.01, the Revolving Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent
SECTION 8.01    Appointment and Authorization. Each of the Lenders hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to

-112-



--------------------------------------------------------------------------------




exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.
SECTION 8.02    Administrative Agent and Affiliates. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Restricted Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder.
SECTION 8.03    Action by Administrative Agent. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
the other Loan Documents. Without limiting the generality of the foregoing, (a)
the Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02 or 9.03), and (c) except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Restricted Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02 or 9.03) or otherwise, in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered under or in
connection with this Agreement or any other Loan Document, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, the other Loan
Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein or in
any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
SECTION 8.04    Consultation with Experts. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
SECTION 8.05    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply

-113-



--------------------------------------------------------------------------------




to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
SECTION 8.06    Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this paragraph,
the Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
SECTION 8.07    Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.
SECTION 8.08    Lead Arrangers; Syndication Agent; Co-Documentation Agents.
Notwithstanding anything to the contrary herein, none of the Lead Arrangers, the
Syndication Agent or Co-Documentation Agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, if applicable, as the Administrative Agent, the Collateral
Agent, a Lender or an Issuing Bank. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lead Arrangers, the Syndication Agent
or the Co-Documentation Agents in deciding to enter into this Agreement or any
other Loan Document or in taking or not taking any action hereunder or
thereunder.
SECTION 8.09    Tax Indemnification by the Lenders. To the extent required by
any applicable Requirements of Law, the Administrative Agent may withhold from
any payment to any Lender an amount equivalent to any applicable withholding
Tax. Without limiting or expanding the provisions of Section 2.14, each Lender
shall indemnify and hold harmless the Administrative Agent against, and shall
make payable in respect thereof within 10 days after demand therefor, any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of such Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective). A certificate as to the amount of such

-114-



--------------------------------------------------------------------------------




payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 8.09. The agreements in
this Section 8.09 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the commitments and the repayment, satisfaction or
discharge of all other Obligations.
ARTICLE IX
Miscellaneous
SECTION 9.01    Notices.
(a)    All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy) (unless
otherwise specifically permitted in this Agreement), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy or telephone notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:
Borrower:
The Match Group, Inc.
555 West 18th Street
New York, NY 10011
Chief Financial Officer
Telephone: (212) 314-7210
Fax: (212) 632-9529

With a copy to:
The Match Group, Inc.
555 West 18th Street
New York, NY 10011
General Counsel
Telephone: (212) 314-7376
Fax: (212) 632-9551

Administrative Agent:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Ops Building 2, 3rd Floor
Newark, DE 19713-2107
Christopher Jackson
Telephone: (302) 634-1198
Fax: (302) 634-1417

and

J.P. Morgan Europe Limited
Loans Agency, 6th floor
25 Bank Street, Canary Wharf
London E145JP


-115-



--------------------------------------------------------------------------------




United Kingdom
Attention: Loans Agency
Telephone: +44 20 7134 8188
Fax: +44 20 7777 2360
With a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York 10179
Attention: Donatus Anusionwu
Telephone: (212) 622-0531
Fax: (212) 270-5127

(b)    Notices, financial statements and similar deliveries and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent (including by posting on IntraLinks); provided that the foregoing shall
not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
SECTION 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended,
amended and restated or modified except as provided in Sections 2.02, 2.19 and
2.20 or pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby (it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest), (iv) change Section 2.15 in
a manner that would alter the pro rata distribution or sharing of payments
required thereby or any provision requiring the pro rata funding of Loans,
without the written consent of each Lender, (v) except as provided in Section
9.16, release all or substantially all of the Collateral securing the
Obligations or all or substantially all of the value of the Guarantees provided
by the Guarantors taken as a whole without the written consent of each Lender,

-116-



--------------------------------------------------------------------------------




(vi) change any of the provisions of this Section or the definition of “Required
Lenders,” “Required Revolving Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided that such provisions may be
amended or amended and restated pursuant to the establishment of Incremental
Term Loans pursuant to Section 2.02 in order to restrict affiliated lenders and
other persons from being included in such definitions or (vii) change the
definition of “Alternative Currency,” without the written consent of each
Lender; provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or any Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
such Issuing Bank, as the case may be.
(c)    Notwithstanding the foregoing, technical and conforming modifications to
the Loan Documents may be made (including by amendment and restatement) with the
consent of the Borrower and the Administrative Agent (but without the consent of
any Lender) to the extent necessary (A) to effectuate any Incremental
Facilities, Replacement Revolving Facility Commitments, Replacement Revolving
Loans, Extended Revolving Commitments and Extended Revolving Loans in a manner
consistent with Sections 2.02, 2.19 and 2.20 and as may be necessary to
establish such Incremental Facilities, Extended Revolving Commitments, Term
Loans, Replacement Revolving Facility Commitments, Replacement Revolving Loans
or Extended Revolving Loans as a separate Class or tranche from any existing
Term Loans, Revolving Commitments or Revolving Loans, as applicable, and, in the
case of Extended Term Loans, to reduce the amortization schedule of the related
existing Class of Term Loans proportionately or (B) to cure any ambiguity,
omission, error, defect or inconsistency and, in each case under this clause
(B), such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within ten Business Days following receipt of
notice thereof.
(d)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, unless otherwise set forth in any Incremental Assumption
Agreement, Extension Amendment or Refinancing Amendment with respect to the
Class of Loans and Commitments established thereby, only the consent of the
Required Revolving Lenders shall be necessary to (1) waive or consent to a
waiver of an Event of Default under Section 7.01(d) (solely with respect to
Section 6.10) or (2) modify or amend Section 6.10 (including, in each case, the
component definitions thereof, solely to the extent such definitions are used in
such Section (but not otherwise)) or this clause (d).
SECTION 9.03    Waivers; Amendments to Other Loan Documents.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power under the Guarantee Agreement or the Pledge
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders under the Guarantee Agreement and the
Pledge Agreement are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of the Guarantee
Agreement or the Pledge Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
(b)    Neither the Guarantee Agreement, the Pledge Agreement nor any provision
thereof may be waived, amended. amended and restated or modified except pursuant
to an agreement or agreements in writing entered into by each affected Loan
Party and, except as provided in Section 2.02, 2.19, 2.20, 9.02 or in the case
of amendments to the Pledge Agreement described in Section 7.1(b) thereof, the
Required Lenders or by the affected

-117-



--------------------------------------------------------------------------------




Loan Party and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) release all or substantially
all of the Collateral (except as provided in Section 9.16), (ii) modify the
“waterfall” provisions set forth in Section 5.3 of the Pledge Agreement, (iii)
release all or substantially all of the Material Domestic Subsidiaries as
Subsidiary Guarantors (except as provided in Section 9.16) or (iv) change any of
the provisions of this Section, in each case without the written consent of each
Lender; provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Collateral Agent under the
Guarantee Agreement or the Pledge Agreement without the prior written consent of
the Collateral Agent.
(c)    Without the consent of any Lender, the Loan Parties and the
Administrative Agent and the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification, supplement or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, and to give effect to any intercreditor agreement reasonably
satisfactory to the Administrative Agent associated therewith, or as required by
local law to give effect to, or protect, any security interest for the benefit
of the Secured Parties in any property or so that the security interests therein
comply with applicable law or this Agreement or in each case to otherwise
enhance the rights or benefits of any Lender under any Loan Document.
SECTION 9.04    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out‑of‑pocket expenses incurred
by the Administrative Agent, the Lead Arrangers and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and the Lead Arrangers, in connection with the syndication
of the Revolving Facility and the preparation, execution, delivery and
administration of this Agreement or any other Loan Document or any amendments,
modifications or waivers of the provisions hereof or thereof and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and the
Lenders, including the fees, charges and disbursements of one firm of counsel
for the Administrative Agent and the Lenders taken as a whole (and in the case
of an actual or perceived conflict of interest, one additional counsel to all
such affected Persons, taken as a whole), and to the extent required, one firm
of local counsel in each relevant jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) and one firm of regulatory
counsel, in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including their
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
(b)    The Borrower shall indemnify the Administrative Agent, the Lead Arrangers
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented or invoiced out-of-pocket
fees, expenses, disbursements and other charges of one firm of counsel for all
Indemnitees, taken as a whole (and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict notifies the
Borrower of any existence of such conflict and in connection with the
investigating or defending any of the foregoing has retained its own counsel, of
another firm of counsel for such affected Indemnitee), and to the extent
required, one firm or local counsel in each relevant jurisdiction) and one firm
of regulatory counsel of any such Indemnitee, arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties to this Agreement or any other Loan
Document of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Restricted Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its

-118-



--------------------------------------------------------------------------------




Restricted Subsidiaries, (iv) any civil penalty or fine assessed by OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof, by the
Administrative Agent or any Lender as a result of conduct of the Borrower that
violates a sanction enforced by OFAC or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or whether or not such action, claim,
litigation or proceeding was brought by the Borrower, its equity holders,
affiliates or creditors or any other third person; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (i) are determined by a court
of competent jurisdiction in a final and nonappealable judgment to have resulted
from the gross negligence, willful misconduct or bad faith of such Indemnitee
(or that of any of its respective subsidiaries or any of their respective
officers, directors, employees or members), (ii) are determined by a court of
competent jurisdiction in a final and nonappealable judgment to have resulted
from a material breach of this Agreement by such Indemnitee or (iii) do not
involve or arise from an act or omission by the Borrower or its subsidiaries or
any of their respective affiliates, partners, directors, officers, employees,
agents, advisors or other representatives and is brought by an Indemnitee solely
against one or more other Indemnitees (other than claims against any Agent or
any Lead Arranger in its capacity as such or in its fulfilling such role). Each
Indemnitee shall give prompt notice to the Borrower of any claim that may give
rise to a claim against the Borrower hereunder and shall consult with the
Borrower in the conduct of such Indemnitee’s legal defense of such claim;
provided, however, than an Indemnitee’s failure to give such prompt notice to
the Borrower or to seek such consultation with the Borrower shall not constitute
a defense to any claim for indemnification by such Indemnitee unless, and only
to the extent that, such failure materially prejudices the Borrower.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Total Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(d)    To the extent permitted by applicable law, the parties shall not assert,
and each hereby waives, any claim against any other party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof; provided that nothing
in this clause (d) is intended to relieve the Borrower of any obligation it may
otherwise have to indemnify any Indemnitee against any special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.
(e)    All amounts due under this Section shall be payable within ten (10)
Business Days after written demand therefor.
SECTION 9.05    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the

-119-



--------------------------------------------------------------------------------




parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more financial institutionsassignees (“assignee” or
“assignees”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitments and the Loans at the
time owing to it) with the prior written consent of:
(A)    the Borrower (such consent not to be unreasonably withheld or delayed,
except for any bona fide competitors of the Borrower and its subsidiaries);
provided that no consent of the Borrower shall be required for an assignment
(x)i) of a Term Loan Commitment or a Term Loan to a Lender, an Affiliate of a
Lender, an Approved Fund or, (ii) of a Revolving Commitment or Revolving Loans
to a Revolving Lender, an Affiliate of a Revolving Lender or Approved Fund with
respect to a Revolving Lender or (iii) if an Event of Default has occurred and
is continuing, any other assignee (except for any bona fide competitor of the
Borrower and its subsidiaries) or (y) prior to the earlier of (i) the completion
of the primary syndication of the Revolving Commitments as notified by to the
Borrower by the Lead Arrangers or (ii) October 15, 2015; ;provided, further,
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice of the proposed
assignment;
(B)    the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment of any Revolving Commitment or Loan to an assignee that is a Lender,
an Affiliate of a Lender or an Approved Fund; and
(C)    each Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans of any Class, the amount of the Revolving
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 (or in the case of a Loan in an Alternative Currency, an appropriate
corresponding amount as shall be consented to by the Administrative Agent (such
consent not be unreasonable withheld)), unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a), (b), (h) or
(i) of Article VII has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Revolving Commitments or Revolving Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee is hereby waived for any assignment to
which J.P. Morgan Chase Bank, N.A. or any of its Affiliates is a party);

-120-



--------------------------------------------------------------------------------




(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E)    on the date of such assignment, the assignee of a Revolving Commitment
must be able to fund Revolving Loans in all Alternative Currencies; and
(F)    the assignee shall not be (i) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries except in accordance with Section 2.21 and clause (e)
below or (ii) a natural Person.
For the purposes of this Section 9.05(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.04). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.05
shall be null and void.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
(and related interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (with respect to such
Lender’s own interests only), at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption with
respect to a permitted assignment executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section (unless waived), and any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks, institutions or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such

-121-



--------------------------------------------------------------------------------




Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) or the first proviso to Section 9.03(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the requirements and limitations of
such Sections; provided that any documentation required to be provided pursuant
to Section 2.14(e) shall be provided solely to the participating Lender) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary in connection with a Tax audit or other proceeding or other
governmental inquiry to establish that such commitment, loan, letter of credit
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and the parties hereto shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other applicable central bank that
governs or regulates the activities of such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(e)    Any Lender may, at any time, assign all or a portion of its rights and
obligations with respect to Loans to an Affiliated Lender, subject to the
following limitations:
(i)    notwithstanding anything herein or in any of the other Loan Documents to
the contrary, with respect to any acquisition of Loans, (1) under no
circumstances, whether or not any Loan Party is subject to a bankruptcy or other
insolvency proceeding, shall such Affiliated Lender be permitted to exercise any
voting rights or any right to direct the Administrative Agent or the Collateral
Agent to undertake any action (or refrain from taking any action) with respect
to any Loans and any Loans that are assigned to such Affiliated Lender shall
have no voting rights or any right to direct the Administrative Agent or the
Collateral Agent to undertake any action (or refrain from taking any action)
under this Agreement and the other Loan Documents (and shall not object to any
actions taken by the non-Affiliated Lenders, Administrative Agent or Collateral
Agent in a bankruptcy or insolvency proceeding) and will be deemed to have voted
in the same proportion as non-Affiliated Lenders voting on such matter, unless
the action or vote in question adversely affects such Affiliated Lender (solely
in its capacity as a Lender) in any

-122-



--------------------------------------------------------------------------------




material respect as compared to the other Lenders, (2) such Affiliated Lender
shall not receive information provided solely to Lenders by the Administrative
Agent or any Lender and shall not be permitted to attend or participate in
meetings attended solely by Lenders and the Administrative Agent and their
advisors and (3) the Affiliated Lender must provide a representation and
warranty that it is not in possession of any material non-public information
with respect to the Loan Parties or their subsidiaries, or with respect to the
Loans or the securities of any such person, that (A) has not been previously
disclosed in writing to the assigning Lender or the Lenders generally (other
than because such Lender does not wish to receive such material non-public
information) prior to such time and (B) could reasonably be expected to have a
material effect upon, or otherwise be material to, the assigning Lender’s
decision to make such assignment;
(ii)    at the time any Affiliated Lender is making purchases of Loans it shall
enter into an Affiliated Lender Assignment and Assumption;
(iii)    at the time of such assignment, no Default or Event of Default shall
have occurred and be continuing or would result therefrom;
(iv)    each Affiliated Lender agrees to waive any right to bring any action in
connection with the Loans against the Administrative Agent and Collateral Agent,
in their capacities as such;
(v)    Affiliated Lenders may not hold more than 25% of the total amount of
Loans and Commitments of any Class hereunder.
SECTION 9.06    Survival. All covenants, agreements, representations and
warranties made by any Loan Parties herein, in the other Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or the other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Revolving Commitments have not expired or terminated.
The provisions of Sections 2.12, 2.13, 2.14 and 9.04 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Revolving Commitments, any assignment of rights by or
replacement of a Lender or the termination of this Agreement or any provision
hereof.
SECTION 9.07    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the Lead Arranger constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective as provided in
Section 4.01, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by email or telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.

-123-



--------------------------------------------------------------------------------




SECTION 9.08    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.09    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender agrees to notify the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
SECTION 9.10    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by and construed
in accordance with the law of the State of New York.
(b)    The Borrower and each other Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Lender or any Issuing Bank may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower or any other Loan Party or their respective
properties in the courts of any jurisdiction.
(c)    The Borrower and each other Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

-124-



--------------------------------------------------------------------------------




(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED TO IT, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.12    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory or self-regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or an agreement described in clause (f)
hereof or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or (i) on a
confidential basis to (x) any rating agency in connection with rating the
Borrower or any of its subsidiaries or the Loans hereunder, (y) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the facilities or (z) market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the other Loan Documents. For the purposes of
this Section, “Information” means all information received from the Borrower or
its Affiliates relating to the Borrower, its subsidiaries or their businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or its
Affiliates. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would reasonably
accord to its own confidential information.

-125-



--------------------------------------------------------------------------------




EachSubject to Section 9.18, each Lender acknowledges that information furnished
to it pursuant to this Agreement or the other Loan Documents may include
material non-public information concerning the Borrower and its Affiliates and
their related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
AllSubject to Section 9.18, all information, including requests for waivers and
amendments, furnished by the Borrower or the Administrative Agent pursuant to,
or in the course of administering, this Agreement or the other Loan Documents
will be syndicate-level information, which may contain material non-public
information about the Borrower and its Affiliates and their related parties or
their respective securities. Accordingly, each Lender represents to the Borrower
and the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
SECTION 9.14    Judgment Currency. If, for the purposes of obtaining judgment or
filing a claim in any court, it is necessary to convert a sum due hereunder or
claim in one currency into another currency, the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).
SECTION 9.15    USA PATRIOT Act. Each Lender subject to the Act hereby notifies
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is hereby
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.
SECTION 9.16    Collateral and Guarantee Matters.
(a)    The Lenders irrevocably authorize the Administrative Agent to enter into
any customary intercreditor agreement (including the Pari Passu Intercreditor
Agreement) or arrangement in form and substance reasonably satisfactory to the
Administrative Agent with the holders of any Permitted Secured Ratio Debt (or
any agent thereof) permitted under this Agreement that in the good faith
determination of the Administrative Agent is necessary to effectuate the
incurrence of such Indebtedness.
(b)    Any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall automatically be released (i) upon all of the
Obligations (other than (x) (A) Cash Management Obligations and (B) Obligations
under Specified Swap Agreements not yet due and payable, and (y) contingent

-126-



--------------------------------------------------------------------------------




obligations not yet accrued and payable) having been paid in full, all Letters
of Credit having been cash collateralized or otherwise back-stopped (including
by “grandfathering” into any future credit facilities), in each case, on terms
reasonably satisfactory to the relevant Issuing Bank in its sole discretion, or
having expired or having been terminated, and the Total Revolving Commitments
having expired or having been terminated, (ii) that is Disposed of or to be
Disposed of as part of or in connection with any Disposition not prohibited
hereunder or under any other Loan Document to any Person other than a Loan
Party, (iii) subject to Section 9.02, if approved, authorized or ratified in
writing by the Required Lenders, (iv) owned by a Subsidiary Guarantor or, prior
to the Separation Date, an IAC Guarantor, as applicable, upon (or substantially
simultaneously with) release of such Subsidiary Guarantor or IAC Guarantor, as
applicable, from its obligations under its Guarantee Agreement pursuant to
clause (c) or (d) below, or (v) in the case of any Collateral pledged by an IAC
Guarantor during the Shared Collateral Period, upon the release of the IAC
Administrative Agent’s Lien on such Collateral pursuant to the IAC Credit
Agreement or (vi) as expressly provided in the Collateral Documents.
(c)    (i) Any Subsidiary Guarantor shall automatically be released from its
obligations under the Guarantee Agreement (A) in the event of dissolution of
such Person, (B) if such Person is designated as an Unrestricted Subsidiary or
otherwise ceases to be a Restricted Subsidiary, in each case in accordance with
the provisions of this Agreement, upon (or substantially simultaneously with)
effectiveness of such designation or when it first ceases to be a Restricted
Subsidiary, respectively, (C) if the obligations under this Agreement are
discharged in accordance with the terms of this Agreement or (D) as otherwise
expressly provided in the Guarantee Agreement and (ii) any IAC Guarantor shall
automatically be released from its obligations under the Guarantee Agreement in
the event that such IAC Guarantor has been (or is substantially simultaneously
being) released from its Guarantees of the IAC Credit Agreement and the IAC
Senior Notes; provided that no such release shall occur with respect to an
entity that ceases to be a Restricted Subsidiary if such Subsidiary Guarantor or
IAC Guarantor, as applicable, continues to be a guarantor in respect of any
Permitted Ratio Debt unless and until such guarantor is (or is being
substantially simultaneously) released from its guarantee with respect to such
Permitted Ratio Debt.
(d)    Each IAC Guarantor shallhas been automatically be released from its
obligations under the Guarantee Agreement and was automatically released upon
receipt of an Officer’s Certificate of the Borrower on the Separation Date
stating that the Borrower will be designated as unrestricted subsidiary under
the IAC Credit Agreement and IAC Senior Notes, as applicable, on such date.
(e)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
its interest in particular types or items of property, release any Subsidiary
Guarantor or IAC Guarantor, as applicable, from its obligations under the
Guarantee Agreement, or enter into an intercreditor agreement pursuant to this
Section 9.16. In each case as specified in this Section 9.16, the Administrative
Agent will, at the Loan Parties’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents, or to release such Subsidiary Guarantor
or IAC Guarantor, as applicable, from its obligations under the Guarantee
Agreement, in each case in accordance with the terms of the Loan Documents and
this Section 9.16.
SECTION 9.17    No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees for itself and on behalf of the Loan Parties that (i) the Revolving
Facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Loan Parties, on the one hand, and the Agent
Parties and the Lenders, on the other hand, and the Loan Parties are capable of
evaluating and understanding and

-127-



--------------------------------------------------------------------------------




understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Agent Parties and the Lenders
is and has been acting solely as a principal and is not the agent or fiduciary
for the Loan Parties; (iii) the Lead Arrangers, Agent Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the Borrower
and its Affiliates, and none of the Lead Arrangers or the Agent Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (iv) the Agent Parties and the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate.
SECTION 9.18    Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Lead Arrangers will make available
to the Lenders and the Issuing Bank materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Intralinks or another similar electronic
system (the “Platform”), and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or their respective Subsidiaries or any
of their respective securities) (each, a “Public Lender”). The Borrower hereby
agrees that it will identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof, (ii)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers, the Issuing Bank and
the Lenders to treat such Borrower Materials as solely containing information
that is either (A) publicly available information or (B) not material (although
it may be sensitive and proprietary) with respect to the Borrower or the
Subsidiaries or any of their respective securities for purposes of United States
Federal securities laws (provided, however, that such Borrower Materials shall
be treated as set forth in Section 9.13, to the extent such Borrower Materials
constitute information subject to the terms thereof), (iii) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (iv) the Administrative Agent
and the Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” THE PLATFORM IS PROVIDED “AS IS” AND
“AS AVAILABLE”. THE ADMINISTRATIVE AGENT, ITS RELATED PARTIES AND THE LEAD
ARRANGERS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS
OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN
OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS
RELATED PARTIES OR ANY LEAD ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS
OR THE PLATFORM

-128-



--------------------------------------------------------------------------------




[signature pages intentionally omitted]




